Exhibit 10.1

 

AGREEMENT OF LEASE

 

 

EMPIRE STATE BUILDING COMPANY L.L.C., Landlord

 

 

and

 

 

SHUTTERSTOCK, INC., Tenant

 

 

Premises:

Portion of the 20th Floor and

 

 

Entire 21st Floor

 

 

Empire State Building

 

 

350 Fifth Avenue

 

 

New York, New York 10118

 

 

 

 

 

 

 

Date:

As of March   , 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

 

Page

 

1.

COMMENCEMENT DATE; TERM; PURPOSE; ETC.

1

 

2.

RENT

4

 

3.

ELECTRICITY

14

 

4.

ASSIGNMENT AND SUBLETTING

19

 

5.

DEFAULT

24

 

6.

RE-LETTING; ETC.

25

 

7.

LANDLORD MAY CURE DEFAULTS

27

 

8.

ALTERATIONS

27

 

9.

LIENS

30

 

10.

REPAIRS; DESTRUCTION

30

 

11.

END OF TERM

31

 

12.

SUBORDINATION AND ESTOPPEL; ETC.

32

 

13.

CONDEMNATION

34

 

14.

REQUIREMENTS OF LAW

35

 

15.

CERTIFICATE OF OCCUPANCY

36

 

16.

POSSESSION

36

 

17.

QUIET ENJOYMENT

36

 

18.

RIGHT OF ENTRY

37

 

19.

INTENTIONALLY OMITTED

37

 

20.

INDEMNITY

37

 

21.

LANDLORD’S LIABILITY

38

 

22.

CONDITION OF DEMISED PREMISES; BUILDING WORK; TENANT’S INITIAL INSTALLATION;
ETC.

40

 

23.

JURY WAIVER; DAMAGES

45

 

24.

NO WAIVER; CONSTRUCTIVE EVICTION; SURVIVAL OF OBLIGATIONS; ETC.

45

 

25.

OCCUPANCY AND USE BY TENANT; SIGNAGE; ETC.

46

 

26.

NOTICES

48

 

27.

WATER

49

 

28.

SPRINKLER SYSTEM

49

 

29.

SERVICES; HEAT; AIR CONDITIONING; ETC.

49

 

30.

SECURITY DEPOSIT

51

 

31.

RENT CONTROL

53

 

32.

SHORING

54

 

33.

EFFECT OF CONVEYANCE; ETC.

54

 

34.

RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL INVALIDITY

54

 

35.

CAPTIONS

54

 

36.

LEASE SUBMISSION

54

 

37.

ELEVATORS AND LOADING

54

 

38.

BROKERAGE

55

 

39.

ARBITRATION

55

 

40.

INSURANCE

55

 

41.

TWENTY-FIRST FLOOR SETBACK

57

 

42.

LATE CHARGES

58

 

43.

ENVIRONMENTAL COMPLIANCE

58

 

44.

LEASE FULLY NEGOTIATED

60

 

45.

SMOKING RESTRICTIONS

60

 

46.

ANTI-TERRORISM REQUIREMENTS

60

 

47.

CONDOMINIUM PROVISIONS

61

 

48.

ADDITIONAL DEFINITIONS

62

 

49.

USE OF BUILDING NAME AND IMAGE

63

 

50.

APPLICABLE LAW

63

 

51.

COUNTERPARTS

63

 

52.

CONFIDENTIALITY

63

 

53.

EMERGENCY GENERATOR

64

 

54.

TWENTIETH FLOOR MUST TAKE PREMISES

64

 

56.

OBSERVATORY PASS

69

 

57.

TWENTY-SECOND FLOOR; RIGHT OF FIRST OFFER; ETC.

69

 

EXHIBIT A - Diagram of Demised Premises

 

EXHIBIT B - Cleaning Schedule

 

EXHIBIT C-1 Subordination, Non-Disturbance Agreement with Empire State Building
Associates L.L.C.

 

EXHIBIT C-2 Non-Disturbance Agreement with Empire State Building Land Associates
L.L.C.

 

EXHIBIT D - Entrance Door and Entrance Door Signage Specifications

 

EXHIBIT E - Letter of Credit

 

EXHIBIT F - Building Standard Energy Efficiency Guidelines

 

EXHIBIT G - Diagram of Twentieth Floor Must Take Premises

 

EXHIBIT H - Heat and Air-Conditioning Specifications

 

--------------------------------------------------------------------------------


 

 

EXHIBIT I - Critical Path Schedule for Building Work

 

EXHIBIT J - Elevator Modernization Schedule for C Bank Elevators

 

SCHEDULE A - Rules and Regulation

 

--------------------------------------------------------------------------------


 

LEASE (“Lease” or “lease”) made as of this          day of March, 2013, between
EMPIRE STATE BUILDING COMPANY L.L.C., a New York limited liability company, with
an address at 350 Fifth Avenue, New York, New York 10118, hereinafter referred
to as “Landlord” and SHUTTER STOCK, INC., a Delaware corporation with an address
at 60 Broad Street, 30th Floor, New York, New York 10004, hereinafter referred
to as “Tenant”.

 

WITNESSETH:

 

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord certain
premises consisting of a portion of the 20th floor (the “20th Floor Portion”)
and the entire rentable area of the 21st floor (the “21st Floor Portion”), as
more particularly depicted on Exhibit A (which is not necessarily to scale)
annexed hereto and made part hereof (said premises are hereinafter collectively
referred to as the “Demised Premises” or the “demised premises”), in the
building known as the Empire State Building, located at 350 Fifth Avenue, New
York, New York 10118 (hereinafter referred to as the “Building”), in the County,
City and State of New York, for a term years, to commence on the Commencement
Date (as such term is defined in Article 1A of this Lease), and to expire on the
date (the “Expiration Date”) which is the last day of the eleventh Lease Year
(as such term is defined in Article 1E of this Lease), both dates inclusive,
upon the terms and conditions hereinafter provided. For all purposes under this
Lease, the parties agree that the rentable square foot area of the Demised
Premises shall be deemed to be 77,845rentable square feet, irrespective of any
disparity between (i) such figure and any actual measurement of such area or
(ii) the usable area thereof.

 

Landlord and Tenant further covenant and agree as follows:

 

1.                                      COMMENCEMENT DATE; TERM; PURPOSE; ETC.

 

A.                                    (i)                                    
The term of this Lease with respect to the 20th Floor Portion shall commence on
the date (the “20th Floor Commencement Date”) which shall be first to occur of
the following dates:

 

(a)                                 the date which shall be the later to occur
of (1) the date that Landlord makes vacant possession of the 20th Floor Portion
available to Tenant with the Building Work (as such term is defined in
Article 22B of this Lease) which is applicable to such space substantially
completed (the “20th Floor Substantial Completion Date”), or (2) August 1, 2013;
or

 

(b)                                 the date that Tenant takes possession of the
20th Floor Portion or any portion thereof for the purpose of performing Tenant’s
Initial Installation.

 

Landlord shall use commercially reasonable efforts to keep Tenant apprised of
the anticipated 20th Floor Substantial Completion Date, as well as any possible
changes to such date due to conditions relating to the performance of such work
therein.

 

(ii)                                  Notwithstanding anything contained herein
to the contrary, if Landlord shall fail to cause the 20th Floor Substantial
Completion Date to occur on or before the date that is one hundred eighty (180)
days after the date that this Lease is executed and delivered by Landlord and
Tenant (the “20th Floor First Outside Date”), then Tenant shall be entitled to a
rent credit in the amount of $5,529.13 per day for each day after the 20th Floor
First Outside Date that the 20th Floor Substantial Completion Date shall not
occur; provided, however, that if Landlord shall fail to cause 20th Floor
Substantial completion Date to occur on or before the date that is two hundred
forty (240) days after the date that this Lease is executed and delivered by
Landlord and Tenant (the “20th Floor Second Outside Date”), then the amount of
such rent credit shall be increased to $11,058.26 per day for each day after the
20th Floor Second Outside Date that the 20th Floor Substantial Completion Date
shall not occur. Such rent credit shall be applied, until fully exhausted,
against the first fixed annual rent due under this Lease with respect to the
20th Floor Portion from and after the full application of the rent credit set
forth in Article 2B(iii) of this Lease. Notwithstanding the foregoing, the
20th Floor First Outside Date and the 20th Floor Second Outside Date shall each
be extended by one day for each day that the completion of the Building Work
which is applicable to such space is delayed due to any of the causes set forth
in Article 21A of this Lease or due to any act or omission of Tenant, its
agents, employees or contractors.

 

--------------------------------------------------------------------------------


 

(iii)                               The term of this Lease with respect to the
21st Floor Portion shall commence on the date (the “21st Floor Commencement
Date”) which shall be first to occur of the following dates:

 

(a)                                 the date which shall be the later to occur
of (1) the date that Landlord makes vacant possession of the 21st Floor Portion
available to Tenant with the Building Work which is applicable to such space
substantially completed (the “21st Floor Substantial Completion Date”), or
(2) August 1, 2013; or

 

(b)                                 the date that Tenant takes possession of the
21st Floor Portion or any portion thereof for the purpose of performing Tenant’s
Initial Installation therein.

 

Landlord shall use commercially reasonable efforts to keep Tenant apprised of
the anticipated 21st Floor Substantial Completion Date, as well as any possible
changes to such date due to conditions relating to the performance of such work.

 

(iv)                              Notwithstanding anything contained herein to
the contrary, if Landlord shall fail to cause the 21st Floor Substantial
Completion Date to occur on or before August 1, 2013 (the “21st Floor First
Outside Date”), then Tenant shall be entitled to a rent credit in the amount of
$4,494.75 per day for each day after the 21stFloor First Outside Date that the
21stFloor Substantial Completion Date shall not occur; provided, however, that
if Landlord shall fail to cause 21stFloor Substantial completion Date to occur
on or before October 1, 2013 (the “21st Floor Second Outside Date”), then then
the amount of such rent credit shall be increased to $8,989.50 per day for each
day after the 21stFloor Second Outside Date that the 21stFloor Substantial
Completion Date shall not occur. Such rent credit shall be applied, until fully
exhausted, against the first fixed annual rent due under this Lease with respect
to the 21stFloor Portion from and after the full application of the rent credit
set forth in Article 2B(iv) of this Lease. Notwithstanding the foregoing, the
21stFloor First Outside Date and the 21stFloor Second Outside Date shall each be
extended by one day for each day that the completion of the Building Work which
is applicable to such space is delayed due to any of the causes set forth in
Article 21A of this Lease or due to any act or omission of Tenant, its agents,
employees or contractors.

 

B.                                    The Building Work shall be considered to
be substantially completed if only minor insubstantial details of construction
and mechanical adjustments (i.e., “punch list items”) remain to be completed, as
determined and identified upon a joint inspection of the applicable portion of
the Demised Premises (i.e., the 20th Floor Portion or the 21st Floor Portion, as
the case may be) by representatives of Landlord and Tenant within five
(5) Business Days prior to the 20th Floor Commencement Date or the 21st Floor
Commencement Date, as the case may be, provided such space is accessible,
reasonably usable for the purpose of performing Tenant’s Initial Installation
(as such term is defined in Article 22C(i) of this Lease), and in a condition
that is suitable for the issuance of any governmental permit or approval that is
required in connection with such work. Landlord shall nevertheless seek to
complete such punch list items with reasonable diligence, but in any event
within a period of thirty (30) days after the 20th Floor Commencement Date or
the 21st Floor Commencement Date, as the case may be (or, with respect to any
such punch list items discovered by Tenant during the course of Tenant’s Initial
Installation for which Landlord is responsible hereunder, within thirty (30)
days after Landlord’s receipt of notice thereof from Tenant, provided such punch
list items so discovered by Tenant shall have no effect whatsoever on the
20th Floor Commencement Date or the 21st Floor Commencement Date hereunder).

 

C.                                    Landlord shall, in accordance with the
foregoing, fix the 20th Floor Commencement Date and the 21st Floor Commencement
Date, and shall notify Tenant of the dates so fixed. When both the 20th Floor
Commencement Date and the 21st Floor Commencement Date have so been determined,
the parties hereto shall, within thirty (30) days thereafter, at Landlord’s
request, execute a written agreement confirming such dates as the 20th Floor
Commencement Date and the 21st Floor Commencement Date. Any failure of the
parties to execute such written agreement shall not affect the validity of this
Lease or either such Commencement Dates as fixed and determined by Landlord, as
aforesaid.

 

D.                                    Tenant by entering into occupancy of the
20th Floor Portion or the 21st Floor Portion, as the case may be, shall be
presumptively deemed to have agreed that Landlord up to the time of such
occupancy had performed all of its obligations hereunder and that such portion
of the Demised Premises was in satisfactory condition as of the date of such
occupancy, unless within twenty (20) days after such date Tenant shall give
written

 

2

--------------------------------------------------------------------------------


 

notice (hereinafter called the “Punch List Notice”) to Landlord specifying the
respects in which the same were not in satisfactory condition, in which event
the 20th Floor Portion or the 21st Floor Portion, as applicable, shall be
conclusively deemed to be in satisfactory condition except for the items set
forth in the Punch List Notice and any latent defects which are not readily
discoverable upon a reasonable inspection of such space, which latent defects
shall be promptly corrected by Landlord, at its sole cost and expense, provided
Tenant notifies Landlord within sixty (60) days after Tenant discovers same. The
giving of the Punch List Notice shall have no effect whatsoever upon the
20th Floor Commencement Date or the 21st Floor Commencement Date.

 

E.                                     The term “Lease Year” when used in this
Lease shall mean the twelve (12) months commencing on the later to occur of the
20th Floor Commencement Date or the 21st Floor Commencement Date (or if the
later of such two Commencement Dates is not the first day of a month, the first
day of the month following the month in which occurs the later to occur of the
20th Floor Commencement Date or the 21st Floor Commencement Date), and each
subsequent period of twelve (12) months. The first Lease Year shall include the
period, if any, from the later to occur of the 20th Floor Commencement Date or
the 21st Floor Commencement Date to the end of the month in which the later of
such Commencement Dates occurs.

 

F.                                      The Demised Premises shall be used by
Tenant (or by any permitted assignee or sublessee of Tenant) solely as general,
administrative and executive offices for the conduct of Tenant’s business, and
for uses ancillary and related thereto, including, without limitation, as a data
center, one or more office pantries and an exercise and/or game room (provided
that the use of such exercise/game room shall not adversely affect the use or
occupancy of any other tenant or occupant of the Building); and the Demised
Premises shall be not be used for any other purpose, such covenant being of the
essence of this Lease. The use of all or any portion of the Demised Premises for
any activities not directly related to, or in furtherance of, the conduct of
Tenant’s business shall be a prima facie breach of such covenant.
Notwithstanding anything contained herein to the contrary, a breach of such
covenant shall be deemed a material and substantial default by Tenant under this
Lease, for which Landlord shall have all remedies available to it under this
Lease and under the law, including, without limitation, the right to enforce
such covenant by injunctive or other appropriate equitable relief. Without
limiting the generality of the foregoing, it is expressly understood that no
portion of the Demised Premises shall be used as, by or for (a) retail
operations of any bank, trust company, savings bank, industrial bank, savings
and loan association, credit union or personal loan association or other form of
entity, (b) a public stenographer or typist, (c) a barber shop, beauty shop,
beauty parlor or manicure parlor, (d) telephone agency, (e) a telephone, court
reporting, stenographic or secretarial service, (f) a messenger service, (g) a
travel or tourist agency, (h) an employment agency, (i) a restaurant or bar,
(j) a commercial document reproduction or offset printing service, (k) a public
vending machines operation, (l) a retail, wholesale or discount shop for sale of
books, magazines, audio or video tapes, CD ROM, DVD ROM, Blueray or other
devices for the recording or transmitting of audio or visual signals, images,
music or speech, electronic equipment and accessories or any other merchandise,
(m) a retail service shop, (n) a labor union, (o) a school or classroom, (p) a
governmental or quasi-governmental bureau, department or agency, including an
autonomous governmental corporation, embassy or consular office of any country
or other quasi-autonomous or sovereign organization, whether or not subject to
the Foreign Sovereign Immunities Act of 1976, as from time to time amended, or
any successor statute, (q) an advertising agency, (r) a firm whose principal
business is real estate brokerage, (s) a company engaged in the business of
renting office or desk space, (t) any person, organization, association,
corporation, company, partnership entity or other agency immune from service or
suit in the courts of the State of New York or the assets of which may be exempt
from execution by Landlord in any action for damages, (u) a factory of any kind,
(v) any use to which increased security costs or insurance premiums payable by
Landlord may be attributed, (w) a payroll office or check cashing operation,
(x) a clinic, (y) any manufacturing purpose, (z) film, radio or video production
or broadcasting studio., or (aa)any illegal purpose. Tenant shall not affix any
sign to any window or exterior surface of the Demised Premises nor install or
place any sign within the Demised Premises that may be seen from the outside.
Notwithstanding anything to the contrary contained in this Article 1F, Tenant
(or any permitted assignee or sublessee of Tenant) shall be permitted to conduct
its business in the Demised Premises on an on-line basis and, in connection
therewith, may sell or otherwise deal in merchandise or services on-line.

 

G.                                    Neither the Demised Premises for the
halls, corridors, stairways, elevators or any other portion of the Building
shall be used by Tenant or Tenant’s servants, employees, licensees, invitees or
visitors in connection with the aforesaid permitted use or otherwise so as to
cause any congestion of the public portions of the Building or the sidewalks or
roadways adjoining the Building whether by trucking or by the congregating or
loitering thereon of Tenant or Tenant’s servants, employees, licensees, invitees
or visitors.

 

3

--------------------------------------------------------------------------------


 

2.                                      RENT

 

A.                                   
General:(i)                                   Tenant agrees to pay rent as
herein provided at the office of Landlord or such other place as Landlord may
designate, in United States legal tender, by good and sufficient check drawn on
a bank having a branch in the Borough of Manhattan, City of New York, or by wire
transfer of immediately available U.S. funds pursuant to instructions provided
by Landlord, and without any notice (except as may be specifically set forth
herein), credit, set-off, counterclaim, deduction or reduction whatsoever, each
of the types of rent set forth in this Article 2 and Article 3.

 

(ii)                                  Any sum payable hereunder, other than
fixed annual rent and use and occupancy charges following any holdover, shall be
deemed additional rent and due within thirty (30) days after demand or, if
Landlord is not obligated to make a demand there for, on the first day of each
month following notice of each amount due, unless otherwise specifically
provided. Landlord shall have the same rights and remedies provided herein or by
law with respect to Tenant’s non-payment of additional rent and any other charge
as it has with respect to Tenant’s nonpayment of fixed annual rent. Tenant
warrants that the obligation to pay rent hereunder, whether any such payment is
timely made or not, is an integral part of Tenant’s business and made in the
ordinary course thereof.

 

B.                                    Fixed Annual Rent:  (i)                 
There is herein reserved to Landlord for the entire term of this Lease fixed
annual rent equal to the aggregate amount of the sums hereinafter set forth, as
calculated (a) in this Article 2 and, (b) if and so long as Landlord provides
electricity to the Demised Premises on a rent inclusion basis, in
Article 3.Fixed annual rent shall be paid in advance as follows: commencing on
20th Floor Commencement Date or the 21st Floor commencement Date, as applicable,
and on the first day of each month thereafter throughout the term of this Lease,
Tenant shall pay to Landlord, without notice, credit, counterclaim, deduction,
set off or reduction (except as may be specifically set forth herein), monthly
payments of fixed annual rent equal to one-twelfth (1/12th) of each of the
following annual amounts (except that the first monthly installment of fixed
annual rent for the entire Demised Premises, in the amount of $304,892.92, is
being paid upon the execution hereof):

 

FOR THE 20TH FLOOR PORTION:

 

(a)                       from the 20th Floor Commencement Date through the last
day of the sixth Lease Year: Two Million Eighteen Thousand One Hundred
Thirty-Three and 00/100 ($2,018,133.00) Dollars perannum ($168,177.75 per
month); and

 

(b)                       from the first day of the seventh Lease Year through
the last day of the eleventh Lease Year: Two Million Two Hundred Thirty-Two
Thousand Eight Hundred Twenty-Eight and 00/100 ($2,232,828.00) Dollars perannum
($186,069.00 per month).

 

FOR THE 21ST FLOOR PORTION:

 

(a)                       from the 21st Floor Commencement Date through the last
day of the sixth Lease Year: One Million Six Hundred Forty Thousand Five Hundred
Eighty-Two and 00/100 ($1,640,582.00) Dollars per annum ($136,715.17 per month);
and

 

(b)                       from the first day of the seventh Lease Year through
the last day of the eleventh Lease Year: One Million Eight Hundred Fifteen
Thousand One Hundred Twelve and 00/100 ($1,815,112.00) Dollars per annum
($151,259.33 per month).

 

(ii)                                  Should the Commencement Date occur on any
day other than the first day of a month, then the fixed annual rent for the
unexpired portion of such month shall be adjusted and prorated on a per diem
basis and any overpayment of the first month’s fixed annual rent shall be
credited against the next month’s installment of fixed annual rent coming due.

 

(iii)                               For so long as Tenant is not in default,
beyond any applicable grace or cure period, of any monetary or other material
term of this Lease (including each Exhibit hereto), Tenant shall receive a rent
credit against fixed annual rent in the amount of Two Million Three Hundred
Seventy-Two Thousand Five Hundred Seventy-Nine and 58/100 ($2,372,579.58)
Dollars, which rent credit shall be applied, until fully exhausted, against

 

4

--------------------------------------------------------------------------------


 

the first fixed annual rent payable under this Lease with respect to the
20th Floor Portion, from and after the 20th Floor Commencement Date, except the
installment being paid upon execution hereof (which shall be applied against the
first payment of fixed annual rent due following full depletion of the aforesaid
rent credit). If the term of this Lease is terminated prior to its stated
expiration date solely as a result of any uncured default by Tenant, then, in
addition to all other damages, rights and remedies herein provided and provided
by law for Landlord, Landlord shall be entitled to the return of the total
amount of such rent credit theretofore enjoyed by Tenant, which sum shall be
deemed additional rent due and owing prior to such termination of the term
hereof. The obligation of Tenant to pay such additional rent to Landlord shall
survive the termination of the term of this Lease. Anything in this paragraph to
the contrary notwithstanding, Tenant shall be responsible for paying all
additional rent and electric charges due under this Lease during the period
covered by such rent credit without any credit, setoff, deduction or reduction
by reason of this paragraph (except as otherwise expressly provided herein).

 

(iv)                              For so long as Tenant is not in default,
beyond any applicable grace or cure period, of any monetary or other material
term of this Lease(including each Exhibit hereto), Tenant shall receive a rent
credit against fixed annual rent in the amount of One Million Six Hundred Forty
Thousand Five Hundred Eighty-Two and 00/100 ($1,640,582.00) Dollars, which rent
credit shall be applied, until fully exhausted, against the first fixed annual
rent payable under this Lease with respect to the 21st Floor Portion, from and
after the 21st Floor Commencement Date, except the installment being paid upon
execution hereof(which shall be applied against the first payment of fixed
annual rent due following full depletion of the aforesaid rent credit). If the
term of this Lease is terminated prior to its stated expiration date solely as a
result of any uncured default by Tenant, then, in addition to all other damages,
rights and remedies herein provided and provided by law for Landlord, Landlord
shall be entitled to the return of the total amount of such rent credit
theretofore enjoyed by Tenant, which sum shall be deemed additional rent due and
owing prior to such termination of the term hereof. The obligation of Tenant to
pay such additional rent to Landlord shall survive the termination of the term
of this Lease. Anything in this paragraph to the contrary notwithstanding,
Tenant shall be responsible for paying all additional rent and electric charges
due under this Lease during the period covered by such rent credit without any
credit, setoff, deduction or reduction by reason of this paragraph (except as
otherwise expressly provided herein).

 

C.                                    Operating Expenses Escalations: (i) Tenant
shall pay to Landlord, as additional rent, operating expense escalation in
accordance with this Article 2C.

 

(ii)                                  For the purposes of this Article 2C, the
following definitions shall apply:

 

(a)                                 The term “Base Year” as herein after set
forth for the determination of operating expenses escalation, shall mean the
calendar year 2014.

 

(b)                                 The term “The Percentage” shall mean 3.1026
percent (3.1026%).The Percentage has been computed on the basis of a fraction,
the numerator of which is the rentable square foot area of the Demised Premises
(i.e., 77,845) and the denominator of which is the total rentable square foot
area of the office space in the Building Project (as such term is defined in
subparagraph D(ii)(a) of this Article). The parties acknowledge and agree that
the total rentable square foot area of the office space in the Building Project
shall be deemed to be 2,509,022 rentable square feet.

 

(c)                                  The term “comparative year” shall mean each
calendar year commencing on or after January 1, 2015, in which occurs any part
of the term of this Lease.

 

(d)                                 The term “Expenses” shall mean the total of
all the costs and expenses incurred or borne by Landlord with respect to the
operation and maintenance of the Building and the improvements relating thereto
and the services provided tenants therein, including, but not limited to, the
costs and expenses incurred for and with respect to: steam and any other fuel;
water rates and sewer rents; air-conditioning; mechanical ventilation; heating;
cleaning (unless and to the extent Tenant is required to contract separately for
such cleaning), by contract or otherwise; window washing (interior and
exterior); elevators, escalators; porter and matron service; Building electric
current (Building electric current shall be deemed, for the purposes of this
Article 2C, to mean all electricity purchased for the Building, except that the
parties acknowledge and agree that for the purposes of calculating additional
rent under this Article 2C and irrespective of the actual allocation of electric
service between tenants and the Building, fifty (50%) percent of the Building’s
payment to the utility company or companies for the provision,

 

5

--------------------------------------------------------------------------------


 

supply and distribution to the Building of electricity shall be deemed to be
payment for Building electric current); protection and security; lobby
decoration; repairs, replacements and improvements which are appropriate for the
continued operation of the Building in the same or an improved manner as the
Building is operated on the date hereof; expenses (other than capital expenses
excluded below or payable pursuant to Article 43E); for application fees,
consulting, legal, architectural and engineering fees and inspection charges
incurred in connection with obtaining, maintaining, renewing and/or improving
any environmental rating or certification for the Building or any component part
thereof or equipment or apparatus used therein (such as LEED (Leadership in
Energy and Environmental Design), Green Globes or Energy Star); maintenance;
painting of non-tenant areas; fire, extended coverage, boiler and machinery,
sprinkler, apparatus, public liability and property damage insurance, rental and
plate glass insurance and any insurance required by a mortgagee or other holder
of a Superior Interest (as hereinafter defined); management fees; supplies,
wages, salaries, disability benefits, pensions, hospitalization, retirement
plans, and group insurance respecting employees of Landlord or Landlord’s
managing agent and the wages, salaries, and benefits of employees for whom
Landlord reimburses such agent, up to and including the Building manager
(including a pro rata share only of such wages and benefits of employees
including Landlord’s engineer, who are employed at more than one building, which
pro rata share shall be determined by Landlord and shall be based upon
Landlord’s estimate of the percentage of time spent by such employees at the
Building Project); uniforms and working clothes for such employees and the
cleaning thereof and expenses imposed pursuant to law or to any collective
bargaining agreement with respect to such employees; workmen’s compensation
insurance, payroll, social security, unemployment and other similar taxes with
respect to such employees; contributions to any business improvement district
association (whether currently existing or hereafter established) not deemed to
be real estate taxes or a business improvement district assessment payable
pursuant to Article 2D hereof; legal, accounting and other fees paid to
professionals and consultants retained by or on behalf of Building management
and not excluded pursuant to the following paragraph; maintenance and operating
costs for any specialty improvement constructed or designated solely for use by
tenants of the Building, including, without limitation, conference center,
cafeteria, tanning salon, exercise or fitness facility, luncheon or recreational
club or facility, less the amount of any rent or other usage fees received by
Landlord in connection therewith; and association fees or dues payable to
professional associations such as the Real Estate Board of New York, Inc. and
other associations organized to promote the interests of commercial landlords.

 

The foregoing costs and expenses shall exclude or have deducted from them, as
the case may be and as shall be appropriate: leasing commissions; managing
agents’ fees or commissions in excess of the rates then customarily charged for
Building management for buildings of like class and character; executives’
salaries above the grade of Building manager; debt service under any mortgage or
other loan or rent under any underlying or ground lease of the Building;
expenditures for capital improvements, except those required by law and enacted
or first becoming effective after the date of this Lease, in which event the
cost thereof shall be included in Expenses for the year (whether Base Year or a
comparative year) in which the costs are incurred and subsequent comparative
years, amortized on a straight line basis, to the extent that such items are
amortized over the useful life of the item in question (determined in accordance
with generally accepted accounting principles (“GAAP”)), with an interest factor
equal to the prime rate of the JP Morgan Chase Bank, N.A. (or its successors) at
the time of Landlord’s having incurred said expenditure; amounts received by
Landlord through proceeds of insurance to the extent the proceeds are
compensation for expenses which were previously included in Expenses hereunder,
costs of repairs or replacements incurred by reason of fire or other casualty to
the extent to which Landlord is compensated therefor through proceeds of
insurance, or which are necessitated by the exercise of the right of eminent
domain; advertising and promotional expenditures, amounts paid pursuant to
Article 43E hereof; legal, auditing and other third-party fees incurred in
connection with actual or anticipated litigation with any Building tenant or
group of tenants to enforce any provision of their respective lease; the
incremental cost of furnishing services such as overtime HVAC to any tenant at
such tenant’s expense; costs incurred in performing work or furnishing services
for individual tenants (including this Tenant) at such tenant’s expense; and
costs of performing work or furnishing services for tenants other than this
Tenant at Landlord’s expense to the extent that such work or service is in
excess, on a per rentable square foot basis, of any work or service Landlord is
obligated to furnish to this Tenant at Landlord’s expense. Expenses shall
further exclude the following:

 

(1)                                 Costs incurred in connection with the
original construction or any subsequent renovation of the Building or any costs
of repairing, replacing or otherwise correcting defects or deficiencies in the
design, construction or components of the improvements comprising the Building;

 

6

--------------------------------------------------------------------------------


 

(2)                                 Costs incurred in connection with the
investigation, removal, remediation or clean-up of Hazardous Materials from the
Project or Buildings (including, without limitation, the fees of any
environmental consultants);

 

(3)                                 Costs incurred in connection with the sales,
mortgaging, selling or change of ownership of the Building, including, without
limitation, brokerage commissions, consultants’, attorneys’ and accountants’
fees, closing costs, title insurance premiums, transfer taxes and interest
charges;

 

(4)                                 Costs, fines, interest, penalties, legal
fees or costs of litigation incurred due to the late payments of taxes, utility
bills and other costs incurred by Landlord’s failure to make such payments when
due;

 

(5)                                 Landlord’s general corporate overhead and
general and administrative expenses;

 

(6)                                 Rent for Landlord’s on-site leasing office,
or any other offices or spaces of Landlord or any related entity, except if such
space is actually used in connection with the operation and/or management of the
Building;

 

(7)                                 Costs or expenses of utilities directly
metered to tenants of the Building and payable separately by such tenants or
electric power costs for which any tenant directly contracts with the local
public service company;

 

(8)                                 Costs of any above-standard electrical usage
by any other tenants of the Building;

 

(9)                                 Moving expense costs of tenants of the
Building;

 

(10)                          Costs incurred for any item to the extent covered
by a manufacturer’s, materialman’s, vendor’s or contractor’s warranty and paid
by such manufacturer, materialman, vendor or contractor;

 

(11)                          Non-cash items such as deductions for depreciation
and amortization of Building equipment, except as otherwise provided herein;

 

(12)                          Reserves for maintenance, repairs and replacements
or any other purpose;

 

(13)                          Costs incurred by Landlord for trustee’s fees,
entity organizational expenses and accounting fees except accounting fees
relating to the ownership and operation of the Building (exclusive of the
incremental accounting fees to the extent incurred separately to solely and
exclusively report operating results to the Building’s owners or lenders);

 

(14)                          Costs of any special or extra heating,
ventilating, air conditioning, janitorial or other special or extra services or
work provided to tenants during non-business hours for which Landlord receives
after-hours fees or charges, if applicable;

 

(15)                          Political or charitable contributions;

 

(16)                          Works of fine art;

 

(17)                          Retail operating expenses for retail space in the
Building;

 

(18)                          Development fees, impact fees and similar charges;

 

(19)                          The cost of installing, operating and maintaining
the Empire State Building Observatory or any other specialty improvement which
is not designated solely for use by tenants of the Building; and the cost of
installing any specialty improvement which is designated solely for

 

7

--------------------------------------------------------------------------------


 

use by tenants of the Building, including, without limitation, conference
center, cafeteria, tanning salon, exercise or fitness facility, luncheon or
recreational club or facility;

 

(21)                          Any items included in real estate taxes;

 

(22)                          All items and services for which any tenant
reimburses Landlord or pays third persons; and

 

(23)                          Any and all deductibles and retentions on any
insurance maintained by Landlord.

 

(e)                                  The “Escalation Statement” shall mean a
statement in writing issued by Landlord or the Building’s managing agent,
setting forth the amount payable by Tenant for a specified comparative year)
pursuant to Article 2C(v) below.

 

(iii)                               If during all or part of the Base Year or of
any comparative year, Landlord shall not furnish any particular item(s) of work
or service (which would constitute an Expense hereunder) to portions of the
Building due to the fact that such portions are not occupied or leased, or
because such item of work or service is not required or desired by the tenant of
such portion, or such tenant is itself obtaining and providing such item of work
or service, or for other reasons, then, for the purposes of computing the
additional rent payable under this Article 2C, the amount of the Expenses for
such Base Year or comparative year, as applicable, shall be increased by an
amount equal to the additional operating and maintenance expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such item of work or services that had not been provided
to such portion of the Building Project.

 

(iv)                              If there shall be any conflict or ambiguity
between any provision of this Article 2C and Article 43E hereof, the provisions
of said Article 43E shall take precedence and be controlling.

 

(v)                                 If the Expenses for any comparative year
shall be greater than the Expenses for the Base Year, Tenant shall pay to
Landlord, as additional rent for such comparative year, in the manner
hereinafter provided, an amount equal to The Percentage of the excess of the
Expenses for such comparative year over the Expenses for the Base Year (such
amount being hereinafter called the “Expense Payment”). The first payment of
additional rent for the entire first comparative year shall be payable within
thirty (30) days after the bill therefor is tendered. Commencing on the first
day of the first comparative year and thereafter, all monthly installments of
rental shall reflect one-twelfth (1/12th) of the then current annual amount of
such adjustment for Expenses plus such additional amount as Landlord estimates
in good faith such Expenses shall increase on account of the next ensuing
comparative year and such amount shall be payable until a new adjustment becomes
effective pursuant to the provisions of this Article 2C. Within thirty (30) days
after the rendering of the next Escalation Statement, Tenant shall pay to
Landlord on account of additional rent for the comparative year to which such
Expense Statement relates, an amount equal to the excess of additional rent due
on account of increases in Expenses over the amount collected on account thereof
during the preceding year. If there shall have been a reduction in the Expenses
during any ensuing comparative year, the excess of the amount collected by
Landlord over the amount paid on account of such comparative year shall be
credited against amounts payable by Tenant for the current comparative year (or
if the term hereof shall have expired on its stated expiration date, promptly
refunded to Tenant). If any Escalation Statement is furnished to Tenant after
the commencement of such comparative year, there also shall within ten (10) days
be paid by Tenant to Landlord an amount equal to the portion of such monthly
adjustments allocable to the part of such comparative year which shall have
lapsed prior to the first day of the calendar month next succeeding the calendar
month in which said Escalation Statement is furnished to Tenant. The aforesaid
monthly payments based on the total Expense Payment for the preceding calendar
year or comparative year, as the case may be, shall be adjusted to reflect, if
Landlord can reasonably so estimate, known increases in rates or costs, for the
current comparative year, applicable to the categories involved in computing
Expenses, whenever such increases become known prior to or during such current
comparative year.

 

(vi)                              Following the expiration of the Base Year and
each comparative year and after receipt of necessary information and
computations from Landlord’s certified public accountant, Landlord shall submit
to Tenant an Expense statement, as hereinafter described, setting forth the
Expenses for the preceding comparative year, the Expenses for the Base Year, and
the Expense Payment, if any, due to Landlord from Tenant for such

 

8

--------------------------------------------------------------------------------


 

comparative year under this Article 2C. The rendition of such statement to
Tenant shall constitute prima facie proof of the accuracy thereof.

 

(vii)                           The Expense Statements furnished by Landlord as
provided above shall be based on Landlord’s books and records (which shall be
maintained in accordance with GAAP) and information and computations made for
Landlord by a certified public accountant (who may be the accountant now or then
employed by Landlord for the audit of its accounts); said certified public
accountant may rely on Landlord’s allocations and estimates wherever operating
cost allocations or estimates are needed for this Article. The Expense
Statements thus furnished to Tenant shall constitute a final determination as
between Landlord and Tenant of the Expenses for the periods represented thereby,
unless Tenant within one hundred eighty (180) days after any Expense Statement
is furnished, time being of the essence, shall give a notice to Landlord (each
an “Examination Notice”) that Tenant wishes to examine Landlord’s relevant books
and records regarding the accuracy of such Expense Statement or its
appropriateness, which notice may but need not specify the particular respects
in which the Expense Statement is inaccurate or inappropriate and the reasons
therefor. Pending the resolution of any dispute arising prior to or by virtue of
such examination, Tenant shall continue to pay the additional rent to Landlord
in accordance with the Expense Statements furnished by Landlord. Provided Tenant
is current in the payment of all fixed rent and additional rent hereunder,
Tenant, its representatives, accountants and/or attorneys shall have the right,
during regular business hours, to examine Landlord’s relevant books and records
with respect to the foregoing, provided such examination is commenced within
thirty (30) days of the giving of an Examination Notice and concluded within
five (5) Business Days after its commencement. Tenant shall keep such
examination and related arbitration (described below) in strict confidence
(except if disclosure is required by law), it being agreed that Tenant’s failure
to do so shall be deemed a substantial and material default by Tenant under the
terms of this Lease, for which Landlord shall have all remedies available to it
under this Lease and under the law. IN NO EVENT MAY TENANT EMPLOY ANY PERSON OR
ENTITY WHOSE COMPENSATION WHOLLY OR PARTIALLY IS CALCULATED UPON A PERCENTAGE OF
ANY EXPENSES DEEMED TO BE INCORRECTLY INCLUDED IN MAKING LANDLORD’S CALCULATION
OF ADDITIONAL RENT UNDER THIS ARTICLE 2C OR ANY PERCENTAGE OF SAVINGS REALIZED
BY TENANT BY REASON OF DISPUTING LANDLORD’S CALCULATION OF SUCH ADDITIONAL RENT,
EXCEPT A NATIONALLY OR REGIONALLY RECOGNIZED FIRM REASONABLY ACCEPTABLE TO
LANDLORD. Any such dispute under this Article 2C shall be resolved by
arbitration in accordance with Article 39 hereof.

 

D.                            Tax Escalation. (i) Tenant shall pay to Landlord,
as additional rent, tax escalation in accordance with this Article 2D.

 

(ii)                          Definitions: For the purposes of this Article 2D,
the following definitions shall apply:

 

(a)                                 The term “applicable tax rate” shall mean
the real estate tax rate for any fiscal tax year (or portion thereof) of the
City of New York applicable to the Building, other improvements related thereto,
and land upon which the Building is situated, sometimes referred to as the
“Building Project”, for the purpose of computing real estate taxes.

 

(b)                                 Subject to subparagraph (l) below, the term
“base year taxes” shall mean the average of the real estate taxes payable with
respect to the Building Project for the tax year commencing July 1, 2013 and
ending June 30, 2014 and the tax year commencing July 1, 2014 and ending June
30, 2015, determined by applying the applicable tax rate to each of the two (2)
tax years included in the base tax year assessment and taking the average of
such two (2) numbers.

 

(c)                                  Subject to subparagraph (l) below, the term
“base tax year” shall mean the calendar year 2014.

 

(d)                                 Subject to subparagraph (l) below, the term
“base tax year assessment” means the taxable assessed value (without regard or
giving effect to any abatement, exemption or credit) of the Building, other
improvements related thereto and the land on which the Building Project is
located, for each of the tax year commencing July 1, 2013 and ending June 30,
2014 and the tax year commencing July 1, 2014 and ending June 30, 2015.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Subject to subparagraph (l) below, the term
“comparative year” shall mean each calendar year commencing on or after January
1, 2015, in which occurs any part of the term of this Lease.

 

(f)                                   Subject to subparagraph (l) below, the
term “comparative year assessment” shall mean the actual assessed value (without
regard or giving effect to any abatement, exemption or credit) of the Building
Project for the relevant comparative year for which additional rent under this
paragraph D is being calculated (i.e., the actual assessed value of the Building
Project for each of the two (2) tax years included in such comparative year).

 

(g)                                  Subject to subparagraph (l) below, the term
“comparative year taxes” shall mean the real estate taxes determined by applying
the applicable tax rate to the comparative year assessment (i.e., by applying
such tax rate to the assessment for each of the two (2) tax years included in
the comparative year assessment and taking the average of such two (2) numbers).

 

(h)                                 The term “The Percentage” shall mean 2.8308
(2.8308%) percent. The Percentage has been computed on the basis of a fraction,
the numerator of which is the rentable square foot area of the Demised Premises
(i.e., 77,845) and the denominator of which is the total rentable square foot
area of the office and commercial space in the Building Project. The parties
acknowledge and agree that the total rentable square foot area of the office and
commercial space in the Building Project shall be deemed to be 2,749,931
rentable square feet.

 

(i)                                     The term “real estate taxes” shall mean
the total of all taxes and special or other assessments levied, assessed or
imposed at any time by any governmental authority upon or against the Building
Project, any tax or assessment levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
the Building Project, to the extent that same shall be in lieu of all or a
portion of any of the aforesaid taxes or assessments, or additions or increases
thereof, upon or against said Building Project, any assessment by a business
improvement district (BID), and all costs incurred by Landlord to contest any
assessment of the Building or any tax, charge, or other imposition levied
against it. If, due to a future change in the method of taxation or in the
taxing authority, or for any other reason, a franchise, income, transit, profit
or other tax or governmental imposition, however designated, shall be levied
against Landlord in substitution in whole or in part for the real estate taxes,
or in lieu of additions to or increases of said real estate taxes (whether or
not the enabling legislation states that such tax is in substitution in whole or
in part for the real estate taxes, or in lieu of additions to or increases of
said real estate taxes), then such franchise, income, transit, profit or other
tax or governmental imposition shall be deemed to be included within the
definition of “real estate taxes” for the purposes hereof. As to special
assessments which are payable over a period of time extending beyond the term of
this Lease, only a pro rata portion thereof covering the portion of the term of
this Lease unexpired at the time of the imposition of such assessment, shall be
included in “real estate taxes.” If by law, any assessment may be paid in
installments, then, for the purposes hereof (a) such assessment shall be deemed
to have been payable in the maximum number of installments permitted by law and
(b) there shall be included in real estate taxes, for each comparative year in
which such installments may be paid, the installments of such assessment so
becoming payable during such comparative year, together with interest payable
during such comparative year in respect of any such installment. Except as
otherwise provided above, “real estate taxes” shall not include (x) state,
corporate or franchise taxes, or any inheritance, estate or gift taxes, mortgage
taxes, deed, stamp or transfer taxes, or interest, or (y) penalties for late
payment of real estate taxes, or (z) increases in real estate taxes attributable
to any reassessment of the Building Project resulting from or arising out of the
Initial Public Offering (“IPO”) which is currently being contemplated by
Landlord and/or its affiliate and which would involve the transfer of Landlord’s
interest in the Building to the public company being formed in connection with
such transaction (it being understood and agreed, however, that the burden of
proving that such reassessment is due to such IPO shall be solely on Tenant).

 

(j)                                    The term “tax year” means any fiscal tax
year of the City of New York.

 

(k)                                 Where more than one assessment is imposed by
the City of New York for any tax year, whether denominated an “actual
assessment” or “transitional assessment” or otherwise, then the phrases herein
“assessed value” and “assessments” shall mean the actual assessed value (and not
the transitional assessed value, taxable assessment or other assessment)
designated by the City of New York for any comparative year and the taxable
assessment for the base tax year.

 

10

--------------------------------------------------------------------------------


 

(l)                                     Notwithstanding anything contained
herein to the contrary, if Landlord shall fail to cause both the 20th Floor
Substantial Completion Date and the 21st Floor Substantial Completion Date to
occur on or before December 31, 2013 (the “Base Tax Year Outside Date”), then
the following terms shall have the following meanings herein: the term “base tax
year” shall mean the tax year commencing July 1, 2014 and ending June 30, 2015;
the term “base year taxes” shall mean the real estate taxes payable with respect
to the Building Project for the tax year commencing July 1, 2014 and ending June
30, 2015; the term “base tax year assessment” shall mean the taxable assessed
value (without regard or giving effect to any abatement, exemption or credit) of
the Building, other improvements related thereto and the land on which the
Building Project is located, for the tax year commencing July 1, 2014 and ending
June 30, 2015; the term “comparative year” shall mean each tax year commencing
on or after July 1, 2015 (or such other 12-month period commencing on or after
July 1, 2015 adopted by the City of New York as its fiscal tax year); the term
“comparative year assessment” shall mean the actual assessed value (without
regard or giving effect to any abatement, exemption or credit) of the Building
Project for the relevant comparative year for which additional rent under this
paragraph D is being calculated; and the term “comparative year taxes” shall
mean the real estate taxes determined by applying the applicable tax rate to the
comparative year assessment. Notwithstanding the foregoing, the Base Tax Year
Outside Date shall be extended by one day for each day that the completion of
the Building Work is delayed due to any of the causes set forth in Article 21A
of this Lease or due to any act or omission of Tenant, its agents, employees or
contractors.

 

(iii)                               (a)                                 Before
or after the start of each comparative year, Landlord shall furnish to Tenant a
statement of the comparative year taxes, and a statement of the real estate
taxes payable during the base tax year (together with copies of the relevant
real estate tax bills for such comparative year taxes and the real estate taxes
payable during the base tax year). If the comparative year taxes exceed the base
year taxes, additional rent for such comparative year, in an amount equal to The
Percentage of the excess, shall be due from Tenant to Landlord, and such
additional rent shall be payable by Tenant to Landlord at Landlord’s election
(1) within thirty (30) days after receipt of the aforesaid statement or (2) in
equal monthly installments each equal to one-twelfth (1/12th) of The Percentage
of the excess of the relevant comparative year taxes over the base year taxes,
each payable with the monthly installment of fixed annual rent. If such
statement is tendered to Tenant after the commencement of any comparative year
and Landlord has elected that the relevant excess be paid in accordance with
item (2) of the preceding sentence, Tenant shall, notwithstanding the terms of
item (2) of the preceding sentence, pay to Landlord within thirty (30) days
after such statement is tendered, a lump sum equal to the product resulting from
multiplying The Percentage of such excess of the comparative year taxes over the
base year taxes, by a fraction the numerator of which is the number of full and
partial months elapsed from the commencement of the relevant comparative year
and the denominator of which is twelve (12). Thereafter, Tenant shall commence
paying the monthly installments of such additional rent with the next
installment of fixed annual rent next due and continue paying pursuant to said
item (2) until a subsequent statement with respect thereto is rendered by
Landlord. The benefit of any discount for any earlier payment or prepayment of
real estate taxes shall accrue solely to the benefit of Landlord, and such
discount shall not be subtracted from the real estate taxes payable for any
comparative year.

 

(b)                                 Should the base year taxes be reduced by
final determination of legal proceedings, settlement or otherwise, then, the
base year taxes shall be correspondingly revised, the additional rent
theretofore paid or payable hereunder for all comparative years shall be
recomputed on the basis of such reduction, and Tenant shall pay to Landlord as
additional rent, within thirty (30) days after being billed therefor, any
deficiency between the amount of such additional rent as theretofore computed
and the amount thereof due as the result of such recomputations. Should the base
year taxes be increased by such final determination of legal proceedings,
settlement or otherwise, then appropriate recomputation and adjustment also
shall be made, and the amount of any overpayment by Tenant shall be refunded to
Tenant within thirty (30) days after such final determination (or, at Landlord’s
option, applied, until fully exhausted, as a rent credit against the next rent
due under this Lease).

 

(c)                                  As long as Tenant is a tenant and is not in
default of any material obligation hereunder, if Tenant shall have made a
payment of additional rent under this paragraph and Landlord shall receive
during the term hereof a refund of any portion of the real estate taxes paid for
any comparative year after the base tax year on which such payment of additional
rent shall have been based, as a result of a reduction of such real estate taxes
by final determination of legal proceedings, settlement or otherwise, Landlord
shall, promptly after receiving the refund, credit to Tenant The Percentage of
the refund less The Percentage of expenses (including attorneys’ and appraisers’
fees) incurred by Landlord in connection with any such application, settlement
negotiation or proceeding (unless previously included in real estate taxes for
the comparative year to which such expenses relate). If prior to

 

11

--------------------------------------------------------------------------------


 

the payment of taxes for any comparative year, Landlord shall have obtained a
reduction of that comparative year’s assessed valuation of the Building Project,
and therefore of said taxes, then the term “real estate taxes” for that
comparative year shall be deemed to include the amount of Landlord’s expenses in
obtaining such reduction in assessed valuation, including attorneys’ and
appraisers’ fees.

 

(d)                                 The statement of the real estate taxes to be
furnished by Landlord as provided above shall be certified by Landlord and shall
constitute a final determination as between Landlord and Tenant of the real
estate taxes for the periods represented thereby, unless Tenant, within ninety
(90) days after they are furnished, time being of the essence, shall give a
written notice to Landlord that it disputes their accuracy or their
appropriateness, which notice shall specify the particular respects in which the
statement is inaccurate or inappropriate. If Tenant shall so dispute said
statement then, pending the resolution of such dispute, Tenant shall pay the
additional rent to Landlord in accordance with the statement furnished by
Landlord. Any such dispute shall be resolved by arbitration in accordance with
Article 39 hereof.

 

E.                                     No Right to Apply Security: Tenant shall
not have the right to apply any security deposited to assure Tenant’s faithful
performance of Tenant’s obligation hereunder to the payment of any installment
of fixed annual rent or additional rent.

 

F.                                      No Reduction in Fixed Annual Rent,
Etc.:(i)                                               In no event shall the
fixed annual rent under this Lease be reduced by virtue of any decrease in the
amount of any additional rent payment under this Article or any other provision
of this Lease.

 

(ii)                                  If Landlord receives from Tenant any
payment less than the sum of the fixed annual rent and additional rent then due
and owing pursuant to this Lease, Tenant hereby waives its right, if any, to
designate the items to which such payment shall be applied and agrees that
Landlord in its sole discretion may apply such payment in whole or in part to
any fixed annual rent, additional rent, any other charge payable hereunder or to
any combination thereof then due and payable hereunder.

 

(iii)                               Unless Landlord shall otherwise expressly
agree in writing, acceptance of any portion of the fixed annual rent or
additional rent from anyone other than Tenant shall not relieve Tenant of any of
its other obligations under this Lease, including the obligation to pay other
fixed annual rent and additional rent, and Landlord shall have the right at any
time, upon notice to Tenant, to require Tenant (rather than someone other than
Tenant) to pay the fixed annual rent and additional rent payable hereunder
directly to Landlord. Furthermore, such acceptance of fixed annual rent and
additional rent shall not be deemed to constitute an assignment of this Lease, a
subletting of the Demised Premises or Landlord’s consent to an assignment of
this Lease or a subletting or other occupancy of the Demised Premises by anyone
other than Tenant, nor a waiver of any of Landlord’s rights or Tenant’s
obligations under this Lease.

 

G.                                    Partial Comparative Year: If the
Commencement Date shall occur during a comparative year commencing prior to the
term hereof, then the additional rent due under any paragraph of this Article
for the first comparative year (as defined in the relevant paragraph) shall be a
proportionate share of said additional rent for the entire comparative year,
said proportionate share to be based upon the length of time that the lease term
will be in existence during such first comparative year. Upon the date of any
expiration or termination of this Lease (except termination because of Tenant’s
default) whether the same be the date herein above set forth for the expiration
of the term or any prior or subsequent date, a proportionate share of said
additional rent for such comparative year during which such expiration or
termination occurs shall immediately become due and payable by Tenant to
Landlord, if it was not theretofore already billed and paid. The said
proportionate share shall be based upon the length of time that this Lease shall
have been in existence during such comparative year. Landlord shall, as soon as
reasonably practicable, compute the additional rent due from Tenant, as
aforesaid, which computations shall either be based on that comparative year’s
actual figures or be an estimate based upon the most recent statements
theretofore prepared by Landlord and furnished to Tenant as may be required
under any paragraph in this Article. If an estimate is used, then Landlord shall
cause statements to be prepared on the basis of the comparative year’s actual
figures promptly after they are available, and thereupon, Landlord and Tenant
shall make appropriate adjustments of any estimated payments theretofore made.

 

12

--------------------------------------------------------------------------------


 

H.                                   ICAP:

 

(i)                                     For the purposes of this Article 2H the
following definitions shall apply:

 

(a)                                 The term “DLS” shall mean the Division of
Labor Services of the DOBS or any successor agency to or hereafter becoming
responsible for all or any relevant function of DLS as such functions relate to
ICAP.

 

(b)                                 The term “DOBS” shall mean the New York City
Department of Business Services or any successor agency to or hereafter becoming
responsible for all or any relevant function of DOBS as such functions relate to
ICAP.

 

(c)                                  The term “DOF” shall mean the New York City
Department of Finance or any successor agency to or hereafter becoming
responsible for all or any relevant function of DOF as such functions relate to
ICAP.

 

(d)                                 The term “DSBS” shall mean the New York City
Department of Small Business Services or any successor agency to or hereafter
becoming responsible for all or any relevant function of DSBS as such functions
relate to ICAP.

 

(e)                                  The term “ICAP” shall mean Industrial and
Commercial Abatement Program or any successor or alternate program to the
Industrial and Commercial Abatement Program as constituted on the date of this
Lease.

 

(ii)                                  Landlord hereby notifies Tenant that
Landlord has availed or intends to avail itself of certain exemptions and/or
abatements of real estate taxes under the ICAP in connection with certain
renovations and improvements made or to be made to the Building. Tenant agrees
to comply with all rules and regulations of the ICAP including, but not limited
to, the filing requirements of the DOF, the DSBS and the DOBS and its DLS and to
cooperate with Landlord in Landlord’s compliance with the rules, regulations and
requirements promulgated in connection with the ICAP by an of such departments
or divisions or otherwise pursuant to law. In connection therewith, all of
Tenant’s construction managers, contractors and subcontractors employed in
connection with work performed by or on behalf of Tenant at the Building shall
be contractually required by Tenant to comply with DSBS and DOBS and DLS and any
other requirements applicable to construction projects benefiting from the ICAP.
Such compliance, as of the date hereof, includes, without limitation, the
following: the submission and approval of a Construction Employment Report,
attendance, as requested by Landlord, at a pre-construction conference with
representatives of DSBS and adherence to the provisions of Article 22 of the
ICAP Rules and Regulations, the provisions of the New York City Charter, the
provisions of Sections 11-256 through 11-267 of the Administrative Code of the
City of New York and the provisions of Executive order No. 50 (1980) and
cooperation with Landlord with respect to Landlord’s application to obtain the
ICAP exemption and/or abatements and the implementation of the ICAP through the
period that the program shall be in effect. Furthermore, at Landlord’s request
as may be necessary to comply with ICAP rules, Tenant shall (a) direct its
architect or engineer to prepare a narrative description of the project with a
construction budget to be submitted to Landlord, (b) report annually to Landlord
the number of workers permanently engaged in employment in the Demised Premises,
the nature of each worker’s employment, and to the extent applicable, the New
York City residency of each worker, (c) provide access to the Demised Premises
by employees and agents of the Department (as such term is defined in the ICAP
rules and regulations) at all reasonable times on reasonable prior notice, (d)
enforce the contractual obligations of Tenant’s construction managers,
contractors, and subcontractors to comply with the DSBS requirements and any
other requirements applicable to the Industrial and Commercial Abatement Program
(e) submit required ICAP documentation which shall include copies of blueprints,
plans and building permits, (f) furnish to Landlord (and cause its contractors
and subcontractors to so furnish), simultaneously with the submission to any
agency administering the ICAP, copies of all documents submitted by Tenant or
required to be submitted by Tenant in connection with the ICAP (and cause its
contractors and subcontractors to do the same) and (g) submit to Landlord on
completion of the work, an architect’s letter of completion, and a summary by
trade of the costs incurred completing such work, certified by a reputable,
independent certified public accountant. Landlord shall reimburse Tenant for any
reasonable out-of-pocket costs or expenses incurred by Tenant in order to comply
with the provisions

 

13

--------------------------------------------------------------------------------


 

of this paragraph H, within thirty (30) days after Landlord’s receipt of an
invoice and reasonable substantiation of such costs.

 

3.                                      ELECTRICITY

 

A.                                    Landlord shall provide electricity to the
Demised Premises, in accordance with the provisions of this Article 3. The
parties agree that electricity distribution shall initially be on a
“submetering” basis, in accordance with the provisions of paragraph B of this
Article. If the requirements of law change so that Landlord may not legally
furnish electricity to Tenant on a “submetering basis”, then and in such event
Landlord shall redistribute to Tenant the electricity for the Demised Premises
on a “rent inclusion” basis, in accordance with the provisions of paragraph C of
this Article.

 

B.                                    Submetering: (i) For the purposes of this
Article 3B, the following definitions shall apply:

 

(a)                                 “Landlord’s Cost” for redistributed
electricity means the product of (x) Landlord’s Cost Rates for the relevant
Utility Billing Period multiplied by (y) Tenant’s electricity consumption (i.e.,
energy and demand) based on the meter readings referred to below.

 

(b)                                 “Landlord’s Cost Rates” means the sum of
“Landlord’s Electricity Consumption Cost” and “Landlord’s Electricity Demand
Cost”.

 

(c)                                  “Landlord’s Electricity Consumption,” for
any given Utility Billing Period means the number of kilowatt-hours of
electricity consumed in and for the Building (including common areas, tenantable
areas and mechanical areas) during said Utility Billing Period, as indicated on
the applicable utility bills.

 

(d)                                 “Landlord’s Electricity Consumption Cost,”
(Landlord’s cost per KWH) for any given Utility Billing Period means the amount
arrived at by dividing (x) Landlord’s KWH cost, as indicated on the applicable
utility bills (inclusive of any taxes, including any taxes included in the
computation of said utility bills) for Landlord’s Electricity Consumption for
said Utility Billing Period, inclusive of any fuel adjustments or rate
adjustments contained in said utility bill allocable to Landlord’s Electricity
Consumption, by (y) Landlord’s Electricity Consumption (KWH) as indicated on
said bills.

 

(e)                                  “Landlord’s Electricity Demand,” for any
given Utility Billing Period means the number of kilowatts of electricity
demanded in and for the Building (including, without limitation, common areas,
tenantable areas and mechanical areas) during said Utility Billing Period, as
indicated on the applicable utility bill.

 

(f)                                   “Landlord’s Electricity Demand Cost”
(Landlord’s Cost per KW) for any given Utility Billing Period means the amount
arrived at by dividing (x) Landlord’s KW cost, as indicated on the applicable
utility bill (inclusive of any taxes, including any taxes included in the
computation of said utility bill) for Landlord’s Electricity Demand for said
Utility Billing Period, inclusive of any rate adjustments contained in said
utility bill allocable to Landlord’s Electricity Demand (provided that same have
not been included in the computation of Landlord’s Electricity Consumption
Cost), by (y) Landlord’s Electricity Demand (KW) as indicated on said bill.

 

(g)                                  “Utility Billing Period” means the
respective period of electricity consumption and demand for which Landlord is
charged on each successive bill from the utility company furnishing electricity
to the Building.

 

(ii)                                  If and so long as Landlord provides
electricity to the Demised Premises (with Landlord providing the Required
Electrical Capacity (as such term is defined in Article 3D(viii) hereof), which
shall be the maximum electric service Landlord shall be obligated to
redistribute to the Demised Premises) on a submetering useable basis, Tenant
covenants and agrees to purchase the same from Landlord or Landlord’s designated
agent at Landlord’s Cost plus six percent (6%) thereof. Where more than one
meter measures the service of Tenant in the Building, the KWH and KW recorded by
each meter shall be added and the aggregate shall be billed as if measured by a
single meter. Bills therefor shall be rendered at such times as Landlord may
elect, but in no event more frequently than monthly, and the amount, as computed
from a meter or meters and determined by

 

14

--------------------------------------------------------------------------------


 

Landlord’s Electrical Consultant in accordance with this Article, shall be
deemed to be, and be paid as, additional rent. For purposes of determining
Landlord’s Electricity Consumption Cost and Landlord’s Electricity Demand Cost,
each amount appearing on any utility bill for demand, energy, fuel or rate
adjustments shall be taken into account (where it cannot be determined from the
utility bill whether such amount relates to consumption or to demand, it shall
be deemed to relate to demand).

 

(iii)                               The parties acknowledge that there are
currently electrical submeters located in each electrical closet on the 20th and
21st floors of the Building. It is agreed that Tenant, as part of Tenant’s
Initial Installation, and without imposition of any “connection” or “tap in”
charge, shall effect any and all work which is necessary to connect the
electrical systems and equipment servicing the Demised Premises to one or more
of such submeters, so that Landlord may furnish redistributed electricity in the
Required Capacity to the Demised Premises on a submetering basis in accordance
with the terms of this Article. Tenant may so connect to any such existing
submeter on the 21st floor, and shall only connect to the submeter reasonably
designated by Landlord on the 20th floor. Landlord agrees that all such
submeters within the Demised Premises shall be in proper working order on the
Commencement Date. Landlord further agrees that, within thirty (30) days after
Tenant furnishes Landlord with the load letter described in subparagraph
D(viii) of this Article, Landlord shall provide Tenant with a report and/or
diagram identifying the locations of all power sources on each floor of the
Demised Premises, including voltage amounts and electrical panels.

 

C.                                    Rent Inclusion:
(i)                                             If and so long as Landlord
provides electricity to the Demised Premises on a rent inclusion basis,
Article 3B shall not apply and Tenant agrees that the fixed annual rent shall be
increased by the amount of the Electricity Rent Inclusion Factor (“ERIF”), as
hereinafter defined and by the amounts as hereinafter determined. Tenant
acknowledges and agrees (a) that the fixed annual rent set forth in Article 2 of
this Lease does not yet, but is to include initially an ERIF of Two and 25/100
($2.25) Dollars per rentable square foot per annum to compensate Landlord for
electrical wiring and other installations necessary for, and for its obtaining
and making available to Tenant, the redistribution of electric current as an
additional service; and (b) that said ERIF, which shall be subject to periodic
adjustments as hereinafter provided, has been partially based upon an estimate
of Tenant’s connected electrical load, which shall be deemed to be the demand
(KW), and hours of use thereof, which shall be deemed to be the energy (KWH) for
ordinary lighting and light office equipment and the operation of typical small
business machines, including copying machines, personal computers and peripheral
equipment such as printers, telephone switching equipment and facsimile
transmission machines (such lighting, machines and equipment are hereinafter
called “Ordinary Equipment”) for fifty (50) hours per week during the hours of
8:00 a.m. to 6:00 p.m., Mondays through Fridays, including holidays (“ordinary
business hours”), with Landlord providing an average demand load to the Demised
Premises meeting the Required Electrical Capacity, which shall be the maximum
electrical service Landlord shall be obligated to redistribute to the Demised
Premises. Any installation and use of equipment other than Ordinary Equipment
and/or any demand load and/or any energy usage by Tenant in excess of the
foregoing shall result in adjustment of the ERIF as hereinafter provided.

 

(ii)                                  If the cost to Landlord of electricity
shall have been, or shall be, increased subsequent to April 30 of the year in
which this Lease is dated (whether such change occurs prior to or during the
term of this Lease), due to (a) any change in costs or fees paid by Landlord
under any agreement for the supply and/or distribution of electricity to the
Building or electric rates or service classifications applicable to Landlord, or
(b) any increase, subsequent to the last such electric rate or service
classification change, in market prices, in fuel adjustments or charges of any
kind, or (c) any taxes, imposed or which may be imposed on Landlord’s
electricity purchases, or on Landlord’s electricity redistribution, or (d) by
virtue of any other reason or cause, then the ERIF, which is a portion of the
fixed annual rent, shall be changed in the same percentage as any such change in
cost due to changes in any of the items listed in (a) through (d) above and,
also, Tenant’s payment obligation for electricity redistribution shall change
from time to time so as to reflect any such increase in cost due to changes in
any of the items listed in (a) through (d) of this paragraph from the date of
any such increase (which may be billed retroactively). Sales taxes collectible
by Landlord under applicable law in connection with the sale or re-distribution
of electricity to Tenant shall be paid by Tenant to Landlord as additional rent
when billed. Any such percentage change in Landlord’s cost due to changes in
costs reflected in the matters referred to in (a) through (d) above shall be
computed by the application of the average consumption (energy and demand) of
electricity for the entire Building for the twelve (12) full months immediately
prior to the effective date of any such increase in costs or any changed methods
of or rules for billing of same, on a consistent basis, to the new rate and/or
service classification and/or cost to the immediately prior existing rate and/or
service classification and/or cost. If the average consumption of

 

15

--------------------------------------------------------------------------------


 

electricity for the entire Building for said prior twelve (12) months cannot
reasonably be applied and used with respect to changed methods of, or rules on,
billing, then the percentage increase shall be computed by the use of the
average consumption (energy and demand) for the entire Building for the first
three (3) months after such change, projected to a full twelve (12) months, so
as to reflect the different seasons; and that same consumption, so projected,
shall be applied to the rate and/or service classification and/or cost which
existed immediately prior to the change. The parties agree that a reputable
electrical consultant selected by Landlord (hereinafter referred to as
“Landlord’s Electrical Consultant”) shall determine the percentage change for
the changes in the ERIF as hereinabove provided, and that Landlord’s Electrical
Consultant may from time to time make surveys in the Demised Premises of the
electrical equipment and fixtures and the use of current. If any such survey
shall reflect a demand load to the Demised Premises in excess of the Required
Electrical Capacity and/or energy usage in excess of ordinary business hours
(each such excess is hereinafter called “excess electricity”) then the demand
load and/or the hours of use portion(s) of the then existing ERIF shall each be
increased by an amount which is equal to the product derived from multiplying
the then existing ERIF by a fraction, the numerator of which is the excess
electricity (i.e., excess connected load and/or excess usage) and the
denominator of which is the demand load and/or the energy usage which was the
basis for the computation of the then existing ERIF. Such fractions shall be
determined by Landlord’s Electrical Consultant. The fixed annual rent shall then
be appropriately adjusted, effective as of the date of any such change in
connected load and/or usage, as disclosed by said survey. If such survey shall
disclose installation or presence in the Demised Premises of other than Ordinary
Equipment, then effective as of the date of said survey, there shall be added to
the ERIF portion of the fixed annual rent (computed and fixed as hereinbefore
described) an additional amount equal to what would be paid by Tenant for such
load and usage of electricity (with the connected electrical load (as heretofore
defined) deemed to be demand (“KW”) and the hours of use thereof deemed to be
energy (“KWH”) as hereinbefore provided) under the rates or charges in effect
and payable by Landlord as of April 30 of the year in which this Lease is dated,
which additional amount shall be further increased by all electricity cost
charges to Landlord, as hereinabove provided from April 30 of the year in which
this Lease is dated through the date of billing.

 

(iii)                               In no event, whether because of surveys or
for any other reason, is the per rentable square foot ERIF portion of the fixed
annual rent (however increased as provided herein) in effect at any time to be
reduced.

 

D.                                    General Conditions:  (i)  All
determinations (which may be presented or communicated in the form of an
invoice, report, survey or letter notification to Tenant), including, without
limitation, the methodology employed, by Landlord’s Electrical Consultant
pursuant to paragraph B of this Article shall be binding and conclusive on
Landlord and on Tenant from and after the delivery of a copy of each
presentation or communication of the relevant determination to Tenant, unless,
within one hundred eighty (180) days after delivery thereof, Tenant notifies
Landlord that Tenant disputes such determination (including, without limitation,
any disagreement over the methodology employed by Landlord’s Electrical
Consultant) by hand delivery of a written notice of such dispute to the office
of Landlord’s managing agent in the Building. If Tenant so disputes any such
determination it shall, within sixty (60) days after delivery of the notice of
dispute to Landlord’s managing agent at its office in the Building as provided
in the preceding sentence of this paragraph, at Tenant’s own expense, obtain
from a reputable, independent electrical consultant (“Tenant’s Electrical
Consultant”) Tenant’s own determinations in accordance with the provisions of
this Article and deliver a copy of the determination (showing all calculations
and data, and describing all assumptions and criteria used to make the
determination) made by Tenant’s Electrical Consultant to Landlord by hand
delivery thereof to the office of Landlord’s managing agent in the Building.
Tenant’s Electrical Consultant and Landlord’s Electrical Consultant then shall
seek to agree on the disputed items set forth in Tenant’s notice to Landlord and
remaining in dispute following delivery of determinations of Tenant’s Electrical
Consultant to Landlord’s managing agent. If they cannot agree within thirty (30)
days after the delivery of Tenant’s determination as provided above to Landlord,
they shall choose a third reputable electrical consultant, whose cost shall be
shared equally by the parties, to make similar determinations that shall be
controlling. If they cannot agree on such third consultant within fifteen (15)
days, then either party may apply to the Supreme Court in the County of New York
for such appointment. TENANT AGREES THAT IF TENANT SHALL FAIL TO DISPUTE ANY
DETERMINATION BY LANDLORD’S ELECTRICAL CONSULTANT, ANY CALCULATION OR THE
METHODOLOGY EMPLOYED BY LANDLORD’S ELECTRICAL CONSULTANT TO MAKE ANY
CALCULATION, WITHIN THE AFORESAID ONE HUNDRED EIGHTY (180) DAY PERIOD, OR SHALL
FAIL TO COMPLY WITH ANY OTHER TIME PERIOD SET FORTH IN THIS ARTICLE 3D (E.G.,
THE SIXTY (60) DAY PERIOD TO DELIVER TENANT’S OWN DETERMINATION AS AFORESAID),
TIME

 

16

--------------------------------------------------------------------------------


 

BEING OF THE ESSENCE, TENANT SHALL HAVE IRREVOCABLY AND CONCLUSIVELY WAIVED THE
RIGHT TO DISPUTE THE RELEVANT DETERMINATION, CALCULATION OR METHODOLOGY OF
LANDLORD’S ELECTRICAL CONSULTANT. THE FACT THAT LANDLORD’S ELECTRICAL CONSULTANT
IS OR HAS BEEN EMPLOYED BY OR IS OR HAS BEEN RETAINED BY LANDLORD OR LANDLORD’S
AFFILIATES TO PERFORM SERVICES FOR IT OR THEM (AND IRRESPECTIVE OF HOWEVER LONG
SUCH RELATIONSHIP MAY HAVE EXISTED), SHALL NOT BE A REASON TO DISPUTE (OR BE A
DEFENSE TO) ANY DETERMINATION MADE BY SUCH LANDLORD’S ELECTRICAL CONSULTANT OR
DISQUALIFY LANDLORD’S CONSULTANT FROM PERFORMING ANY ACT OR SERVICE CONTEMPLATED
BY THIS ARTICLE 3.

 

(ii)                                  As a condition to Tenant’s right to
initiate and maintain any such dispute of any determination, bill or charge made
or rendered by or for the benefit of Landlord, Tenant shall pay to Landlord the
amount of additional rent or ERIF in accordance with the determinations made by
Landlord’s Electrical Consultant or pursuant to any other Landlord’s bill until
any such dispute has been finally determined in accordance with procedures
specified in this paragraph D. If the controlling determinations differ from
Landlord’s Electrical Consultant or Landlord’s bill or charge, then the parties
shall promptly make adjustment for any deficiency owed by Tenant or overage paid
by Tenant.

 

(iii)                               At the option of Tenant, Tenant may purchase
from Landlord or its agents all lamps and bulbs used in the Demised Premises and
pay for the cost of installation thereof. Tenant shall also pay, as additional
rent hereunder, all sums incurred by Landlord after the first anniversary of the
Commencement Date to repair, maintain or replace any meter or sub-meter serving
the Demised Premises. If all or part of the submetering additional rent or the
ERIF payable in accordance with this Article becomes uncollectable or reduced or
refunded by virtue of any law, order or regulation, the parties agree that, at
Landlord’s option, in lieu of submetering additional rent or ERIF, and in
consideration of Tenant’s use of the Building’s electrical distribution system
and receipt of redistributed electricity and payment by Landlord of consultants’
fees and other redistribution costs, the fixed annual rental rate(s) to be paid
under this Lease shall be increased by an “alternative charge” which shall be a
sum equal to $2.25 per rentable square foot of the Demised Premises per year,
changed in the same percentage as any increases in the cost to Landlord for
electricity for the entire Building subsequent to April 30 of the year in which
this Lease is dated because of electric rate or service classification or market
price changes, as hereinabove provided. Notwithstanding anything herein set
forth to the contrary, additional rent under this Article shall commence on the
date that Landlord tenders possession of the Demised Premises to Tenant. If
Tenant is to be billed on a submeter basis and such submeter or submeters to
measure Tenant’s KW and KWH has or have not been installed and/or is not or are
not yet functioning as of the Commencement Date, then Tenant shall pay, for the
distribution of electric power and use of Landlord’s facilities to provide
electrical power to the Demised Premises, a charge equal to the amount that
results from (a) multiplying $0.75 by the number of rentable square feet within
the Demised Premises, (b) dividing the result of (a) by 360, and then
(c) multiplying the result of (b) by the number of days until the appropriate
submeter(s) are installed and are functioning. However, the charge referred to
in the preceding sentence shall be increased to $3.00 per usable square foot per
annum, but only if, as and when Tenant’s Initial Installation has been completed
and Tenant has commenced to occupy the Demised Premises for its business
purposes prior to the time that the appropriate submeter(s) are installed and
are functioning.

 

(iv)                              Landlord shall not be liable to Tenant for any
loss or damage or expense that Tenant may sustain or incur if either the
quantity or character of electric service is changed or is no longer available
or suitable for Tenant’s requirements, except if same is due to (x) the
negligence or willful misconduct of Tenant, its agents, employees or
contractors, or (y) Landlord’s breach of any of its obligations under this
Lease. Tenant covenants and agrees that at all times its use of electric current
shall never exceed the Required Electrical Capacity. Tenant agrees not to
connect any additional electrical equipment to the Building electric
distribution system which shall increase consumption or demand beyond the
Required Electrical Capacity, except in accordance with the provisions of this
Article. Any riser or risers to supply Tenant’s electrical requirements in
excess of the Required Electrical Capacity, upon written request of Tenant, will
be installed by Landlord, at the sole cost and expense of Tenant, if, in
Landlord’s reasonable judgment, there is adequate room for such installation and
thereafter will be adequate space for Landlord’s future needs, the same are
necessary and will not cause permanent damage or injury to the Building or
Demised Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other tenants or occupants. In addition to the installation of such
riser or risers, Landlord will also at the sole cost and expense of Tenant,
install all other equipment proper

 

17

--------------------------------------------------------------------------------


 

and necessary in connection therewith subject to the aforesaid terms and
conditions. In consideration of Landlord’s consent to the installation of such
risers and other equipment and the distribution to the Demised Premises of
additional electrical power (in excess of the Required Electrical Capacity) as
requested by Tenant, Landlord shall be paid, as additional rent, a one-time
“connection” or “tap-in” fee on a peramp or per KW basis (as reasonably
determined by Landlord) in an amount equal to Landlord’s then standard fee in
the Building for such additional service. The parties acknowledge that they
understand that it is anticipated that electric rates, charges, etc., may be
changed by virtue of time-of-day rates, or other methods of billing, electricity
purchases and the redistribution thereof, and fluctuations in the market price
of electricity, and that the references in the foregoing paragraphs to changes
in methods of or rules on billing are intended to include any such change. If
the requirements of law change so that Landlord may not continue to legally
furnish electricity to Tenant on a submetering basis, Landlord reserves the
right, at any time upon ninety (90) days’ written notice, to change its
furnishing of electricity to Tenant from a submetering to a rent inclusion
basis, or vice versa. If the requirements of law change so that Landlord may not
legally furnish electricity to Tenant on a submetering , rent inclusion or any
other basis, Landlord reserves the right to terminate the furnishing of
electricity to Tenant, at any time, upon ninety (90) days’ written notice to
Tenant, in which event Tenant may make application directly to the public
utility and/or other providers for Tenant’s entire separate supply of electric
current and Landlord shall permit its wires and conduits, to the extent
available and safely capable, to be used for such purpose and only to the extent
of Tenant’s then authorized connected load. Any meters, risers or other
equipment or connections necessary to furnish electricity on a submetering basis
or to enable Tenant to obtain electric current directly from such utility shall
be installed at Tenant’s sole cost and expense. Only rigid conduit or
electricity metal tubing (EMT) shall be run from the electrical panels servicing
the Demised Premises throughout such space, with a minimum of one junction box
per room; and only Type “MC” cable (concealed) shall be run from such junction
boxes to final connections with any outlets or light fixtures within each room.
Landlord, upon the expiration of the aforesaid ninety (90) days’ written notice
to Tenant (plus such additional time as is reasonably necessary for Tenant,
using reasonable diligence, to obtain electricity directly from the public
utility) may discontinue furnishing the electric current but this Lease shall
otherwise remain in full force and effect. Notwithstanding anything herein set
forth to the contrary, if Landlord is providing electricity to Tenant on a rent
inclusion basis in accordance with the provisions of this Article, then the ERIF
in effect at any time shall be deemed to be a portion of fixed annual rent
hereunder. If Tenant was provided electricity on a rent inclusion basis when it
was so discontinued, then commencing when Tenant receives such direct service
and as long as Tenant shall continue to receive such service, the fixed annual
rental rate payable under this Lease shall be reduced by the amount of the ERIF
which was payable immediately prior to such discontinuance of electricity on a
rent inclusion basis.

 

(v)                                 Landlord may, from time to time, following
the expiration of the first Lease Year (but not more frequently than once in any
12-month period), cause Landlord’s Electrical Consultant to determine Tenant’s
electrical requirements for the Demised Premises over the twelve (12) months
immediately preceding each such determination. If Landlord’s Electrical
Consultant shall determine that Tenant’s electrical requirements are less than
the electrical capacity which Landlord is responsible hereunder to provide to
the Demised Premises (i.e., the Required Electrical Capacity), then Landlord
may, in its sole discretion, at any time following the sixtieth (60th) day after
giving Tenant notice (hereinafter referred to as the “Electric Recapture
Notice”) of Landlord’s intent to do so, perform all work (collectively,
“Landlord’s Excess Capacity Recapture Work”) required in order to recapture such
excess electrical capacity then so determined to exist (provided such recapture
of electrical capacity has no adverse impact (other than to a de minimis extent)
on the operation of Tenant’s business in the Demised Premises), unless Tenant
shall have objected to such recapture in the manner hereinafter provided within
such sixty (60) day period. The Electric Recapture Notice shall be (a) given not
later than sixty (60) days following the determination of such excess capacity
and (b) accompanied by an explanation in reasonable detail of how the
determination of such excess capacity was made (including, without limitation,
calculations thereof prepared by a licensed electrical engineer). Any objection
to such recapture of excess electrical capacity shall be in writing and shall
specify in reasonable detail the reasons for such objection, including, without
limitation, calculations of Tenant’s electrical requirements prepared by a
licensed electrical engineer. Any such dispute shall be resolved pursuant to the
dispute resolution provisions of subparagraph D(i) of this Article. If it then
shall be determined that excess capacity exists, then upon not less than thirty
(30) days’ notice to Tenant, Landlord may perform Landlord’s Excess Capacity
Recapture Work in order to recapture such excess capacity. Tenant acknowledges
that the purpose of this Article is to foster conservation of electric
consumption in the Building. Notwithstanding the foregoing, if Landlord
recaptures any such excess capacity and Tenant thereafter provides Landlord with
a “load letter” from a reputable electrical consultant which substantiates (to
the reasonable satisfaction of Landlord) Tenant’s need for any additional

 

18

--------------------------------------------------------------------------------


 

electrical capacity for its operations in the Demised Premises, then Landlord,
at Landlord’s sole cost and expense, shall as expeditiously as reasonably
possible perform all work (collectively, “Landlord’s Electrical Restoration
Work”) as is necessary to provide such additional electrical capacity to the
Demised Premises, provided that in no event shall Landlord be responsible for
providing any electrical capacity in excess of the Required Electrical Capacity

 

(vi)                              Landlord agrees that it shall not be entitled
to any administrative fees, overhead or markup in excess of the recovery of
Landlord’s actual costs of providing electricity and related installations and
services, except as otherwise expressly provided in this Article.

 

(vii)                           Notwithstanding anything contained herein set
forth to the contrary, if permitted by law, Landlord may contract separately
with one or more other providers (each hereinafter referred to as an
“Alternative Service Provider”) to provide one or more of the component services
which together make up the entire package of electric service (e.g.,
transmission, generation, distribution and ancillary services) to the Building.
If Landlord elects to contract with another Alternative Service Provider, Tenant
shall cooperate with Landlord and each such Alternative Service Provider to
effect any change to the method or means of providing and distributing
electricity service to the Demised Premises or any other portion of the Building
by reason of such change in the provision of electricity, provided that such
change shall not (except to a de minimis extent in each instance) result in any
decrease in the Required Electrical Capacity, any increase in the cost of
electricity to Tenant or any disruption in the distribution of electricity to
the Demised Premises. Such cooperation shall include but not be limited to
providing Landlord or any such Alternative Service Provider and any other person
reasonable access to the Demised Premises and to all wiring, conduit, lines,
feeders, cable and risers, electricity panel boxes and any other component of
the electrical distribution system within or adjacent to the Demised Premises.

 

(viii)                           The term “Required Electrical Capacity” when
used herein shall mean the electrical capacity which is available for Tenant’s
operations in the Demised Premises as of the date of this Lease; provided,
however, that if at any time within thirty (30) days after the date that this
Lease is executed and delivered by Landlord and Tenant, time being of the
essence, Tenant shall provide Landlord with a “load letter” from a reputable
electrical consultant selected by Tenant and reasonably acceptable to Landlord,
which substantiates (to the reasonable satisfaction of Landlord) Tenant’s need
for electrical capacity in excess of such capacity which is available for
Tenant’s operations in the Demised Premises as of the date of this Lease, and
which is otherwise reasonably acceptable to Landlord, then Landlord, at
Landlord’s sole cost and expense, shall as expeditiously as reasonably possible
perform all work which is reasonably necessary to provide such additional
electrical capacity to the Demised Premises (provided that in no event shall
Landlord be responsible for providing more than a total of 6 watts per usable
square foot of demand load in the Demised Premises, exclusive of the Building
HVAC systems and equipment (but inclusive of any Supplemental A/C Unit, as such
term is defined in Article 29F of this Lease)), and the term “Required
Electrical Capacity” shall mean the sum of the original electrical capacity
available to the Demised Premises plus such additional capacity so provided by
Landlord. Notwithstanding the foregoing, Landlord’s obligation to provide Tenant
with the Required Electrical Capacity shall remain subject to reduction (and
restoration, as the case may be) pursuant to the provisions of subparagraph
(v) above. For purposes of this Article, as of the Commencement Date, the usable
square foot area of the Demised Premises shall be deemed to be 60,408 usable
square feet.

 

4.                                      ASSIGNMENT AND SUBLETTING

 

A.                                    Tenant, for itself, its heirs,
distributees, executors, administrators, legal representatives, successors and
assigns, expressly covenants that it shall not assign, mortgage or encumber this
Lease, nor underlet, or suffer or permit the Demised Premises or any part
thereof to be used or occupied by others, without the prior written consent of
Landlord in each instance, which consent, subject to the provisions of paragraph
B of this Article, shall not be unreasonably withheld, conditioned or delayed
(as provided in paragraph D of this Article). The direct or indirect transfer of
the beneficial or record ownership of (a) a majority of the issued and
outstanding capital stock of any corporate tenant or subtenant of this Lease or
(b) a majority of the total equity or voting interests or rights in any
partnership or limited liability company tenant or subtenant or any other form
of entity or organization, however accomplished, and whether in a single
transaction or in a series of related or unrelated transactions, shall, in each
case, be deemed an assignment of this Lease or of such sublease. The merger or
consolidation of a tenant or subtenant, whether a corporation, partnership,
limited liability company or other form of entity or organization, shall

 

19

--------------------------------------------------------------------------------


 

be deemed an assignment of this Lease or of such sublease. If this Lease be
assigned, or if the Demised Premises or any part thereof be underlet or occupied
by anybody other than Tenant, Landlord may, after default by Tenant, collect
rent from the assignee, undertenant or occupant, and apply the net amount
collected to the rent herein reserved, but no assignment, underletting,
occupancy or collection shall be deemed a waiver of the provisions hereof, the
acceptance of the assignee, undertenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained. The consent by Landlord to an assignment or underletting shall
not in any way be construed to relieve Tenant from obtaining the express consent
in writing of Landlord to any further assignment or underletting. In no event
shall any permitted subtenant assign or encumber its sublease or further sublet
all or any portion of its sublet space, or otherwise suffer or permit the sublet
space or any part thereof to be used or occupied by others, without Landlord’s
prior written consent in each instance. A modification, amendment or extension
of a sublease shall be deemed a sublease. If any lien is filed against the
Demised Premises or the Building for brokerage services claimed to have been
performed for Tenant, whether or not actually performed, the same shall be
discharged by Tenant within ten (10) days thereafter, at Tenant’s expense, by
filing the bond permitted by law, or otherwise, and paying any other necessary
sums in relation thereto, and Tenant agrees to indemnify Landlord and its agents
and hold them harmless from and against any and all claims, losses or liability
resulting from such lien for brokerage services rendered. For the purposes of
this Article, an “interest” shall mean an estate, license, easement, use, profit
or other claim with respect to real property or a right to participate, directly
or indirectly, through one or more intermediaries, nominees, trustees or agents,
in the decision making respecting any entity or other organization or any of the
profits, losses, dividends, distributions, income, gain, losses or capital of
any entity or other organization.

 

B.                                    (i)                                     If
Tenant desires to assign this Lease or to sublet all or any portion of the
Demised Premises (whether or not consent thereto is sought), it shall first
submit in writing to Landlord the documents described in paragraph C below, and
shall offer in writing, (a) with respect to a prospective assignment, to assign
this Lease to Landlord without any payment of moneys or other consideration
therefor, or, (b) with respect to a prospective subletting, to sublet to
Landlord the portion of the Demised Premises involved (hereinafter referred to
as the “Leaseback Area”) for the term specified by Tenant in its proposed
sublease or, at Landlord’s option, for the balance of the term of this Lease
less one (1) day, and at the lower of (x) Tenant’s proposed subrental and (y) at
the same rate of fixed annual rent and additional rent, and otherwise, and in
each case, on the same terms, covenants and conditions (including provisions
relating to escalation rents), as are contained herein and as are allocable and
applicable to the portion of the Demised Premises to be covered by such
subletting. The offer shall specify the date when the Leaseback Area will be
made available to Landlord, which date shall be in no event earlier than ninety
(90) days or later than one hundred eighty (180) days following the acceptance
of the offer. If an offer of sublease is made, and if the proposed sublease will
result in all or substantially all of the Demised Premises being sublet, then
Landlord shall have the option to extend the term of its proposed sublease for
the balance of the term of this Lease less one (1) day.

 

(ii)                                  Landlord shall have a period of thirty
(30) days from the receipt of such offer (and all documents required under
paragraph C below) to either accept or reject the same. If Landlord shall accept
such offer (a) Tenant shall then execute and deliver to Landlord, or to anyone
designated or named by Landlord, an assignment or sublease, as the case may be,
in either case in a form reasonably satisfactory to Landlord’s counsel; and
(b) Landlord accepts such offer, Tenant, on demand, shall pay to Landlord or its
managing agent (as Landlord shall elect) an amount equal to the brokerage
commissions and any work contribution which would have been incurred by Tenant
but for Landlord’s accepting such offer.

 

(iii)                               If a sublease with Landlord or its designee
is so made it shall expressly:

 

(a)                                 permit Landlord to make further subleases of
all or any part of the Leaseback Area and (at no cost or expense to Tenant) to
make and authorize any and all changes, alterations, installations and
improvements in such space as necessary or desirable;

 

(b)                                 provide that Tenant will at all times permit
reasonably appropriate means of ingress to and egress from the Leaseback Area;

 

(c)                                  negate any intention that the estate
created under such sublease be merged with any other estate held by either of
the parties;

 

20

--------------------------------------------------------------------------------


 

(d)                                 provide that Landlord shall accept the
Leaseback Area “as is” except that Landlord, at Tenant’s expense, shall perform
all such work and make all such alterations as may be required physically to
separate the Leaseback Area from the remainder of the Demised Premises and to
permit lawful occupancy;

 

(e)                                  provide that at the expiration of the term
of such sublease Tenant will accept the Leaseback Area in its then existing
condition, subject to the obligations of Landlord to make such repairs thereto
as may be necessary to preserve the Leaseback Area in good order and condition,
ordinary wear and tear excepted; and

 

(f)                                   provide that Landlord shall indemnify and
save Tenant harmless from all obligations under this Lease as to the Leaseback
Area during the period of time it is so sublet, except for fixed annual rent and
additional rent, if any, due under the within lease, which are in excess of the
rents and additional sums due under such sublease.

 

(iv)                              Subject to the foregoing, performance by
Landlord, or its designee, under a sublease of the Leaseback Area shall be
deemed performance by Tenant of any similar obligation under this Lease and any
default under any such sublease shall not give rise to a default under a similar
obligation contained in this Lease, nor shall Tenant be liable for any default
under this Lease or deemed to be in default hereunder if such default is
occasioned by or arises from any act or omission of the subtenant under such
sublease or is occasioned by or arises from any act or omission of any occupant
holding under or pursuant to any such sublease.

 

C.                                    If Tenant requests Landlord’s consent to a
specific assignment or subletting, or in any other circumstance where Tenant is
required to provide the information described in this paragraph C, Tenant shall
submit in writing to Landlord (i) the name and address of the proposed assignee
or subtenant, (ii) a duly executed counterpart of the proposed agreement of
assignment or sublease, (iii) reasonably satisfactory information as to the
nature and character of the business of the proposed assignee or subtenant, and
as to the nature of its proposed use of the space, and (iv) banking, financial
or other credit information relating to the proposed assignee or subtenant
reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or subtenant.

 

D.                                    If Landlord shall not have accepted
Tenant’s offer, as provided in paragraph B, then Landlord will, subject to
paragraph F below, not unreasonably withhold or delay its consent to Tenant’s
request for consent to such specific assignment or subletting. Any consent of
Landlord under this Article shall be subject to the terms of this Article and
the effectiveness of any assignment or sublease under this Article shall be
conditioned upon there being no default by Tenant, beyond any grace period,
under any of the terms, covenants and conditions of this Lease at the time that
Landlord’s consent to any such subletting or assignment is requested and on the
date of the commencement of the term of any proposed sublease or the effective
date of any proposed assignment.

 

E.                                     Tenant understands and agrees that no
assignment or subletting shall be effective unless and until Tenant, upon
receiving any necessary written consent from Landlord (and unless it was
theretofore delivered to Landlord) causes a duly executed copy of the sublease
or assignment to be delivered to Landlord within ten (10) days after execution
thereof. Any such sublease shall provide that the subtenant shall comply with
all applicable terms and conditions of this Lease to be performed by Tenant
hereunder. Any such assignment of lease shall contain an assumption by the
assignee of all of the terms, covenants and conditions of this Lease to be
performed by Tenant.

 

F.                                      Anything herein contained to the
contrary notwithstanding:

 

(i)                                     Tenant shall not advertise (but may list
with brokers) its space for assignment or subletting at a rental rate lower than
the then Building rental rate for such space.

 

(ii)                                  The restrictions contained in paragraph A
of this Article shall not apply (1) to any transaction consummated by the
purchase or sale of stock or partnership or membership interests within the
meaning

 

21

--------------------------------------------------------------------------------


 

of the Securities Exchange Act of 1934 as amended, and which sale is effected
through the “over-the-counter market” or through any recognized stock exchange,
or (2) to any public offering or the equivalent.

 

(iii)                               No assignment or subletting shall be made:

 

(a)                                 To any person or entity which shall at that
time be a tenant, subtenant or other occupant (or an affiliate thereof) of any
part of the Building of which the Demised Premises form a part, or who dealt
with Landlord or Landlord’s agent (directly or through a broker) with respect to
space in the Building during the six (6) months immediately preceding Tenant’s
request for Landlord’s consent;

 

(b)                                 By the legal representatives of Tenant or by
any person to whom Tenant’s interest under this Lease passes by operation of
law, except in compliance with the provisions of this Article;

 

(c)                                  To any person or entity for the conduct of
a business which is not in keeping with the standards and the general character
of the Building of which the Demised Premises form a part or whose business
violates any then-existing restrictive covenant or use restriction contained in
any lease or other agreement affecting the Building;

 

(d)                                 Intentionally omitted;

 

(e)                                  For a sublease term that shall expire any
later than one (1) day prior to the expiration of the term of this Lease;

 

(f)                                   For any use of the Demised Premises other
than a use permitted pursuant to Article 1 hereof; or

 

(g)                                  Which would result in more than three
(3) occupants (including Tenant) of the twenty-first floor portion of the
Demised Premises, or more than two (2) occupants (including Tenant) of the
twentieth floor portion of the Demised Premises.

 

(iv)                              Intentionally omitted.

 

(v)                                 No subtenant shall have a right to sublet
further or assign its sublease without obtaining Landlord’s prior written
consent thereto.

 

(vi)                              Except with respect to a sublease to Landlord
made in accordance with the provisions of paragraph B of this Article any
sublease shall provide that if this Lease is rejected pursuant to Section 365 of
the Bankruptcy Code or any similar or successor statute, (a) such rejection
shall be treated by the subtenant as a termination of the term of this Lease
notwithstanding any contrary interpretation given by law to such rejection, and
(b) notwithstanding any such rejection and/or termination, the subtenant shall,
at the option of Landlord, attorn to Landlord and will perform for Landlord’s
benefit all the terms, covenants and conditions of such sublease as if such
sublease were a direct lease between Landlord and such subtenant.

 

(vii)                           Any assignment of this Lease shall be subject to
the provisions of Article 1 hereof, the terms of which shall be controlling if
any term of this Article conflicts with any term of Article 1, and shall have
precedence over this Article.

 

(viii)                        No assignment of less than all of Tenant’s
interest in this Lease is permitted.

 

(ix)                              No assignment or subletting shall be effective
if Tenant is then in default of any payment or other obligation to be performed
under this Lease, beyond any applicable notice and/or cure period.

 

G.                                    Anything herein above contained to the
contrary notwithstanding (but subject to the provisions of subparagraph
F(iii) above), the provisions of paragraph B and paragraph J of this
Article shall not apply to, and Landlord’s consent shall not be required with
respect to an assignment of this Lease, or sublease of all or part of the

 

22

--------------------------------------------------------------------------------


 

Demised Premises, to the parent of Tenant or to a wholly-owned subsidiary of
Tenant or of said parent of Tenant (each an “Affiliate”), provided the net worth
of the Tenant/assignor or sublessor, as applicable, after such transaction, is
equal to the net worth of the Tenant/assignor or sublessor immediately prior to
such transaction; and provided, also, that any such transaction complies with
the other applicable provisions of this Article. Tenant shall provide Landlord
with banking, financial or other credit information relating to the
Tenant/assignor or sublessor, as applicable, reasonably sufficient to enable
Landlord to determine the net worth of the Tenant/assignor or sublessor
immediately prior to such transaction and immediately following such
transaction.

 

H.                                   Anything herein above contained to the
contrary notwithstanding (but subject to the provisions of subparagraph
F(iii) above and paragraph I below), the provisions of paragraph B and paragraph
J of this Article shall not apply to, and Landlord will not unreasonably
withhold or delay its consent to an assignment of this Lease, or sublease of all
or part of the Demised Premises, to any corporation or other entity (each a
“Successor Entity”) (i) to which substantially all the stock or assets of Tenant
are transferred or (ii) into or with which Tenant may be merged or consolidated,
provided that the net worth of such transferee or of the resulting or surviving
corporation, as the case may be, is equal to or greater than the net worth of
Tenant and of any guarantor of this Lease, immediately prior to such transfer,
and provided, also, that any such transaction complies with the other applicable
provisions of this Article. Tenant shall provide Landlord with banking,
financial or other credit information relating to Tenant and the proposed
assignee or subtenant reasonably sufficient to enable Landlord to determine the
net worth of Tenant on the date hereof or immediately prior to such transaction,
and the net worth of the assignee or subtenant immediately following such
transaction. If Landlord shall fail to deliver its response to Tenant’s request
for consent under this Article 4H, within five (5) Business Days after
Landlord’s receipt of such request (along with all relevant banking, financial
or other credit information), such consent shall be deemed granted, provided
Tenant’s request for consent refers to this Article 4H and states (in bold face
type and capital letters), that such consent shall be deemed granted if Landlord
fails to respond within such five (5) Business Day period.

 

I.                                        No consent from Landlord shall be
necessary under paragraph H above where (i)the shares or partnership or
membership interests in the assignee or sublessee or survivor of any merger or
consolidation or successor to Tenant shall be publicly traded on any recognized
exchange, or (ii) in the case of any other entity, reasonably satisfactory proof
is delivered to Landlord that the net worth and other provisions of paragraph H,
and the other applicable provisions of this Article, have been satisfied, and
(iii) in the case of any transaction covered by (i) or (ii) above, Tenant and
each guarantor of this Lease, if any, in a writing reasonably satisfactory to
Landlord’s attorneys, unconditionally agree to remain primarily liable, jointly
and severally, with any transferee or assignee, for the obligations of Tenant
under this Lease.

 

J.                                        If Landlord shall not have accepted
any required offer by Tenant pursuant to paragraph B of this Article, and/or
Tenant effects any assignment or subletting, then Tenant thereafter shall pay to
Landlord a sum equal to (i) fifty percent (50%) of any rent or other
consideration (including, without limitation, sums for fixtures, furniture,
equipment and other personal property) paid to Tenant by any subtenant which
(after deducting the costs of Tenant, if any, in effecting the subletting,
including reasonable alteration costs, commissions and legal fees) is in excess
of the rent, allocable strictly on a per square foot basis (calculated by
dividing aggregate consideration by the number of rentable square feet in the
area so subleased), without regard to any other allocation of value, which is
then being paid by Tenant to Landlord pursuant to the terms hereof with respect
to the same area, allocable strictly on a per square foot basis, and (ii) fifty
percent (50%) of any other profit or gain (after deducting any necessary
expenses incurred) realized by Tenant from any such subletting or assignment.
All sums payable hereunder by Tenant shall be payable to Landlord as additional
rent upon receipt thereof by Tenant.

 

K.                                   Each subletting pursuant to this
Article shall be subject to all of the covenants, agreements, terms, provisions
and conditions contained in this Lease. Notwithstanding any such subletting to
any subtenant and/or acceptance of rent or additional rent by Landlord from any
subtenant, Tenant shall and will remain fully liable for the payment of the
fixed annual rent, additional rent and any other charge due and to become due
hereunder and for the performance of all of the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
observed and performed and for all of the acts and omissions of any licensee,
subtenant, or any other person claiming under or through any subtenant that
shall be in violation of any of the obligations of this Lease, and any such
violation shall be deemed to be a violation by Tenant. Tenant further agrees
that, notwithstanding any such subletting, no further subletting (including,
without limitation, any extensions or renewals

 

23

--------------------------------------------------------------------------------


 

of any initial sublettings) of the Demised Premises by Tenant, or any person
claiming through or under Tenant shall, or will be, made, except upon compliance
with, and subject to, the provisions of this Article.

 

L.                                     Any assignment or transfer shall be made
only if, and shall not be effective until, the assignee shall execute,
acknowledge and deliver to Landlord an agreement, in form and substance
reasonably satisfactory to Landlord, whereby the assignee shall assume all of
the obligations of this Lease on the part of Tenant to be performed or observed
and whereby the assignee shall agree that the provisions contained herein shall,
notwithstanding such assignment or transfer, continue to be binding upon it in
respect of all future assignments and transfers. The original named Tenant
covenants that, notwithstanding any assignment or transfer whether or not in
violation of the provisions hereof, and notwithstanding the acceptance of fixed
annual rent and/or additional rent by Landlord from an assignee, transferee or
any other party, the original named Tenant shall remain fully liable for the
payment of the fixed annual rent and additional rent and for the other
obligations of this Lease on the part of Tenant to be performed or observed.

 

M.                                 If Landlord shall decline to give consent to
any proposed assignment or sublease, or if Landlord shall exercise Landlord’s
option under paragraph B of this Article, Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) resulting from any claims
that may be made against Landlord by the proposed assignee or subtenant or by
any brokers or other persons claiming a commission or similar compensation in
connection with the proposed assignment or sublease. This provision shall
survive the expiration or sooner termination of the term of this Lease. Tenant
shall pay to Landlord on demand Landlord’s costs (including, without limitation,
legal, architect’s and engineering fees) incurred in connection with reviewing
Tenant’s request for any such consent.

 

N.                                    The joint and several liability of Tenant
and any immediate or remote successor in interest to Tenant, and the due
performance of the obligations of this Lease on Tenant’s part to be performed or
observed, shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord extending the time of, or modifying
any of the obligations of, this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of this Lease.

 

O.                                    Neither the listing of a name other than
that of Tenant named herein, whether on the doors of the Demised Premises, the
Building directory or otherwise, nor the issuance of an ID badge or Building
pass, shall vest any right or interest in this Lease or the Demised Premises and
shall not be deemed to be the consent of Landlord to any assignment or transfer
of this Lease, to any sublease or licensing of the Demised Premises, or to any
use or occupancy thereof by anyone other than Tenant named herein.

 

P.                                      Under no circumstance may this Lease be
assigned or the Demised Premises be sublet in whole or in part to a Prohibited
Person (as such term is defined in Article 46 of this Lease).

 

Q.                                    The term “Tenant” when used in this
Article shall include the originally denominated Tenant and each proximate or
remote assignee thereof or successor in interest thereto. The term “control” as
used in this Article shall mean the right to exercise final decision making
authority on behalf of any entity. Wherever in this Article Tenant or any other
person is required to provide Landlord with banking, financial or other credit
information such information shall include, without limitation, a balance sheet
(in reasonable detail, listing all assets and liabilities and prepared in
accordance with generally accepted accounting principles) of each relevant party
to the transaction in question certified to Landlord by an independent certified
public accountant.

 

5.                                      DEFAULT

 

A.                                    Landlord may terminate this Lease on five
(5) days’ notice to Tenant: (a) if Tenant shall have failed to pay any
installment of fixed annual rent or additional rent or any other payment when
due hereunder, and such failure shall have continued for a period of fifteen
(15) days after notice to Tenant thereof, provided that Landlord shall not be
required to notify Tenant of any such non-payment more than more than three
(3) times within any twelve-month period; (b) if any guarantor hereunder (if
any) defaults under any guarantee of this Lease; or (c) unless otherwise
specified elsewhere in this Lease, if Tenant shall have failed to cure a default
in the performance of any covenant of this Lease (except the payment of rent),
or any rule or regulation hereinafter set forth, within thirty (30) days after
written notice thereof from Landlord, or if such default cannot be completely
cured in such time, if

 

24

--------------------------------------------------------------------------------


 

Tenant shall not promptly proceed to cure such default within said thirty (30)
days, or shall not complete the curing of such default with due diligence; or
(d) irrespective of the fact that Tenant’s interest in this Lease may have been
assigned (with or without Landlord’s consent [if permitted herein or by law]),
if a petition in bankruptcy shall be filed by or against Tenant or if Tenant
shall make a general assignment for the benefit of creditors, or receive the
benefit of any insolvency or reorganization act; or (e) if a receiver or trustee
is appointed for any portion of Tenant’s property and such appointment is not
vacated within sixty (60) days; or (f) if an execution or attachment shall be
issued under which the Demised Premises shall be taken or occupied or attempted
to be taken or occupied by anyone other than Tenant; or (g) if the Demised
Premises become and remain abandoned (as distinguished from the mere vacating of
the Demised Premises by Tenant without defaulting under any other provision of
this Lease) for a period over thirty (30) days; or (h) if Tenant shall default
beyond any grace period under any other lease, license or occupancy agreement
between Tenant and Landlord; or (i) if, subject to the provisions of Article 21A
of this Lease and without fault of Landlord, Tenant shall fail to take
possession of the Demised Premises for the purpose of commencing Tenant’s
Initial Installation within one hundred twenty (120) days after the Commencement
Date. Tenant shall not willfully destroy property or create any nuisance or
other disturbance within the Building or suffer or permit the same to be done by
any employee or invitee of Tenant after being made aware of any such incident.

 

B.                                    The termination of this Lease (which shall
include, without limitation, any rights of renewal or extension thereof) shall
be effective upon the giving of the notice first referred to in the preceding
paragraph without the need for any further act and thereupon this Lease shall
terminate as completely as if that were the date originally fixed for the
expiration of the term of this Lease; but Tenant shall remain liable as
hereinafter provided, and Landlord may institute summary or other proceedings to
repossess the Demised Premises or re-enter and take possession of the Demised
Premises by the exercise of self-help (which Tenant hereby expressly consents
to) or any other means permitted by law. TENANT HEREBY EXPRESSLY WAIVES THE
BENEFITS OF ANY LAW, STATUTE OR OTHER LEGAL AUTHORITY REQUIRING A PERIOD OF TIME
(SUCH AS 5 DAYS) TO BE ADDED TO THE TIME REQUIRED HEREIN TO BE GIVEN FOR
NOTICES. “Re-enter” and “re-entry” as used herein are not restricted to their
technical legal meanings and include, without limiting the foregoing, Landlord’s
resort to any legal means, which shall be expressly permitted hereby.

 

C.                                    Landlord hereby authorizes its then
current managing agent of the building at any time to act on Landlord’s behalf
to make demands on and give notices to Tenant hereunder, including without
limitation (i) demands for payment of rent or additional rent, performance of
any obligation, or cure of any default, (ii) notices of default or termination,
and (iii) all other notices that may be required by law or this Lease in
connection with or as a predicate to any action or proceeding for rent and/or
possession of the Demised Premises. Tenant acknowledges and agrees that such
managing agent is authorized to give such notices and shall not (and hereby
waives the right to) contest such authorization or raise any defense to any
action or proceeding predicated on any allegation of lack of such authorization.

 

D.                                    In no event shall Landlord have the right
to claim a landlord’s lien, contractual, statutory or based on common law, with
regard to any goods, wares, equipment, trade fixtures, furniture, inventory,
accounts, contract rights, chattel paper or other personal property of Tenant
situated in the Demised Premises.

 

6.                                      RE-LETTING; ETC.

 

A.                                    Tenant hereby expressly waives any right
of redemption granted by any present or future law. In the event of a breach or
threatened breach of any of the covenants or provisions hereof Landlord shall
have the right of injunction. Mention herein of any particular remedy shall not
preclude Landlord from any other available remedy. Landlord shall recover as
liquidated damages, in addition to accrued rent and other charges, if Landlord’s
re-entry is the result of Tenant’s bankruptcy, insolvency, or reorganization,
the full rental for the maximum period allowed by any act relating to
bankruptcy, insolvency or reorganization.

 

B.                                    (i)                                     In
case of any re-entry, dispossess by summary proceedings or termination of the
term hereof due to Tenant’s default, (x) the rent shall become due thereupon and
be paid up to the time of such re-entry, dispossess and/or termination;
(y) Landlord may re-let the Demised Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms, which may at
Landlord’s option be less than or exceed the period which would otherwise have
constituted the balance of the term of this Lease and may grant concessions or

 

25

--------------------------------------------------------------------------------


 

occupancy free of rent for any period; and (z) Tenant shall also pay Landlord as
liquidated damages for the failure of Tenant to perform any obligation, at
Landlord’s election, either of the amounts provided for in item (1) or item
(2) below and, in addition thereto, the amounts provided for in item (3) below.
Landlord shall have no obligation to relet the Demised Premises, and its failure
or refusal to do so, or failure to collect rent on re-letting, shall not affect
Tenant’s liability hereunder. In no event shall Tenant be entitled to a credit
or repayment for re-rental income which exceed the sums payable to Tenant
hereunder or which covers a period after the original term of this Lease. Said
items (1), (2) and (3) are as follows:

 

(1)  A sum which, at the time of such re-entry, dispossess or termination, as
the case may be, represents the then-current value (using a discount rate equal
to the yield on United States Treasury obligations selected by Landlord maturing
closest to the date set forth herein as the then established expiration date of
the term of this Lease) of the amount by which (x) the aggregate of the fixed
annual rent and any regularly payable additional rent hereunder that would have
been payable by Tenant for the period commencing with such re-entry, dispossess
or termination, as the case may be, and ending on the date then established
herein for the expiration of the term of this Lease exceeds (y) the aggregate
rental value of the Demised Premises determined by Landlord for the same period
(which sum is sometimes hereinafter called “the lump sum payment”); or

 

(2)  Sums equal to any deficiency between the rent hereby reserved and/or
covenanted to be paid and the net amount, if any, of the rents collected (i.e.,
the amount of rents collected hereunder less all of the costs referred to in
item (3) below incurred by Landlord) on account of the lease or leases of the
Demised Premises for each month of the period which would otherwise have
constituted the balance of the term of this Lease. Such deficiency shall become
due and payable monthly, as it is determined; and

 

(3)  A sum to be added to such lump sum payment or deficiency, as the case may
be, equal to the actual out-of-pocket expenses that Landlord incurs in
connection with re-letting the Demised Premises and pursuing Landlord’s rights
and remedies (whether or not any legal action is commenced) including, but not
limited to, legal expenses, reasonable attorneys’ fees, court costs, brokerage
commissions, advertising costs, the value of any rent-free period, the costs of
all alterations and decorations deemed advisable by Landlord to market the
Demised Premises following such re-entry or dispossess or in connection with
leasing the Demised Premises to a new tenant and costs to keep the Demised
Premises in good order and/or for preparing the same for re-letting.

 

(ii)                                  For the purposes of determining the lump
sum payment, estimates of (a) prospective rents, (b) leasing brokerage
commissions, (c) allowances and other concessions offered to tenants,
(d) contributions to tenant improvements, (e) so-called free rent periods,
(f) periods the Demised Premises may remain vacant before being re-let and
(g) other customary leasing costs may be used as factors for determining the
rental value of the Demised Premises. Any such valuation made by Landlord based
upon a valuation made by any of the ten (10) largest (as measured by gross
leasable square feet for which leasing commissions were earned during the most
recent calendar year preceding the date of Tenant’s default) brokerage/leasing
companies in the City of New York shall be presumptively binding upon Tenant but
shall be subject to review by the appropriate court or arbitration panel.

 

C.                                    Any property left in the Demised Premises
by Tenant after Landlord re-enters the same incident to the exercise by Landlord
of its remedies hereunder shall be deemed to have been abandoned by Tenant, and
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant.

 

D.                                    IF TENANT SHALL AT ANY TIME DEFAULT IN THE
PERFORMANCE OF ANY MONETARY OR NON-MONETARY OBLIGATION UNDER THIS LEASE AND
LANDLORD SHALL (I) INSTITUTE ANY ACTION, SUMMARY PROCEEDING OR ARBITRATION OR
(II) MAKE ANY CLAIM IN ANY BANKRUPTCY PROCEEDING INSTITUTED BY TENANT OR BY ANY
THIRD PARTY AGAINST TENANT, THEN TENANT SHALL REIMBURSE LANDLORD FOR THE
REASONABLE LEGAL FEES AND OTHER EXPENSES THEREBY INCURRED BY LANDLORD (UNLESS
TENANT IS THE PREVAILING PARTY, IN WHICH CASE LANDLORD SHALL REIMBURSE TENANT
ITS REASAONABLE LEGAL FEES AND OTHER EXPENSES INCURRED BY TENANTIN CONNECTION
WITH OR ARISING OUT OF ANY SUCH ACTION, SUMMARY PROCEEDING, ARBITRATION OR
BANKRUPTCY PROCEEDING, AS APPLICABLE). FURTHERMORE, IF IN ANY ACTION,
PROCEEDING, BANKRUPTCY PROCEEDING OR

 

26

--------------------------------------------------------------------------------


 

ARBITRATION INSTITUTED BY LANDLORD, TENANT OR ANY OTHER PARTY, LANDLORD SHALL BE
COMPELLED TO OR SHALL DEEM IT NECESSARY TO ENFORCE ANY PROVISION HEREOF, IMPLEAD
ANY PARTY OR DEFEND AGAINST ANY CLAIM MADE OR ACTION BROUGHT BY TENANT OR ANY
OTHER PARTY SEEKING TO INVALIDATE, REJECT (INCLUDING, WITHOUT LIMITATION, THE
REJECTION OF THIS LEASE UNDER THE BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE
THERETO) OR TO PREVENT THE ENFORCEMENT OF ANY PROVISION HEREOF, LANDLORD SHALL
LIKEWISE BE ENTITLED TO AND TENANT SHALL REIMBURSE LANDLORD FOR THE REASONABLE
LEGAL FEES AND OTHER EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH OR ARISING
OUT OF ANY SUCH ACTION, PROCEEDING, BANKRUPTCY PROCEEDING OR ARBITRATION (UNLESS
TENANT IS THE PREVAILING PARTY, IN WHICH CASE LANDLORD SHALL REIMBURSE TENANT
ITS REASAONABLE LEGAL FEES AND OTHER EXPENSES INCURRED BY TENANT IN CONNECTION
WITH OR ARISING OUT OF ANY SUCH ACTION, PROCEEDING, BANKRUPTCY PROCEEDING OR
ARBITRATION).

 

7.                                      LANDLORD MAY CURE DEFAULTS

 

A.                                    If Tenant shall default beyond any
applicable notice and/or cure period in performing any covenant or condition of
this Lease, Landlord may, in addition to the rights heretofore set forth in
Articles 5 and 6, exercise any other remedy provided in this Lease, at law or in
equity and/or perform the same for the account of Tenant, and if Landlord, in
connection therewith, or in connection with any default by Tenant, makes any
expenditures or incurs any obligations for the payment of money, including, but
not limited to, reasonable attorneys’ fees and disbursements, such sums so paid
or obligations incurred shall be deemed to be additional rent hereunder, and
shall be paid by Tenant to Landlord, together with interest on any unpaid sums
at an annual rate equal to the average of all prime rates published from time to
time in The Wall Street Journal(Eastern Edition) plus four hundred (400) basis
points calculated from the date of each expenditure by Landlord, within five
(5) days of rendition of any bill or statement therefor, and if Tenant’s lease
term shall have expired at the time of the making of such expenditures or
incurring such obligations, such sums shall be recoverable by Landlord as
damages.

 

B.                                    The exercise of any remedy hereunder shall
not preclude Landlord from simultaneously therewith or subsequent thereto,
exercising any and all other remedies permitted by law or in equity. All
remedies are deemed to be cumulative and the exercise of any one remedy shall
not preclude the exercise of any other. Landlord need not apply any security
hereunder to cure a default by Tenant as a condition precedent to exercising any
other right or remedy and the application of any such security shall not
preclude the exercise of any other remedy.

 

8.                                      ALTERATIONS

 

A.                                    (i)                                    
Tenant shall make no change, alteration, addition or improvement (each
hereinafter referred to as, an “Alteration”) in or to the Demised Premises,
without the prior written consent of Landlord, and then only in such manner and
with such materials as shall be reasonably approved by Landlord.

 

(ii)                                  All alterations to the demised premises,
including, without limitation, window and central air conditioning equipment and
duct work, if any, and fixtures, equipment and built-ins, except movable office
furniture and equipment installed at the expense of Tenant, shall, subject to
Landlord’s right to elect otherwise in writing with respect Specialty
Alterations (as such term is hereinafter defined), become the property of
Landlord, and shall be surrendered with the demised premises at the expiration
or sooner termination of the term of this lease. All Alterations to the demised
premises which are not standard for normal office installations (e.g., raised
flooring, high density filing, vaults, supplemental HVAC equipment, executive
lavatories, etc. (“Specialty Alterations”)) and which Landlord shall designate,
shall be removed by Tenant and any damage repaired, at Tenant’s expense prior to
the expiration of the term of this lease; provided, however, that Landlord shall
be required to make such designation at the time it approves such Specialty
Alteration, provided Tenant reminds Landlord (in bold face type and capital
letters) in Tenant’s request for approval or prior to performing any such work
of the need for Landlord to do so.

 

B.                                    Anything in this Article to the contrary
notwithstanding, Landlord shall not unreasonably withhold or delay approval of
written requests (accompanied by plans and specifications for such work, in a
form suitable for filing, stamped and certified by an architect or engineer duly
licensed in the State of New York) of Tenant to make nonstructural (i.e.,
non-load bearing) interior Alterations in the Demised Premises, provided that
such Alterations do

 

27

--------------------------------------------------------------------------------


 

not require the installation of floor or other structural support or affect
utility services, plumbing and electrical lines or other systems of the Building
or the exterior of the Demised Premises or the Building. Notwithstanding the
foregoing or anything else contained herein to the contrary, Landlord’s prior
written approval shall not be required with respect to any decorative or
cosmetic work, such as painting or wall covering (“Decorative Work”), provided
that: (x) the aggregate cost of such work shall not exceed the sum of
$600,000.00 in any one instance or in a series of instances effectuating a
single Alteration plan; (y) Tenant shall give Landlord at least fifteen (15)
days’ prior written notice of any such Decorative Work, and (z) that all such
Decorative Work shall be performed in accordance with the other applicable
provisions of this Article.

 

C.                                    Except as otherwise specifically provided
in Article 22 with respect to Tenant’s Initial Installation, all Alterations
shall be performed in accordance with the following conditions:

 

(i)                                     All Alterations shall be performed in
accordance with plans and specifications first submitted to Landlord for its
prior written approval. If Landlord fails to respond to any such request for
approval within ten (10) Business Days after Landlord’s initial receipt of such
plans and specifications, Tenant may send Landlord a second request for approval
of such plans and specifications. If Landlord fails to respond to such second
request for approval within five (5) days after its receipt of same, then
Landlord shall be deemed to have approved such plans and specifications
(provided such second request specifies in bold face type and capital letters
that Landlord shall be deemed to have approved such plans and specifications if
it fails to respond to such second request within such five (5) day period).No
Alteration or the work to be performed with respect thereto may result in the
reduction of any environmental rating for the Building which may now or
hereafter be made, such as made pursuant to LEED (Leadership in Energy and
Environmental Design), Green Globes or Energy Star.

 

(ii)                                  All Alterations shall be performed in a
good and workmanlike manner. Tenant shall, prior to the commencement of any such
Alterations, at its sole cost and expense, obtain and exhibit to Landlord any
governmental permit required in connection with such Alterations, including,
without limitation, any such governmental permit issued by the New York City
Department of Buildings, the New York City Landmarks Preservation Commission
and/or the Fire Department of the City of New York. Landlord shall reasonably
cooperate with Tenant (at no cost or liability to Landlord) in connection
therewith, including, without limitation, by signing any required application
therefor in a timely manner (but in no event prior to Landlord’s review of
Tenant’s plans and specifications for such work) and working with Tenant to seek
to expedite the approval process.

 

(iii)                               All Alterations shall be performed in
compliance with all other applicable provisions of this Lease, (including,
without limitation, Exhibit F, the Building Standard Environmental Design and
Construction Guidelines) all Building regulations (including specifications for
construction material and finishes criteria adopted by Landlord for the
Building) and with all applicable laws, ordinances, directions, rules and
regulations of governmental authorities having jurisdiction, including, without
limitation, the Americans with Disabilities Act of 1990, as amended, New York
City Local Law No. 5/73 and New York City Local Law No. 58/87 and similar
present or future laws, and regulations issued pursuant thereto, and also New
York City Local Law No. 76, all laws referred to in Article 15 hereof, and
similar present or future laws, and regulations issued pursuant thereto, on
abatement, storage, transportation and disposal of asbestos, which work, if
required, shall be effected at Tenant’s sole cost and expense, by contractors
and consultants reasonably approved by Landlord and in strict compliance with
the aforesaid rules and regulations and with Landlord’s rules and regulations
thereon. Notwithstanding anything to the contrary herein contained, Tenant
agrees not to perform any work that affects the structural elements of the
Building or any Building mechanical system. In performing any work, Tenant shall
use, to the fullest extent feasible, materials from sustainable sources.

 

(iv)                              All work shall be performed with union labor
having the proper jurisdictional qualifications by contractors and
subcontractors approved in advance by Landlord, which approval shall not be
unreasonably withheld or delayed with respect to contractors or subcontractors
performing nonstructural interior Alterations which do not affect utility
services, plumbing and electrical lines or other systems of the Building.

 

(v)                                 All work to be performed by Tenant shall be
done in a manner that will not interfere with or disturb other tenants and
occupants of the Building. No demolition or core drilling or welding shall be
permitted between the hours of 7:00 a.m. and 6:00 p.m. on Mondays through
Fridays. Tenant shall be permitted to perform

 

28

--------------------------------------------------------------------------------


 

work in the Demised Premises which is approved or otherwise permitted hereunder,
on an overtime basis, subject to Landlord’s reasonable rules and regulations
thereof.

 

(vi)                              Tenant shall reimburse Landlord for all
reasonable out-of-pocket costs and expenses incurred by Landlord in reviewing
Tenant’s plans and specifications showing any Alteration to the Demised Premises
and in ensuring that any such Alteration conforms to such plans and
specifications and to the terms of Landlord’s consent to such work. During the
course of any Alterations or other work requiring a permit from any governmental
authority, Tenant shall cause its contractors to provide the following
insurance, also issued by an insurance company reasonably satisfactory to
Landlord: (a) worker’s compensation and disability insurance covering all
persons employed for such work;(b) commercial general liability and property
damage insurance naming the holder of any mortgage on the Building, Landlord,
its managing agent and its designees as additional insureds, with coverage of at
least $5,000,000 combined single limit; (c) builder’s risk insurance in an
amount equal to the cost of the applicable Alteration; and(d) business
automobile liability insurance for all owned, non-owned and hired vehicles with
a $1,000,000 combined single limit. With respect to jobs costing in excess of
$1,000,000.00, Tenant shall also cause its contractors to provide payment and
performance bonds issued by a surety company having an AM Best’s rating
reasonably satisfactory to Landlord.

 

(vii)                           Tenant shall deliver to Landlord prior to
commencing any Alteration, certificates of the insurance required under clause
(vi) above naming with respect to such insurance, except workers compensation
and disability insurance, Landlord, its managing agent, its mortgagees and other
designees with an insurable interest, as additional insureds, together with the
declaration page of each such insurance policy and the endorsements thereto
designating such persons or parties as additional insureds.

 

(viii)                        Notwithstanding anything herein set forth to the
contrary, within sixty (60) days after final completion of any Alteration,
Tenant shall deliver to the Landlord (a) final record drawings of the Alteration
including, as may be pertinent to the work performed, a reflected ceiling plan,
mechanical and electrical drawings, partition plan and any other drawings which
may be required to indicate accurately the layout and systems of the Demised
Premises and (b) a summary by trade of the costs incurred performing such work
and such other records as Landlord may require to document such costs, all
certified (if so requested by Landlord) by a reputable, independent certified
public accountant. Tenant shall require its architect to load and maintain such
record plans on a CADD system.

 

(ix)                              For the purposes hereof, Alterations referred
to in this Article include Tenant’s Initial Installation (as such term is
defined in Article 22 of this Lease) to be performed by Tenant, provided that
the provisions of Article 22 of this Lease shall govern with respect to the
subject matter thereof in case of any conflict with the provisions of this
Article 8, anything contained in this Lease to the contrary notwithstanding. In
particular, any work or legal compliance which Tenant would be obligated to
perform under this Article 8 but for the fact that it is within the scope of the
Building Work under said Article 22, shall be performed by Landlord as part of
the Building Work.

 

D.                                    In any case under this Article 8 or under
any other provision of this Lease, where Landlord’s consent is required for the
use or employment of any contractor, vendor or other supplier of labor or
material, Tenant acknowledges and agrees that any such consent shall under no
circumstance be deemed a warranty, assurance or guarantee that such contractor,
vendor or supplier is qualified for the work or engagement for which Tenant is
retaining such contractor, vendor or supplier or that the work, services or
materials being provided shall be in compliance with Tenant’s plans and
specifications or comply with law or that any work shall be performed in a
workmanlike fashion free of any defect. Tenant specifically disclaims and waives
any right, claim or cause of action against Landlord based upon any such
contractor, vendor or supplier’s defective work, material or service or failure
to perform any work in accordance with any agreement, law or professional
standard. The provisions of this paragraph D shall be controlling whether or not
any consent by Landlord to any such contractor, vendor or supplier contains any
such or similar disclaimer or waiver of liability or any such contractor, vendor
or supplier is related to Landlord or its managing agent.

 

E.                                     Tenant shall not affix any sign, logo,
emblem, banner, plaque or symbol on any exterior window, on any door opening on
to a common corridor, on any exterior wall demising the Demised Premises or on
or about any portion of the Demised Premises in such a fashion as any sign,
logo, emblem, banner, plaque or symbol is

 

29

--------------------------------------------------------------------------------


 

visible beyond the Demised Premises. However, the foregoing shall not be deemed
to alter or modify any of Tenant’s rights under Article 25 of this Lease.

 

9.                                      LIENS

 

Prior to commencement of any work in the Demised Premises, Tenant shall use
commercially reasonable efforts to obtain and deliver to Landlord a written
letter of authorization, in form reasonably satisfactory to Landlord’s counsel,
signed by architects, engineers, designers and consultants to become involved in
such work, which shall confirm that any of their drawings or plans are to be
removed from any filing with governmental authorities, on request of Landlord,
in the event that such work is discontinued or abandoned. With respect to
contractors, subcontractors, material men and laborers, and architects,
engineers and designers, for all work or materials to be furnished to Tenant at
the Demised Premises, Tenant agrees to obtain and deliver to Landlord written
and unconditional waivers of mechanics liens upon the Demised Premises or the
Building, after payments to the contractors, their subcontractors and vendors,
Tenant’s architects, engineers, designers and consultants, subject to any then
applicable provisions of the Lien Law. Notwithstanding the foregoing, Tenant, at
its expense, shall cause any lien filed against the Demised Premises or the
Building for work or materials claimed to have been furnished to Tenant to be
discharged of record by payment or bonding within thirty (30) days after notice
thereof. Breach of the obligation under the preceding sentence shall be deemed a
material and substantial default by Tenant under this Lease and notwithstanding
any provision of Article 5A, no further notice shall be required for Landlord to
exercise any right or remedy provided herein or by law.

 

10.                               REPAIRS; DESTRUCTION

 

A.                                    Tenant shall keep the Demised Premises
clean and in good order and repair. Tenant shall take good care of the Demised
Premises and the fixtures and appurtenances therein, and, subject to the
provisions of Article 40E hereof, shall make all repairs necessary to keep them
in good working order and condition, including structural repairs to be made at
Tenant’s expense when those are necessitated by the act, omission or negligence
of, or any alteration by, Tenant or its agents, employees or invitees. The “A/C
Equipment” (as hereinafter defined in Article 29 hereof) servicing the Demised
Premises shall be maintained and repaired pursuant to said Article 29. If and so
long as Landlord provides electricity to the Demised Premises on a rent
inclusion basis, the electric service for the A/C Equipment shall be provided by
Landlord as additional electric service billed as provided in Article 3 hereof
for service other than for Ordinary Equipment, unless the electricity consumed
in connection with the A/C Equipment is provided on a submetering basis, in
which event Tenant shall reimburse Landlord for such electricity at all times in
accordance with the submetering provisions of Article 3 of this Lease. The
exterior walls of the Building, the windows and the portions of all window sills
outside same and areas above any hung ceiling are not part of the Demised
Premises, and Landlord hereby reserves all rights to such parts of the Building.
Landlord shall replace, at the expense of Tenant, any plate glass and other
glass damaged or broken from any cause whatsoever in and about the Demised
Premises, subject, however, to the provisions of Article 40E of this Lease.

 

B.                                    If the Demised Premises shall be partially
damaged or rendered wholly untenantable by fire, flood, wind damage or other
casualty and Landlord shall not elect to terminate this Lease as provided below
in this Article, the damage shall be repaired at the expense of Landlord.
Landlord shall not be required to repair or restore any of Tenant’s property or
any alteration or leasehold improvement made by or for Tenant at Tenant’s
expense. Tenant shall give Landlord prompt notice of any damage or destruction
to the Demised Premises. The rent shall abate in proportion to the portion of
the Demised Premises not usable by Tenant. Landlord shall not be liable to
Tenant for any delay in restoring the Demised Premises, Tenant’s sole remedy
being the right to an abatement of rent, as above provided. If (i) the Demised
Premises are rendered wholly untenantable by fire, wind damage, flood or other
casualty and if Landlord shall decide not to restore the Demised Premises,
(ii) the Demised Premises are rendered wholly untenantable by fire or other
casualty during the last twenty-four (24) months of the term hereof, or (iii) if
the Building shall be so damaged that Landlord shall decide to demolish it or to
rebuild it (whether or not the Demised Premises have been damaged), Landlord may
within ninety (90) days after such fire or other cause give written notice to
Tenant of its election that the term of this Lease shall automatically expire no
less than fifteen (15) days after such notice is given, and Tenant shall vacate
and surrender the Demised Premises in its present “as is” condition within
forty-five (45) days after the expiration of such fifteen (15) day period.
Tenant hereby expressly waives the provisions of Section 227 of the New York
Real Property Law and agrees that the provisions of this Article shall govern
and control in lieu thereof.

 

30

--------------------------------------------------------------------------------


 

C.                                    Subject to Landlord’s right to cancel this
Lease pursuant to paragraph B above, within ninety (90) days after the date of
any such fire, wind damage, flood or other casualty which renders the Demised
Premises untenantable for the purposes of Tenant’s permitted use hereunder,
Landlord shall deliver to Tenant a statement setting forth Landlord’s good faith
estimate as to the time required to repair such damage. If the estimate of the
time period exceeds twelve (12) months from the date of such casualty, Tenant
may elect to terminate this Lease by giving Landlord written notice thereof not
later than thirty (30) days after the receipt of such statement (time being of
the essence). If such notice is given, the term of this Lease shall expire upon
the fifteenth (15th) day after notice of such election is given by Tenant, and
Tenant shall vacate and surrender the Demised Premises in its present “as is”
condition within forty-five (45) days after the expiration of such fifteen (15)
day period. Notwithstanding anything to the contrary contained herein, if
(i) either Tenant shall not have elected to terminate this Lease pursuant to the
provisions hereof or Tenant shall not have had the right to terminate this Lease
pursuant to the provisions hereof because the estimated time period set forth in
Landlord’s estimate did not exceed twelve (12) months, and (ii) Landlord shall
have failed to make such repairs on or before the date which is one (1) month
after the estimated time period set forth in Landlord’s estimate, then Tenant
may elect to terminate this Lease by notice given to Landlord within fifteen
(15) days after the expiration of such one (1) month period. If Tenant makes
such election, the term of this Lease shall expire on the fifteenth (15th) day
after notice of such election is given by Tenant, and Tenant shall vacate the
Demised Premises and surrender the same to Landlord in accordance with the
provisions of this paragraph C, and Tenant shall vacate and surrender the
Demised Premises in its present “as is” condition within forty-five (45) days
after the expiration of such fifteen (15) day period.

 

11.                               END OF TERM

 

Tenant shall surrender the Demised Premises to Landlord at the expiration or
sooner termination of the term of this Lease in good order and condition, except
for reasonable wear and tear and damage by fire or other casualty, and Tenant
shall remove all of its property there from. Tenant agrees that any personal
property remaining in the Demised Premises following the expiration of the term
of this Lease (or such earlier date as of which the term hereof may have been
terminated) shall for all purposes be deemed conveyed to and to be the property
of Landlord who shall be free to dispose of such property, at Tenant’s cost, in
any manner Landlord deems desirable. Landlord may retain or assign any salvage
or other residual value of such property. In consideration of Landlord’s
disposing of such property, Tenant shall reimburse Landlord or pay to Landlord
any cost that Landlord may incur in disposing of such property within ten
(10) days after demand therefor. Tenant shall indemnify and save Landlord
harmless against all costs, claims, loss or liability resulting from delay of
more than sixty (60) days by Tenant in so surrendering the Demised Premises,
including, without limitation, any claims made by any succeeding tenant founded
on such delay. Additionally, the parties recognize and agree that other damage
to Landlord resulting from any failure by Tenant timely to surrender the Demised
Premises will be substantial, will exceed the amount of monthly rent theretofore
payable hereunder, and will be impossible of accurate measurement. Tenant
therefore agrees that if possession of the Demised Premises is not surrendered
to Landlord within one (1) day after the expiration or sooner termination of the
term of this Lease, then Tenant will pay Landlord the following liquidated
damages: (i) for each of the first three months or portion of any of such first
three months during which Tenant holds over in the Demised Premises after the
expiration or termination of the term of this Lease, a sum equal to one and
one-half (1.5) times the average fixed annual rent and additional rent which
were payable per month under this Lease during the last six (6) months of the
term thereof; and (ii) for any month or portion of a month after such first
three months during which Tenant holds over in the Demised Premises after
expiration or termination of the term of this Lease, a sum equal to two
(2) times the average fixed annual rent and additional rent which were payable
per month under this Lease during the last six (6) months of the term thereof.
The aforesaid obligations shall survive the expiration or sooner termination of
the term of this Lease. Anything in this Lease to the contrary notwithstanding,
the acceptance of any rent shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding, and the preceding
sentence shall be deemed to be an agreement expressly “providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York and any successor law of like import. Tenant expressly waives, for itself
and for any person claiming through or under the Tenant, any rights which the
Tenant or any such Person may have under the provisions of Section 2201 of the
New York Civil Practice Law and Rules and of any successor law of like import
then in force in connection with any holdover summary proceedings which the
Landlord may institute. Tenant’s obligations under this paragraph shall survive
the expiration or sooner termination of the term of this Lease. At any time
during the term of this Lease, Landlord may exhibit the Demised Premises to
prospective purchasers, investors or mortgagees of Landlord’s interest therein.
During the last year of the term of this Lease, Landlord may exhibit the Demised
Premises to

 

31

--------------------------------------------------------------------------------


 

prospective tenants. In all such showings, Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant’s business
operations in the Demised Premises (it being understood and agreed, however,
that such showings may take place on Business Days during Business Hours).

 

12.                               SUBORDINATION AND ESTOPPEL; ETC.

 

A.                                    Tenant has been informed and understands
that Landlord’s title arises out of and by virtue of a sublease (the “Sublease”)
from the owner of the lease (the “Ground Lease”) of the land and the building of
which the Demised Premises form a part. A copy of the Ground Lease and the
Sublease may be examined at the office of Landlord at any time during regular
business hours upon reasonable advance notice. This Lease and Tenant’s rights
hereunder are and shall be subject and subordinate to the Ground Lease, the
Sublease and all other ground or underlying leases and subleases and to all
mortgages, building loan agreements, leasehold mortgages, spreader and
consolidation agreements and other similar documents and instruments
(individually, a “Superior Interest” and collectively, “Superior Interests”),
which may now or hereafter affect such leases or subleases or the real property
of which the Demised Premises form a part and to all renewals, modifications,
consolidations, replacements, extensions, assignments, spreaders, consolidations
and refinancings thereof and to all advances made or hereafter made there under.
This Article shall be self-operative and no further instrument of subordination
shall be necessary. In confirmation of such subordination, Tenant shall within
ten (10) days after written request execute any instrument in recordable form
that Landlord or the holder of any Superior Interest may request. Tenant hereby
appoints Landlord as Tenant’s irrevocable attorney-in-fact to execute any
document of subordination on behalf of Tenant. The foregoing power of attorney
is a power coupled with an interest and not revocable during the term of this
Lease. In the event that the Ground Lease, the Sublease or any other ground or
underlying lease is terminated, or any mortgage foreclosed, this Lease shall not
terminate or be terminable by Tenant unless Tenant was specifically named in any
termination or foreclosure judgment or final order for the purposes of
terminating this Lease or the interest of Tenant in the Demised Premises.

 

B.                                    (i)                                    
Landlord shall obtain from the sublessor under the Sublease (i.e., Empire State
Building Associates L.L.C.), for the benefit of Tenant, a subordination,
non-disturbance and attornment agreement, substantially in the form attached
hereto and made a part hereof as Exhibit C-1. Landlord shall deliver such
subordination, non-disturbance and attornment agreement to Tenant, executed by
Empire State Building Associates L.L.C. and acknowledged. Tenant shall promptly
execute and deliver any such subordination, non-disturbance and attornment
agreement.

 

(ii)                                  Landlord shall obtain from the lessor
under the Ground Lease (i.e., Empire State Land Associates L.L.C.), for the
benefit of Tenant, a non-disturbance and attornment agreement, substantially in
the form attached hereto and made a part hereof as Exhibit C-2. Landlord shall
deliver such non-disturbance and attornment agreement to Tenant, executed by
Empire State Land Associates L.L.C. and acknowledged. Tenant shall promptly
execute and deliver any such non-disturbance and attornment agreement.

 

(iii)                               As of the date hereof, the real property of
which the building forms a part is encumbered by a certain first mortgage in
favor of HSBC Bank USA, National Association (“HSBC”). Notwithstanding anything
contained in this Lease to the contrary, Landlord shall obtain from HSBC, for
the benefit of Tenant, a subordination, non-disturbance and attornment
agreement, in the form customarily used by HSBC, but in any event providing in
substance that so long as Tenant is not then in default under this Lease beyond
any applicable notice and/or grace period, the grantor of such subordination
non-disturbance and attornment agreement will not take any action to recover
possession of the Demised Premises, notwithstanding any foreclosure of the
mortgage or termination of the ground or other underlying lease, as the case may
be. Landlord shall also use commercially reasonable efforts to cause HSBC to
make such changes to such form as are reasonably requested by Tenant. Landlord
shall deliver such subordination, non-disturbance and attornment agreement to
Tenant, executed by HSBC and acknowledged, within sixty (60) days after the
execution and delivery of this Lease. Tenant shall promptly execute and deliver
such subordination, non-disturbance and attornment agreement and shall pay any
reasonable attorneys’ fees incurred by the grantor of such non-disturbance
agreement, but only if and to the extent such fees are due to Tenant’s
negotiation of changes (other than de minimis changes) to the form of
subordination, non-disturbance and attornment agreement customarily used by
HSBC. Tenant, at its cost, shall cause such subordination, non-disturbance and
attornment agreement to be recorded in the real property records of the Register
of the City of New York.

 

32

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding anything contained hereinabove
to the contrary, Landlord shall obtain from the holder of any future Superior
Interest, for the benefit of Tenant, a subordination, non-disturbance and
attornment agreement, in the form then customarily used by it (provided it is
commercially reasonable), but in any event providing in substance that so long
as Tenant is not then in default under this Lease beyond any applicable notice
and/or grace period, the grantor of such subordination non-disturbance and
attornment agreement will not take any action to recover possession of the
Demised Premises, notwithstanding any foreclosure of the mortgage or termination
of the ground or other underlying lease, as the case may be. Tenant (and
Landlord, if required) shall promptly execute and deliver such subordination,
non-disturbance and attornment agreement and shall pay any reasonable attorneys’
fees incurred by the grantor of such subordination, non-disturbance and
attornment agreement, but only if and to the extent such fees or costs are due
to Tenant’s negotiation of changes (other than de minimis changes) to the form
of SNDA customarily used by the holder of such future Superior Interest. Tenant,
at its cost, shall cause such subordination, non-disturbance and attornment
agreement to be recorded in the real property records of the Register of the
City of New York.

 

C.                                    Any holder of a Superior Interest may
elect that this Lease shall have priority over such Superior Interest and, upon
notification by such holder of a Superior Interest to Tenant, this Lease shall
be deemed to have priority over such Superior Interest, whether this Lease is
dated prior to or subsequent to the date of such Superior Interest. In the event
that the Ground Lease, the Sublease or any other ground or underlying lease is
terminated as aforesaid, or if the interests of Landlord under this Lease are
transferred by reason of or assigned in lieu of foreclosure or other proceedings
for enforcement of any mortgage, or if the holder of any mortgage acquires a
lease in substitution therefor, or if the holder of any Superior Interest shall
otherwise succeed to Landlord’s estate in the lease or the Building, or the
rights of Landlord under this Lease, then Tenant will, notwithstanding anything
to the contrary in paragraph A of this Article, at the option to be exercised in
writing by the lessor under the Ground Lease or other ground or underlying
lease, the holder of any other Superior Interest or such purchaser, assignee or
lessee, as the case may be,(i) attorn to it and perform for its benefit all the
terms, covenants and conditions of this Lease on the Tenant’s part to be
performed with the same force and effect as if said lessor, mortgagee or such
purchaser, assignee or lessee were the landlord originally named in this Lease,
or (ii) enter into a new lease with said lessor, mortgagee or such purchaser,
assignee or lessee, as landlord, for the remaining term of this Lease and
otherwise on the same terms, conditions and rentals as herein provided. The
foregoing provisions shall inure to the benefit of any such successor landlord,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the termination of any Superior Interest, shall be self-operative upon any
such request and no further instrument shall be required to give effect to said
provisions; provided, however, that upon request of any such successor landlord,
Tenant shall promptly execute and deliver, from time to time, any instrument in
recordable form that any successor landlord may reasonably request to evidence
and confirm the foregoing provisions of this paragraph, in form and content
reasonably satisfactory to each such successor landlord, acknowledging such
attornment and setting forth the terms and conditions of its tenancy. Upon such
attornment, this Lease shall continue in full force and effect as a direct lease
between such successor landlord and Tenant upon all of the then executory terms
of this Lease except that such successor landlord shall not be: (a) liable for
any previous act or omission or negligence of any prior landlord under this
Lease (including, without limitation, Landlord); (b) subject to any
counterclaim, demand, defense, deficiency, credit or offset which Tenant might
have against any prior landlord under this Lease (including, without limitation,
Landlord); (c) bound by any modification, amendment, cancellation or surrender
of this Lease or by any prepayment of more than one month’s rent or additional
rent, unless such modification, cancellation, surrender or prepayment shall have
been approved in writing by the successor landlord; (d) bound by any security
deposit, cleaning deposit or other prepaid charge which Tenant might have paid
in advance to any prior landlord under this Lease (including, without
limitation, Landlord), unless such payments have been received by the successor
landlord; or (e) bound by any agreement of any landlord under the lease
(including, without limitation, Landlord) with respect to the completion of any
improvements affecting the Demised Premises, the Building, the land or any part
thereof or for the payment or reimbursement to Tenant of any contribution to the
cost of the completion of any such improvements.

 

D.                                    If the then current term of the Sublease
or any other ground or other underlying lease to which this Lease is subordinate
shall expire prior to the date set forth herein for the expiration of this
Lease, then, unless (i) the term of the Sublease or such ground or other
underlying lease, as the case may be, shall have been extended, which extension
Landlord may arbitrarily decline to enter into, or (ii) the holder of any
Superior Interest shall elect, in writing, to have Tenant attorn to it, the term
of this Lease shall expire on the date of the expiration of the Sublease,

 

33

--------------------------------------------------------------------------------


 

or such ground or other underlying lease to which this Lease is subordinate,
notwithstanding the later termination date herein above set forth. If the
Sublease or any such ground or other underlying lease is renewed or if the
holder of any Superior Interest shall elect, in writing, to have Tenant attorn
to it, then the term of this Lease shall expire as herein above set forth and,
Tenant shall attorn to the holder of such Superior Interest on the terms and
conditions set forth in paragraph B above for attornment. In no event shall
Landlord enter into a modification or amendment of the Sublease or any other
ground or underlying lease which materially and adversely affects Tenant’s right
or obligations under this Lease.

 

E.                                     From time to time, Tenant, on ten
(10) days’ prior written request by Landlord, time being of the essence, will
deliver to Landlord and the holder of any Superior Interest a statement in
writing (upon which any person to whom it is addressed or certified may rely)
certifying that this Lease is unmodified and is in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and identifying the modifications) and the dates to which the rent and
other charges have been paid, the amounts of fixed annual and additional rents,
stating the date of expiration of the term hereof and whether any renewal option
exists (and if so, the terms thereof), stating whether any defense or
counterclaim to the payment of any rent exists, whether any allowance or work is
due to Tenant from Landlord, stating whether or not the Landlord is in default
in performance of any covenant, agreement or condition contained in this Lease
and, if so, specifying each such default of which Tenant may have knowledge,
stating whether any bankruptcy case has been commenced with respect to Tenant,
and containing such other information as the holder of any Superior Interest may
request. Any such statement that contains language to the effect that such
statement is not a waiver of rights or remedies for possible but unspecified
defaults or with respect to defaults discovered subsequent to the delivery of
the statement and/or that in the case of a conflict between such statement and
this Lease, that the terms of this Lease control, shall not comply with Tenant’s
obligations under this paragraph D. Nothing contained herein will be deemed to
impair any right, privilege or option of the holder of any Superior Interest.

 

F.                                      If, in connection with obtaining,
continuing or renewing financing or refinancing for the Building and/or the
land, the lender shall request that Tenant give notices of any defaults by
Landlord to such lender as a condition to such financing or refinancing, Tenant
will not unreasonably withhold, delay or defer its consent thereto.

 

G.                                    If any act or omission by Landlord shall
give Tenant the right, immediately or after the lapse of time, to cancel or
terminate this Lease or to claim a partial or total eviction, Tenant shall not
exercise any such right until: (i) it shall have given written notice of such
act or omission to each holder of any Superior Interest of which it has written
notice, and (ii) a reasonable period for remedying such act or omission shall
have elapsed following such notice (which reasonable period shall be equal to
the period to which Landlord would be entitled under this Lease to effect such
remedy, plus an additional thirty (30) day period), provided such holder or
lessor shall, with reasonable diligence, give Tenant notice of its intention to
remedy such act or omission and shall commence and continue to act upon such
intention.

 

13.                               CONDEMNATION

 

A.                                    In the event that the whole of the Demised
Premises shall be lawfully condemned or taken in any manner for any public or
quasi-public use or purpose, this Lease and the term and estate hereby granted
shall forthwith cease and terminate as of the date of vesting of title
(hereinafter referred to as the “date of taking”), and Tenant shall have no
claim against Landlord or any condemning authority or entity for, or make any
claim for, the value of any unexpired term of this Lease, and the rent and
additional rent shall be apportioned as of such date.

 

B.                                    In the event that any part of the Demised
Premises shall be so condemned or taken, then this Lease shall be and remain
unaffected by such condemnation or taking, except that the rent and additional
rent allocable to the part so taken shall be apportioned as of the date of
taking, provided, however, that Tenant may elect to cancel this Lease in the
event more than fifteen (15%) percent of the Demised Premises should be so
condemned or taken, or any reasonable means of access to the Demised Premises
shall be eliminated due to a condemnation or taking, provided such notice of
election is given by Tenant to Landlord not later than thirty (30) days after
the date when title shall vest in the condemning authority. Landlord shall
promptly give Tenant copies of any notice received from the condemning authority
as to vesting. Upon the giving of such notice, this Lease shall terminate on the
thirtieth (30th) day following the date of such notice and the rent and
additional rent shall be apportioned as of such termination date. Upon such
partial taking and this Lease continuing in force as to any part of the Demised

 

34

--------------------------------------------------------------------------------


 

Premises, the rent and additional rent shall be diminished by an amount
representing the part of said rent and additional rent properly applicable to
the portion or portions of the Demised Premises which may be so condemned or
taken. If as a result of the partial taking (and this Lease continuing in force
as to the part of the Demised Premises not so taken), any part of the Demised
Premises not taken is damaged, Landlord agrees with reasonable promptness to
commence the work necessary to restore the damaged portion to the condition
existing immediately prior to the taking (subject to paragraph D of this
Article), and prosecute the same with reasonable diligence to its completion. In
the event Landlord and Tenant are unable to agree as to the amount by which the
rent and additional rent shall be diminished, the matter shall be determined by
arbitration in New York City.

 

C.                                    Nothing herein provided shall preclude
Tenant from appearing, claiming, proving and receiving in the condemnation
proceeding, Tenant’s moving expenses, and the value of Tenant’s fixtures, or
Tenant’s alterations, installations and improvements (to the extent, only, paid
for by Tenant and not reimbursed by Landlord or by insurance), which do not
become part of the Building, or property of Landlord; or, in the case of
temporary taking, so long as rent hereunder is paid to Landlord, Tenant may make
a claim for rental value of and damages to the Demised Premises (which are of a
nature that Tenant is obligated hereunder to repair same) or damages to Tenant’s
furniture and fixtures. Tenant shall also have the right to assert any other
claim, as long as same does not diminish or otherwise adversely affect any claim
by Landlord.

 

D.                                    In the event that only a part of the
Demised Premises shall be so taken and Tenant shall not have elected to cancel
this Lease as above provided, the entire award for a partial taking shall be
paid to Landlord, and Landlord, at Landlord’s own expense, shall, to the extent
of the net proceeds (after deducting reasonable expenses including attorneys’
and appraisers’ fees and any sums payable to the holder of a Superior Interest)
of the award, restore the unaffected part of the Building to substantially the
same condition and tenant ability as existed prior to the taking.

 

E.                                     Until said unaffected portion is
restored, Tenant shall be entitled to a proportionate abatement of rent for that
portion of the Demised Premises which is being restored and is not usable until
the completion of the restoration or until said portion of the Demised Premises
is used by Tenant, whichever occurs sooner. Said unaffected portion shall be
restored within a reasonable time but not more than six (6) months after the
taking; provided, however, if Landlord is delayed by strike, lockout, the
elements, or other causes beyond Landlord’s control, the time for completion
shall be extended for a period equivalent to the delay. Should Landlord fail to
complete the restoration within said six (6) months or the time as extended,
Tenant may elect to cancel this Lease and the term hereby granted provided such
notice of election is given by Tenant to Landlord not later than thirty (30)
days after the end of said six (6) months of time or the time as extended.

 

14.                               REQUIREMENTS OF LAW

 

A.                                    (i)                                    
Tenant at its expense shall comply with all laws, orders and regulations of any
governmental authority having or asserting jurisdiction over the Demised
Premises, whether any such law, order or regulation is in effect on, or enacted
or made effective after, the date hereof, whether contemplated or foreseen on
the date hereof or not (each of the foregoing being sometimes hereinafter
referred to as a “Law”), which shall impose any violation, order or duty upon
Landlord or Tenant with respect to the Demised Premises or the use or occupancy
thereof; provided, however, that Tenant shall not be required to perform or
contribute to the cost of performing any demolition, removals, alterations,
improvements, changes or modifications to the Demised Premises or to any
Building system serving or providing access to the Demised Premises, or to pay
any fine or penalty resulting from Tenant’s refusal to comply with any such
requirement, except to the extent such requirement shall be imposed due to
(a) the performance of any Alterations by or on behalf of Tenant in or to the
Demised Premises, or (b) Tenant’s particular use or manner of use of the Demised
Premises (as distinguished from mere office use thereof), or (c) the making of
reasonable accommodations in the Demised Premises which are required by the
Americans With Disabilities Act, as amended, for Tenant’s employees, customers,
or invitees.

 

(ii)                                  Landlord shall comply, at its sole cost
and expense, with all laws, rules and regulations which are applicable to the
Demised Premises and which are not the obligation of Tenant under this Lease or
under the law. Landlord shall also comply, at its sole cost and expense, with
all laws, rules and regulations which are applicable to the Building and which
are not the obligation of Tenant hereunder or under the law, but only to the

 

35

--------------------------------------------------------------------------------


 

extent that such compliance is necessary for Tenant’s continued use of, or
access to, the Demised Premises for the purposes permitted under this Lease.

 

B.                                    Tenant shall require every person engaged
by Tenant to clean any window in the Demised Premises from the outside, to use
the equipment and safety devices required by Section 202 of the Labor Law and
the rules of any governmental authority having or asserting jurisdiction.

 

C.                                    Subject to the limitations on Tenant’s
obligation to perform Alterations as set forth in paragraph A of this Article,
Tenant at its expense shall comply with all requirements of the New York Board
of Fire Underwriters, or any other similar body affecting the Demised Premises
and shall not use the Demised Premises in a manner which shall increase the rate
of fire insurance of Landlord or of any other tenant, over that in effect prior
to this Lease. If Tenant’s use of the Demised Premises increases the fire
insurance rate, Tenant shall reimburse Landlord for all such increased costs.
That the Demised Premises are being used for the purpose set forth in Article 1
hereof shall not relieve Tenant from the foregoing duties, obligations and
expenses.

 

15.                               CERTIFICATE OF OCCUPANCY

 

Tenant will at no time use or occupy the Demised Premises in violation of any
certificate of occupancy issued for or statute governing the use of the
Building. Landlord represents that the certificate of occupancy issued for the
Building will permit the use of the Demised Premises for general, executive and
administrative office purposes. Landlord will make no changes in the Building
which would result in a change in the certificate of occupancy which prevents
Tenant from using the Demised Premises for the purposes specified in this Lease.

 

16.                               POSSESSION

 

Subject to the provisions of Article 1A(ii) hereof, if Landlord shall be unable
to give possession of the Demised Premises because of the retention of
possession of any occupant thereof or any alteration or construction work, or
for any other reason except as hereinafter provided, Landlord shall not be
subject to any liability for such failure. In such event, this Lease shall stay
in full force and effect, without extension of its term. However, the rent and
term hereunder shall not commence until the Demised Premises are available for
possession by Tenant in the condition required hereunder. If delay in possession
is caused by Tenant, the term and rent shall commence on the date(s) it would
have occurred but for such delay. If permission is given to Tenant to occupy the
Demised Premises or other premises prior to the date specified as the
commencement of the term, such occupancy shall be deemed to be pursuant to the
terms of this Lease, except that the parties shall separately agree as to the
obligation of Tenant to pay rent for such occupancy. The provisions of this
Article are intended to constitute an “express provision to the contrary” within
the meaning of Section 223(a), New York Real Property Law. Landlord shall be
deemed to have given and/or tendered possession of the Demised Premises to
Tenant upon notifying Tenant that the Demised Premises are available for
Tenant’s occupancy and, when applicable, that the keys or other means of entry
to the Demised Premises may be obtained from Landlord at Landlord’s (or its
agent’s) office in the Building. Landlord represents that, as of the date of
this Lease, (i) the Demised Premises are vacant and are not subject to any other
lease or occupancy agreement, and (ii) the Building is not subject to any
pending or, to the best of Landlord’s knowledge, threatened code violations or
litigation that would be likely to have a material adverse impact on Landlord’s
ability to timely complete the Building Work or pay Landlord’s Contribution, or
that would otherwise materially delay the completion of Tenant’s Initial
Installation or have a material adverse impact on Tenant’s use and occupancy of
the Demised Premises.

 

17.                               QUIET ENJOYMENT

 

Landlord covenants that if and so long as Tenant is not in default under this
Lease beyond any applicable notice and/or grace period, Tenant may peaceably and
quietly enjoy the Demised Premises, subject to the terms, covenants and
conditions of this Lease and, subject to the terms of any applicable
subordination, non-disturbance and attornment agreement, to the Ground Lease,
the Sublease and other Superior Interests.

 

36

--------------------------------------------------------------------------------


 

18.                               RIGHT OF ENTRY

 

A.                                    Tenant shall permit Landlord to erect and
maintain pipes and conduits in and through the Demised Premises. Landlord or its
agents shall have the right: (a) to enter or pass through the Demised Premises,
by master key or, if necessary be reason of an emergency, by reasonable force or
otherwise, (b) to examine the same, (c) to exhibit the space to prospective
tenants, purchasers, investors and lenders, as heretofore provided,(d) to make
such repairs, installations, improvements, alterations or additions to the
Building (whether or not the work to be performed is within the Demised Premises
or for their benefit) or the Demised Premises, as may be required by law or as
Landlord may deem necessary or desirable, (e) to take back an insubstantial
portion of the Demised Premises as may be reasonably required for such repairs,
installations, improvements, alterations or additions and (f) to take into and
store within and upon the Demised Premises all material that may be used in
connection with any such repair, installation, improvement, alteration or
addition work. Such entry, storage, work or taking back of a portion of the
Demised Premises in connection with any such repair, installation, improvement,
alteration or addition shall not constitute an eviction (whether actual or
constructive) of Tenant, in whole or in part, or breach of the covenant of quiet
enjoyment, shall not be grounds for any abatement of rent, and shall not impose
any liability on Landlord to Tenant by reason of inconvenience or injury to
Tenant’s business or to the Demised Premises. Notwithstanding the foregoing,
Landlord shall use commercially reasonable efforts to minimize any disruption to
Tenant’s business, such efforts to include performing repairs and other work
which would unreasonably interfere with Tenant’s business operations in the
Demised Premises outside of Business Hours, returning furnishings to their
proper locations, and performing appropriate clean-up, including removing trash
and debris. All non-emergency entries into the Demised Premises shall be upon
reasonable prior notice to Tenant, and Tenant shall have the right to be present
and accompany Landlord during any such non-emergency entry.

 

B.                                    Landlord shall have the right at any time,
without the same constituting an actual or constructive eviction, and without
incurring any liability to Tenant, to change the arrangement and/or location of
entrances or passageways, windows, corridors, elevators, stairs, toilets, or
other public parts of the Building, and to change the name or number by which
the Building is known.

 

19.                               INTENTIONALLY OMITTED

 

20.                               INDEMNITY

 

A.                                    Tenant shall defend, indemnify and hold
harmless Landlord, its managing agent, and their respective members and
supervisors, agents, officers, directors, shareholders, partners, principals,
employees and tenants in common (whether disclosed or undisclosed) (hereinafter
collectively referred to as the “Landlord Parties”) from and against any and all
claims, demands, liability, losses, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) arising from or in connection
with: (a) any breach or default by Tenant in the full and prompt payment and
performance of Tenant’s obligations hereunder; (b) the use or occupancy or
manner of use or occupancy of the Demised Premises by Tenant or any person
claiming under or through Tenant; (c) any act, omission or negligence of Tenant
or any of its subtenants, assignees or licensees or its or their partners,
principals, directors, officers, agents, invitees, employees, guests, customers
or contractors during the term hereof; (d) any accident, injury or damage
occurring in or about the Demised Premises during the term hereof; (e) the
performance by Tenant of any alteration or improvement to the Demised Premises,
including, without limitation, Tenant’s failure to obtain any permit,
authorization or license or failure to pay in full any contractor, subcontractor
or material men performing work on such alteration; (f) mechanics lien filed,
claimed or asserted in connection with any alteration or any other work, labor,
services or materials done for or supplied to, or claimed to have been done for
or supplied to, or claimed to have been done for or supplied to Tenant, or any
person claiming through or under Tenant; and (g) any certification made by any
architect or engineer retained by or on behalf of Tenant to any governmental
authority (as well as any certification also executed or submitted by Landlord)
in connection with any alteration or improvement to the Demised Premises. If any
claim, action or proceeding is brought against any of the Landlord Parties for a
matter covered by this indemnity, Tenant, upon notice from the indemnified
person or entity, shall defend such claim, action or proceeding with counsel
reasonably satisfactory to Landlord (counsel for Tenant’s insurance company
being deemed satisfactory for such purposes) and the indemnified person or
entity. The provisions of this paragraph shall survive the expiration or sooner
termination of this Lease. Notwithstanding the foregoing, in no event shall
Tenant’s above indemnity, release and hold harmless apply to the extent of the
negligence or willful

 

37

--------------------------------------------------------------------------------


 

misconduct of Landlord or any Landlord Party. Tenant’s obligations under this
paragraph shall be subject to the applicable provisions of Article 40E.

 

B.                                    Landlord shall defend, indemnify and hold
harmless Tenant, its officers, directors, shareholders, partners, principals,
and employees (whether disclosed or undisclosed) (hereinafter collectively
referred to as the “Tenant Parties”) from and against any and all claims,
demands, liability, losses, damages, costs and expenses(including reasonable
attorneys’ fees and disbursements) arising from or in connection with any
accident, injury or damage occurring in or about the common areas of the
Building during the term hereof or as a result of any entry into or work
performed in the Demised Premises by Landlord, its agents, servants, contractors
or employees. If any claim, action or proceeding is brought against any of the
Tenant Parties for a matter covered by this indemnity, Landlord, upon notice
from the indemnified person or entity, shall defend such claim, action or
proceeding with counsel reasonably satisfactory to Tenant (counsel for
Landlord’s insurance company being deemed satisfactory for such purposes) and
the indemnified person or entity. The provisions of this paragraph shall survive
the expiration or sooner termination of this Lease. Notwithstanding the
foregoing, in no event shall Landlord’s above indemnity, release and hold
harmless apply to the extent of the negligence or willful misconduct of Tenant
or any Tenant Party. Landlord’s obligations under this paragraph shall be
subject to the applicable provisions of Article 40E.

 

21.                               LANDLORD’S LIABILITY

 

A.                                    (i)                                    
If, by reason of acts of God, strikes, injunctions, lockouts, material or labor
restrictions by any governmental authority, civil riots, floors, fire, theft,
public enemy, insurrection, war, court order, requisition or order of
governmental body or authority (except for governmental actions citing or
resulting from a failure by a party to comply with applicable laws, regulations,
ordinances, codes or permit requirements), governmental preemption in connection
with a national emergency, conditions of supply or demand, conditions affected
by, or actions (including without limitation any evacuation or closure of the
Building)taken by Landlord or others reasonably intended to assure the health,
security or safety of the Building or any person in response to war, any act of
terrorism or violence (even if not directed at the Building or any occupant
thereof), or other national, state or municipal emergency (whether or not
officially proclaimed by any governmental authority),unavailability of power or
any disruption of electrical or any other utility service, or any other cause
beyond Landlord’s control (collectively, “Force Majeure”), Landlord does not
fulfill any obligation under this Lease or shall be unable to supply any service
which Landlord is obligated to supply, this Lease and Tenant’s obligation to pay
rent hereunder shall in no wise be affected, impaired or excused, except as
otherwise expressly provided herein. As Landlord shall learn of the happening of
any of the foregoing conditions, Landlord shall promptly notify Tenant of such
event and, if ascertainable, its estimated duration, and will proceed promptly
and diligently with the fulfillment of its obligations as soon as reasonably
possible.

 

(ii)                                  If, by reason of Force Majeure, Tenant
does not fulfill any obligation under this Lease (except any such obligation for
the payment of money), this Lease shall in no wise be affected, impaired or
excused, except as otherwise expressly provided herein. As Tenant shall learn of
the happening of any of the foregoing conditions, Tenant shall promptly notify
Landlord of such event and, if ascertainable, its estimated duration, and will
proceed promptly and diligently with the fulfillment of its obligations as soon
as reasonably possible.

 

B.                                    (i)                                    
Subject to the provisions of paragraph D of this Article, this Lease and the
obligations of Tenant hereunder shall in no way be affected because Landlord is
unable to fulfill any of its obligations or to supply any service (e.g., heat,
electricity, air conditioning, cleaning (if Landlord is obligated hereunder to
furnish any of the same), elevators, water), by reason of any of the causes set
forth in paragraph A above. Landlord shall have the right, without incurring any
liability to Tenant, to stop any service because of accident or emergency, or
for repairs, alterations or improvements, necessary or desirable in the judgment
of Landlord to the Building or the Demised Premises, until such repairs,
alterations or improvements shall have been completed. Neither Landlord nor any
other Landlord Party shall be liable to Tenant or anyone else, for any loss or
damage to person, property or business, unless due to the negligence or willful
misconduct of Landlord, its agents, servants, contractors or employees. Neither
Landlord nor any other Landlord Party shall be liable for any damage to property
of Tenant or of others entrusted to employees of the Building nor for the loss
of or damage to any property of Tenant by theft or otherwise. Neither Landlord
nor any of its agents shall be liable for any injury or damage to persons or
property resulting from fire, explosion, falling ceilings, falling plaster,
steam, gas, electricity, water, rain or snow or leaks from any part of

 

38

--------------------------------------------------------------------------------


 

said building or from the pipes, appliances or plumbing works or from the roof,
street or subsurface or from any other place or by dampness or by any other
cause of whatsoever nature, including but not limited to the making of repairs
and improvements, unless caused by or due to the negligence or willful
misconduct of Landlord, its agents, servants, contractors or employees; nor
shall Landlord or its agents be liable for any such damage caused by other
tenants or persons in said building or caused by operations in construction of
any private, public or quasi-public work; nor shall Landlord be liable for any
latent defect in the Demised Premises or in the Building. Tenant shall give
immediate notice to Landlord in case of fire or accidents in the Demised
Premises or in the Building or of defects therein or in any fixtures or
equipment. TENANT AGREES TO LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE
LAND AND BUILDING, OR THE LEASE OF THE BUILDING OF WHICH THE DEMISED PREMISES
ARE A PART, FOR THE SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT FOR THE
COLLECTION OF A JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF
MONEY BY LANDLORD, IN THE EVENT OF ANY LIABILITY BY LANDLORD, AND NO OTHER
PROPERTY OR ASSETS OF LANDLORD OR ANY OF THE LANDLORD PARTIES (AS DEFINED IN
ARTICLE 21 HEREOF) SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER ENFORCEMENT
PROCEDURE FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH RESPECT TO
THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, OR TENANT’S USE
AND OCCUPANCY OF THE DEMISED PREMISES OR ANY OTHER LIABILITY OF LANDLORD TO
TENANT (EXCEPT FOR GROSS NEGLIGENCE, IN WHICH CASE TENANT MAY ALSO LOOK TO THE
PROCEEDS OF ANY INSURANCE CARRIED BY LANDLORD IF NOT PAYABLE UNDER INSURANCE TO
BE MAINTAINED BY TENANT PURSUANT TO THE TERMS HEREOF).

 

(ii)                                  IN NO EVENT SHALL TENANT BE ENTITLED TO
MAKE, NOR SHALL TENANT MAKE, ANY CLAIM, AND TENANT HEREBY WAIVES ANY CLAIM, FOR
MONEY DAMAGES (NOR SHALL TENANT CLAIM ANY MONEY DAMAGES BY WAY OF SET-OFF,
COUNTERCLAIM OR DEFENSE) BASED UPON ANY CLAIM OR ASSERTION BY TENANT THAT
LANDLORD HAS UNREASONABLY WITHHELD, CONDITIONED OR DELAYED ITS CONSENT OR
APPROVAL TO A PROPOSED ASSIGNMENT OR SUBLETTING OR TO ANY OTHER MATTER REQUIRING
LANDLORD’S CONSENT OR APPROVAL UNDER THIS LEASE. TENANT’S SOLE REMEDY SHALL BE
AN ACTION OR PROCEEDING FOR SPECIFIC PERFORMANCE, INJUNCTION OR DECLARATORY
JUDGMENT. THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE APPLICABLE IN THE EVENT
IT IS DETERMINED THAT LANDLORD ACTED MALICIOUSLY OR IN BAD FAITH IN WITHHOLDING,
CONDITIONING OR DELAYING SUCH CONSENT OR APPROVAL.

 

C.                                    LANDLORD AND ALL LANDLORD PARTIES ARE
HEREBY RELEASED FROM AND SHALL NOT BE LIABLE TO TENANT FOR ANY DAMAGES TO
PERSONS OR PROPERTY RESULTING FROM OR INCIDENTAL TO ANY CRIMINAL ACT OR
TERRORIST ATTACK NOTWITHSTANDING ANY ACT OR OMISSION OF ANY ACCESS CONTROL OR
SECURITY GUARD PERSONNEL THAT LANDLORD MAY FROM TIME TO TIME EMPLOY IN THE
BUILDING TO CONTROL ACCESS TO THE BUILDING OR TO DETER UNLAWFUL ACTIVITY.

 

D.                                    (i)                                    
Notwithstanding anything contained in this Lease to the contrary, (a) if as a
result of any repair, alteration, addition or improvement to the Building by or
on behalf of Landlord, or (b) the failure of Landlord to make any repair or to
provide any service to the Demised Premises which Landlord is obligated to make
or provide (as the case may be) under this Lease (except if such failure is due
to Force Majeure, or a failure by the public utility to provide such service to
the Building), Tenant and its employees cannot and do not use (except on an
emergency basis) all or any portion of the Demised Premises for the normal
conduct of its business, for a period of five (5) consecutive Business Days (or
for a period of ten (10) or more non-consecutive Business Days in any period of
thirty (30) consecutive calendar days), then Tenant shall be entitled to an
abatement of all rent and additional rent for each day after such five
(5) Business Day period (or for each day after such ten (10) non- consecutive
Business Days in any thirty (30) consecutive calendar day period) for such
portion of the Demised Premises which cannot be used as set forth above.

 

(ii)                                  Notwithstanding anything contained in this
Lease to the contrary, if as a result of the failure of Landlord to make any
repair or to provide any service to the Demised Premises which Landlord is
obligated to make or provide (as the case may be) under this Lease, which
failure is due to Force Majeure, or a failure by the public utility to provide
such service to the Building (but is not due to any of the causes set forth in

 

39

--------------------------------------------------------------------------------


 

subparagraph D(i) above), Tenant and its employees cannot and do not use (except
on an emergency basis) all or substantially all of the Demised Premises for the
normal conduct of its business, for a period of thirty (30) consecutive Business
Days, then Tenant shall be permitted to terminate this Lease upon five
(5) Business Days’ notice to Landlord, provided Landlord shall not correct such
condition within such five (5) Business Days.

 

22.                               CONDITION OF DEMISED PREMISES; BUILDING WORK;
TENANT’S INITIAL INSTALLATION; ETC.

 

A.                                    Tenant expressly acknowledges that it has
inspected the Demised Premises and is fully familiar with the physical condition
thereof which is reasonably discoverable in the course of a visible inspection
of such space. Tenant agrees to accept the Demised Premises in their “as is”
condition, except to the extent otherwise prescribed in paragraph B of this
Article (and subject to Landlord’s obligation to complete punch list items and
correct any latent defects as described in Article 1D above). Tenant
acknowledges that Landlord shall have no obligation to do any work in and to the
Demised Premises in order to make them suitable and ready for occupancy and use
by Tenant, except such “Building Work” as may specifically be set forth in
paragraph B of this Article.

 

B.                                    Landlord, at its sole cost and expense,
shall complete the following work (the “Building Work”) in and to the Demised
Premises in order to make them ready for Tenant’s occupancy and use:

 

(i)                                     demolish and demise the Demised Premises
and deliver it in broom-clean condition and provide a reasonable number of
original ACP-5 forms, as requested by Tenant (with Landlord to direct reusable
materials to appropriate sites and conform to U.S. Green Building Council
LEED-C1 Construction Waste Management, including diversion of 75% from landfill
submittal requirements);

 

(ii)                                  flash patch the floors where necessary;

 

(iii)                               provide Building standard connection
point(s) at the Building’s Data Gathering Panel, so that Tenant’s speaker,
strobe lights and smoke detectors may be tied into the Building’s Class E
system;

 

(iv)                              provide a sprinkler rig connection point for
Tenant to tap into the Building’s sprinkler infrastructure (and install a
temporary sprinkler loop, if and to the extent required by law in connection
with a standard office installation);

 

(v)                                 install fireproofing for all structural
steelwork and stopping in all locations as are required by the applicable
building code;

 

(vi)                              deliver Building standard radiators currently
servicing the Demised Premises in good working order;

 

(vii)                           install new, Building standard convector covers,
painted white to match those that are already installed on the 21st Floor, if
raw steel convector covers are installed;

 

(viii)                        finish and skim coat ceilings, with the 20th Floor
to be completed consistent with the quality of the existing condition on the
21st Floor;

 

(ix)                              sheetrock and finish the corridor and
perimeter walls and columns;

 

(x)                                 provide existing electrical closets stripped
with main feeds in place;

 

(xi)                              intentionally omitted; and

 

(xii)                           Restore full glass to windows modified by
installation of louvers/blanks.

 

40

--------------------------------------------------------------------------------


 

Additionally, Landlord agrees that, by or before the Commencement Date, at its
sole cost and expense and using qualified personnel in accordance with industry
standards and applicable laws, it shall remove all asbestos and other Hazardous
Substances (as such term is defined in Article 43 of this Lease) from the
Demised Premises, except for such trace amounts as are within acceptable limits
under any applicable laws, rules or regulations. Upon completion of such work,
Landlord shall deliver the ACP-5 Forms described above.

 

Landlord shall maintain a critical path schedule referencing the satisfaction of
each of the conditions required for delivery of the Demised Premises to Tenant
hereunder, in the form attached hereto and made a part hereof as Exhibit I, and
shall update such schedule as necessary to reflect any changes potentially
affecting the same.

 

C.                                    (i)                                    
Tenant, at its expense (except as provided in subparagraph (iii) below), shall
perform all other work (“Tenant’s Initial Installation”) in and to the Demised
Premises as is necessary for Tenant to conduct its business therein, and in
order to make such space suitable and ready for Tenant’s initial occupancy and
use. Tenant shall perform Tenant’s Initial Installation Work in a prompt and
expeditious manner following the Commencement Date, in accordance with the
applicable provisions of Article 8 (but subject to Article 8C(ix) with respect
to any conflict between this Article and said Article 8), this Article and all
other applicable provisions of this Lease, and in compliance with all applicable
laws, rules and regulations.

 

(ii)                                  As soon as practicable after the execution
and delivery of this Lease by Tenant, Tenant shall submit to Landlord for
Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed with respect to nonstructural interior alterations which
do not adversely affect the proper functioning of utility services, plumbing and
electrical lines or other systems of the Building), a full set of architectural
and engineering plans and specifications (including architectural plans and
specifications comprised of partition plans, reflected ceiling plans as well as
air conditioning, heating and all other mechanical drawings and electric plans)
in form suitable for filing with the appropriate agencies of the City of New
York to obtain such alteration or building permit to perform Tenant’s Initial
Installation. If Landlord objects to any aspect of Tenant’s plans and
specifications (in accordance with the foregoing requirements and standards),
such objection(s) shall be specifically identified, together with the
appropriate modifications to correct or eliminate the objections specified by
Landlord, within ten (10) Business Days after Landlord’s receipt of the initial
submission of such plans and specifications by Tenant (or within seven
(7) Business Days after Landlord’s receipt of any subsequent resubmission by
Tenant, as the case may be), and Tenant shall resubmit the modified plans and
specifications to the Landlord within ten (10) days after they are returned to
Tenant. The terms and provisions set forth in this paragraph governing the
approval and disapproval of plans and specifications shall apply equally to
approving and disapproving revised plans and specifications and all change
orders. If Landlord fails to respond to any such request for approval within
such ten (10) Business Day period with respect to the initial submission of such
plans and specifications (or within such seven (7) Business Day period with
respect to any subsequent resubmission of such plans and specifications, as the
case may be), Tenant may send Landlord a second request for approval of such
plans and specifications. If Landlord fails to respond to such second request
for approval within five (5) Business Days after its receipt of same, then
Landlord shall be deemed to have approved such plans and specifications
(provided such second request specifies in bold face type and capital letters
that Landlord shall be deemed to have approved such plans and specifications if
it fails to respond to such second request within such five (5) Business Day
period). No work may be performed without Landlord’s prior approval of the plans
and specifications and all contractors and sub-contractors engaged to perform
Tenant’s Initial Installation Work. No such work shall be commenced without the
plans and specifications therefor having been approved by Landlord and the
appropriate permits and approvals therefor having been issued by the City of New
York Department of Buildings and any other governmental agency having
jurisdiction thereof. Approval by Landlord of any plans or specifications shall
not be deemed to constitute a warranty or representation that such plans or
specifications shall conform to applicable laws and regulations or shall be
approved by the Department of Buildings or any other governmental agency.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed that the review and approval of Tenant’s plans and specifications for
Tenant’s Initial Installation shall be governed by the provisions of this
subparagraph (ii) and not by the provisions of Article 8 of this Lease. Landlord
shall reasonably cooperate with Tenant (at no cost or liability to Landlord) in
connection any required filings for Tenant’s Initial Installation, including,
without limitation, by signing any required application to the New York City
Department of Buildings, the New York City Landmarks Preservation Commission
and/or the Fire Department of the City of New York, in a timely manner (but in
no event later than four (4) Business Days after Landlord’s receipt of Tenant’s
plans and specifications for such work) and working with Tenant to seek to
expedite

 

41

--------------------------------------------------------------------------------


 

the approval process. However, Landlord’s signature on any such application
shall not constitute Landlord’s approval of such plans and specifications, and
such approval shall continue to be required in accordance with the provisions
hereof, prior to the commencement of any work by Tenant hereunder.

 

(iii)                               Landlord shall provide Tenant an allowance
of up to Four Million Six Hundred Seventy Thousand Seven Hundred and 00/100
($4,670,700.00) Dollars (as same may be increased pursuant to the provisions of
subparagraph D(ii) of this Article) to defray the cost of construction of
Tenant’s Initial Installation. Such sum (“Landlord’s Contribution”) shall be
payable (as hereinafter provided) within thirty (30) days after Landlord’s
receipt of requisitions therefor, accompanied by (a) the certification of
Tenant’s architect that the work described on such requisition has been
completed in good and worker like fashion substantially in accordance with the
plans and specifications theretofore approved by Landlord, (b) a list specifying
in reasonable detail the work performed for which such requisition is being
submitted and the portion of the amount of such requisition allocated to each
such item of work and (c) partial conditional waivers of mechanics liens for all
work for which such installment of Landlord’s Contribution has been
requisitioned, and partial unconditional waivers of mechanics liens for all work
for which payments were made by Landlord with respect to previous requisitions,
from each contractor, subcontractor, vendor and supplier of labor and material
for whom and to the extent such installment of Landlord’s Contribution is being
requisitioned. Each such installment of Landlord’s Contribution shall be subject
to a retainage amount equal to ten (10%) percent (as reflected in the formula
for payment set forth below) and the amount of such retainage shall be paid to
Tenant upon final completion of Tenant’s Initial Installation and delivery to
Landlord of documents referred to in (a) through (c) of this subparagraph
(iii) (including valid waivers of lien from each such contractor,
sub-contractor, vendor and supplier of labor and material, representing that all
payments due to each of them have been made and no additional sums will be due
and owing in connection with work theretofore contracted), such certificates of
occupancy or use, permits and sign-offs from governmental agencies as may be
required in connection with Tenant’s Initial Installation, and the final “as
built” record drawings described in subparagraph (v) below, loaded onto a CADD
system and delivered in a format that is compatible for use on Landlord’s
computer systems. Notwithstanding anything contained herein to the contrary,
payments on account of Landlord’s Contribution shall not be payable more
frequently than monthly. Each such installment of Landlord’s Contribution (other
than payment of the retainage amount after final completion of Tenant’s Initial
Installation) shall be equal to (1) the total amount of Landlord’s Contribution
requisitioned by Tenant as of the date of the most recent requisition (including
the amount of the most recent requisition), less (2) the total amount of
Landlord’s Contribution paid to Tenant as of the date the most recent
requisition, less (3) the total retainage held by Landlord as of the date of the
most recent requisition, less (4) an amount equal to ten percent (10%) of the
difference between the foregoing (1), (2) and (3). To illustrate such
calculation, and assuming, for example, that the total of all requisitions
submitted by Tenant (including the most recent requisition) is $100,000, of
which $50,000 has been paid to Tenant, $5,000 has been retained by Landlord and
$45,000 is the unpaid amount of the most recent requisition, then the amount of
such installment should be $40,500, calculated as follows: (1) $100,000, less
(2) $50,000, less (3) $5,000, less (4) $4,500 (i.e., 10% of $45,000), equals
$40,500. Notwithstanding anything contained herein to the contrary, no portion
of Landlord’s Contribution shall be applied by Tenant against expenses for
furniture, office equipment or other personal property, and not more than
fifteen percent (15%) of Landlord’s Contribution (i.e., $700,605.00) may by
applied by Tenant for architectural and engineering fees or other “soft costs”
relating to Tenant’s Initial Installation.

 

(iv)                              Notwithstanding anything herein set forth to
the contrary, Tenant shall maintain, at Tenant’s expense, in addition to any
other insurance required pursuant to this Lease with respect to Alterations, a
Builders “All Risk” insurance policy (Broad Form) covering the full replacement
cost of Tenant’s Initial Installation and the materials and supplies delivered
and stored in the Demised Premises for the purpose of being incorporated in such
work.

 

(v)                                 Notwithstanding anything herein set forth to
the contrary, prior to the disbursement of the ten percent (10%) retainage
amount of Landlord’s Contribution in accordance with subparagraph (iii) above
(and as a condition precedent to such disbursement), Tenant shall deliver to the
Landlord final record drawings of the Tenant Initial Installation, including, as
may be pertinent to the work performed, a reflected ceiling plan, mechanical and
electrical drawings, partition plan and any other drawings which may be required
to indicate accurately the layout and systems of the Demised Premises. Tenant
shall require its architect to load and maintain such record plans on a CADD
system and to deliver diskettes or other medium suitable for Landlord’s needs
and compatible, if feasible, with Landlord’s computer applications, so as to
enable Landlord to use such CADD-saved plans.

 

42

--------------------------------------------------------------------------------


 

(vi)                              Tenant shall move into the Demised Premises
after substantial completion of the Tenant’s Initial Installation. Landlord
shall, at request of Tenant, schedule the Building’s freight elevator (or a
passenger elevator converted for use as a freight elevator or the existing
exterior hoist on the 33rd Street side of the Building (the “Exterior Hoist”))
for Tenant’s move into the Demised Premises after 6:00 p.m. and before 7:00 a.m.
Such use shall be subject to a prior reservation by some other tenant and or the
need by Landlord for the use of such elevator (or hoist, as the case may be) for
other operating or construction purposes. Notwithstanding anything contained
herein to the contrary, in connection with Tenant’s Initial Installation and
initial move-in, it is agreed that Tenant shall not be required to pay for the
first one hundred (100) hours of such freight elevator use (or use of the
Exterior Hoist) on an after-hours basis.

 

(vii)                           Tenant agrees that, as part of Tenant’s Initial
Installation, Tenant shall effect all work necessary to tie all HVAC controls
for systems servicing the Demised Premises into the Building’s existing Direct
Digital Control system.

 

(viii)                        In connection with its performance of the Initial
Installation Work, Tenant shall, at no cost to Tenant, work with Landlord’s
project manager, Jones Lang LaSalle (“JLL”), in order to coordinate the
performance of the Base Building Work with Tenant’s Initial Installation.

 

D.                                    (i)                                     It
is acknowledged and agreed that Tenant, at its expense (except as hereinabove
provided) and as part of Tenant’s Initial Installation, shall provide, and shall
effect all work (the “Tenant’s A/C Work”) necessary to install, new chilled
water cooled air-conditioning units for the Demised Premises (the “A/C Units”),
with the Required Cooling Capacity (as such term is hereinafter defined), each
of which units shall be of equal or better quality to the current Building
standard air-conditioning unit, the York Floor Mounted Model Solution XTI.
Tenant’s A/C Work shall include, without limitation, (a) the connection of the
A/C Units to the Building’s chilled water circulating system, and (b) all work
necessary to install all associated duct work, fans, diffusers and other
equipment necessary to distribute air-conditioning service throughout the
Demised Premises from the A/C Units. It is agreed that within thirty (30) days
after the date this Lease is executed and delivered by Landlord and Tenant,
Tenant shall deliver to Landlord a report from a reputable HVAC engineer or
consultant, confirming the cooling capacity that will be required in order to
maintain temperature conditions in the Demised Premises in accordance with the
specifications set forth in Exhibit H hereto, which cooling capacity shall be
the “Required Cooling Capacity” hereunder; provided, however, that in no event
shall such Required Cooling Capacity exceed a total of 170 tons (90 tons on the
20th floor and 80 tons on the 21st floor).

 

(ii)                                  If and so long as Tenant is not in default
under this Lease beyond any grace period, the amount of Landlord’s Contribution,
as set forth in subparagraph C(iii) of this Article, shall be increased by an
amount equal to the lesser of (a) Seven Hundred Seventy-Eight Thousand Four
Hundred Fifty and 00/100 ($778,450.00) Dollars, or (b) the actual out-of-pocket
cost to Tenant of Tenant’s A/C Work. Tenant agrees that, promptly after the
completion of Tenant’s A/C Work, Tenant shall provide Landlord with evidence
and/or other reasonably satisfactory proof of the actual out-of-pocket cost to
Tenant of Tenant’s A/C Work.

 

E.                                     Reference is hereby made to the
Environmental Design Guidelines set forth in Exhibit F attached hereto and made
a part hereof. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall (i) submit its plans and specifications for Tenant’s Initial
Installation to JLL concurrently with Tenant’s submission of such plans and
specifications to Landlord, and (ii) incorporate into such plans and
specifications as part of Tenant’s Initial Installation the items set forth in
such Environmental Design Guidelines as are reasonably recommended by JLL to
Tenant (the “Recommended Sustainability Measures”); provided, however, that JLL
shall demonstrate, to the reasonable satisfaction of Tenant that, where
appropriate, such Recommended Sustainability Measures will result in the payback
to, or the recouping by, Tenant of the cost thereof over a period of not more
than five (5) years.

 

F.                                      Tenant acknowledges and agrees that it
shall be responsible, at its sole cost and expense, for any work outside the
scope of the Building Work and Tenant’s Initial Installation, including, without
limitation, installing and connecting telephone and data lines, providing
furniture, and installing and connecting any audiovisual equipment.

 

43

--------------------------------------------------------------------------------


 

G.                                    Except as otherwise specifically provided
herein, the installation or connection to the Building systems of each item of
Tenant’s property and systems shall be performed at Tenant’s expense (subject to
Landlord’s Contribution).

 

H.                                   It is agreed that Tenant, at its expense
and as part of Tenant’s Initial Installation, may install an internal staircase
connecting the 20th and 21st floor portions of the Demised Premises, subject to
the following conditions: (i) Tenant may not effect such installation unless and
until it has delivered to Landlord a report from a reputable structural engineer
indicating that such work shall have no adverse impact (other than to a de
minimis extent) on the Building or its systems; and (ii) such installation shall
be effected in accordance with (a) a full set of plans and specifications, in a
form suitable for filing, stamped and certified by an architect or engineer duly
licensed in the State of New York, which plans and specifications have been
approved in advance by Landlord (such approval not to be unreasonably withheld,
conditioned or delayed), and (b) the other applicable provisions of this
Article. It is agreed that such internal staircase shall be deemed a “Specialty
Alteration” for purposes of Article 8A(ii) of this Lease, except that upon the
expiration or sooner termination of the term of this Lease, Landlord, at its
option, may either (x) allow such staircase to remain in the Demised Premises,
in which case Tenant shall have no obligation with respect to the removal or
restoration thereof; or (y) remove such staircase and repair any damage caused
thereby (including, without limitation, closing up the slab), in which case
Tenant shall obligated to pay for the cost of any such work, which sums shall be
deemed additional rent under this Lease and shall be due within thirty (30) days
after Landlord’s written demand therefor.

 

I.                                       
(i)                                     Landlord agrees that, in addition to the
Building Work, Landlord, at its expense, in a good and workmanlike manner, and
in compliance with all applicable laws, shall renovate the 21st floor common
area restrooms utilizing Building standard materials and finishes (the
“21st Floor Restroom Work”). Landlord shall effect such work in a prompt and
expeditious manner following the execution and delivery of this Lease. However,
in no event shall the completion of the 21st Floor Restroom Work be a condition
to the occurrence of the 21st Floor Commencement Date and/or the 20th Floor
Commencement Date. If the 21stFloor Restroom Work has not been completed by the
21st Floor Commencement Date, then Tenant shall provide Landlord and its
contractors with such access to the 21st Floor Portion as is necessary for the
completion of the 21st Floor Restroom Work. Landlord and Tenant shall each use
commercially reasonable efforts to coordinate the performance of work with the
other party, so as to minimize any unreasonable interference with the
performance of work by the other party.

 

(ii)                                  Notwithstanding anything contained herein
to the contrary, if Landlord shall fail to cause the 21st Floor Restroom Work to
be substantially completed (i.e., completed except for punch list items which
will not prevent Tenant from using such restrooms) on or before the date that is
two hundred Forty (240) days after the date that this Lease is executed and
delivered by Landlord and Tenant (the “21st Floor Restroom First Outside Date”),
then Tenant shall be entitled to a rent credit in the amount of $4,494.75 per
day for each day after the 21st Restroom First Outside Date that the
21st Restroom Work is not substantially completed; provided, however, that if
Landlord shall fail to cause the 21st Floor Restroom Work to be substantially
completed or before the date that is three hundred (300) days after the date
that this Lease is executed and delivered by Landlord and Tenant (the “21st
Floor Restroom Second Outside Date”), then then the amount of such rent credit
shall be increased to $8,989.50 per day for each day after the 21st Floor
Restroom Outside Date that the 21st Floor Restroom Work is not substantially
completed. Such rent credit shall be applied, until fully exhausted, against the
first fixed annual rent due under this Lease with respect to the 21st Floor
Portion from and after the full application of the rent credit set forth in
Article 2B(iv) of this Lease; provided, however, that if and to the extent
Tenant is entitled to receive any rent credit under Article 1A(iv) of this Lease
at the time that Tenant’s right to receive a rent credit under this subparagraph
I(ii) becomes effective, then the amount of the rent credit to which Tenant is
entitled to under said Article 1A(iv) shall not be increased and Tenant shall
not be entitled to receive a rent credit under this subparagraph I(ii) in
addition to the rent credit under said Article 1A(iv) (it being the intention of
the parties that Tenant shall only be entitled to receive one or other of such
rent credits, but not both). Notwithstanding the foregoing, the 21st Floor
Restroom First Outside Date and the 21st Floor Restroom Second Outside Date
shall each be extended by one day for each day that the completion of the
21st Floor Restroom Work is delayed due to any of the causes set forth in
Article 21A of this Lease or due to any act or omission of Tenant, its agents,
employees or contractors.

 

44

--------------------------------------------------------------------------------


 

23.                               JURY WAIVER; DAMAGES

 

A.                                    THE PARTIES HERETO HEREBY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF SUCH PARTIES AGAINST THE OTHER WITH RESPECT TO
ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
DEMISED PREMISES, OR FOR THE ENFORCEMENT OF ANY REMEDY WHETHER PURSUANT TO
STATUTE, IN CONTRACT OR TORT, AND IRRESPECTIVE OF THE NATURE OR BASIS OF THE
CLAIM INCLUDING BREACH OF AN OBLIGATION TO MAKE ANY PAYMENT, FRAUD, DECEIT,
MISREPRESENTATION OF FACT, FAILURE TO PERFORM ANY ACT, NEGLIGENCE, MISCONDUCT OF
ANY NATURE OR VIOLATION OF STATUTE, RULE, REGULATION OR ORDINANCE. IF LANDLORD
COMMENCES AGAINST TENANT ANY SUMMARY PROCEEDING OR OTHER ACTION TO RECOVER
POSSESSION OF THE DEMISED PREMISES OR TO RECOVER ANY RENT, TENANT SHALL NOT
INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY SUCH
PROCEEDING OR ACTION, PROVIDED SUCH COUNTERCLAIM IS NOT DEEMED A COMPULSORY
COUNTERCLAIM UNDER APPLICABLE LAW AND PROVIDED, FURTHER, THAT TENANT DOES NOT
THEREBY WAIVE ANY DEFENSE OR THE RIGHT TO ASSERT ANY NON-COMPULSORY COUNTERCLAIM
OR OTHER CLAIM IN A SEPARATE ACTION OR PROCEEDING.

 

B.                                    Except as otherwise specifically provided
in Article 11 of this Lease, Landlord and Tenant each hereby waive any
consequential damages claim against the other in connection with this Lease.

 

24.                               NO WAIVER; CONSTRUCTIVE EVICTION; SURVIVAL OF
OBLIGATIONS; ETC.

 

A.                                    No act or omission of Landlord or its
agents shall constitute an actual or constructive partial or total eviction or
give rise to a right of Tenant to terminate this Lease or receive an abatement
of any portion of its rent, or to be relieved of any other obligation hereunder
or to be compensated for any loss or injury suffered by it, except as otherwise
explicitly set forth herein. No act or omission of Landlord or its agents shall
constitute acceptance of a surrender of the Demised Premises, except a writing
signed by Landlord. The delivery of keys to Landlord or its agents shall not
constitute a termination of this Lease or a surrender of the Demised Premises.
Acceptance by Landlord of less than the rent herein provided shall at Landlord’s
option be deemed on account of earliest rent remaining unpaid. No endorsement on
any check, or letter accompanying rent, shall be deemed an accord and
satisfaction, and such check may be cashed without prejudice to Landlord. No
waiver of any provision of this Lease shall be effective, unless such waiver be
in writing signed by Landlord. FOR THE AVOIDANCE OF DOUBT, NO COURSE OF CONDUCT
(FOR HOWEVER LONG IT MAY HAVE CONTINUED) THAT MAY HAVE DEVIATED FROM THE EXPRESS
TERMS OF THIS LEASE OR CHANGE IN THE COURSE OF CONDUCT (HOWEVER LONG THE
PREVIOUS COURSE OF CONDUCT MAY HAVE CONTINUED) OF LANDLORD (SUCH AS THE
ACCEPTANCE OF LATE PAYMENT OF RENT WITHOUT COMPELLING PAYMENT OF A LATE CHARGE
OR INSTITUTING ANY LEGAL PROCEEDING) SHALL BE DEEMED TO BE A WAIVER OR AMENDMENT
OF ANY TERM OF THIS LEASE AND SHALL BE CONSTRUED SOLELY AS A TEMPORARY AND
NON-BINDING ACCOMMODATION OF TENANT AT TENANT’S REQUEST AND MADE WITHOUT
PREJUDICE TO LANDLORD’S RIGHTS AND REMEDIES. This Lease contains the entire
agreement between the parties, and no modification thereof shall be binding
unless in writing and signed by the party concerned. Tenant shall comply with
the rules and regulations set forth in the Rider attached hereto and made a part
hereof, and any reasonable modifications thereof or additions thereto. Landlord
shall not be liable to Tenant for the violation of such rules and regulations by
any other tenant. Failure of Landlord to enforce any provision of this Lease, or
any rule or regulation, shall not be construed as the waiver of any subsequent
violation of a provision of this Lease, or any rule or regulation. This Lease
shall not be affected by nor shall Landlord in any way be liable for the
closing, darkening or bricking up of windows in the Demised Premises or the
relocation or alteration of any corridor to the Demised Premises, for any
reason, including as the result of construction on any property of which the
Demised Premises are not a part or by Landlord’s own acts. No easement for light
and air is conveyed by this Lease.

 

B.                                    Landlord’s and Tenant’s obligations to
make any and all adjustments and payments required by this Lease, including,
without limitation, the adjustments and payments of rent and additional rent
referred to in

 

45

--------------------------------------------------------------------------------


 

Article 2 and Article 3 hereof, shall survive any expiration, termination or
cancellation of this Lease, except as otherwise expressly provided by written
cancellation agreement between Landlord and Tenant.

 

C.                                    Any delay or failure of Landlord in
billing or tendering any invoice, statement provided for in any provision of
this Lease for all or any portion of any amount payable pursuant to this Lease
(whether denominated additional rent or otherwise), including, without
limitation, any provision of Article 2 or Article 3 hereof (including, without
limitation, any statement, invoice, bill, or notice of cost of living
adjustment, operating expense escalation, tax escalation, or fuel and/or rate
adjustment), shall not constitute a waiver of or in any way impair
(i) Landlord’s right to bill Tenant at any subsequent time (during or subsequent
to the term of this Lease), retroactively for the entire amount so unbilled
(which previously unbilled amount shall be payable within ten (10) days after
demand therefor), and to collect any such amount or (ii) Tenant’s continuing
obligation to pay the same hereunder.

 

D.                                    Notwithstanding anything to the contrary
contained in this Lease, Landlord agrees that all provisions of this Lease
conditioning the payment of any allowance or the recognition of any rent
abatement or other credit or concession to Tenant, or the exercise by Tenant of
any right or option, on Tenant not being in default beyond the expiration of any
applicable notice, grace or cure period (or words of like import) shall be
deemed to toll Tenant’s right to receive such payment, recognition, credit or
concession or to exercise such right or option until such date as Tenant shall
effect a cure of the applicable default to Landlord’s reasonable satisfaction,
regardless of whether the period provided for such cure in this Lease, if any,
shall have expired, it being understood and agreed that Landlord’s failure to
terminate this Lease or Tenant’s right of possession shall be deemed to have
extended the applicable cure period. Upon effecting a cure of such default to
the reasonable satisfaction of Landlord, Tenant shall receive the full payment,
recognition, credit or concession or ability to exercise such right or option,
as the case may be.

 

25.                               OCCUPANCY AND USE BY TENANT; SIGNAGE; ETC.

 

A.                                    Tenant shall not obstruct or permit the
obstruction of the light, halls, areas, roof, stairway or entrances to the
Building, and will not affix, erect or inscribe any signs, projections, awnings,
signals or advertisements of any kind to any part of the Demised Premises
including the inside or outside of the windows or doors thereof and will not
paint the outside of the doors thereof or the inside or outside of the windows
thereof unless and until the style, size, color, construction and location
thereof have been approved in writing by Landlord. Landlord shall have the right
to withdraw such approval at any time and to require Tenant to remove any such
signs, projections, awnings, signals or advertisements. Landlord also reserves
to itself the sole right to designate the person, firm, corporation or other
entity which shall do the work of lettering, installing or erecting of any and
all signs to be affixed to the Demised Premises or the Building or to perform
any such work itself, in which case Tenant shall pay Landlord for such work at a
competitive rate. In the event that such work is done by Tenant through any
person, firm or corporation other than Landlord or a person designated by
Landlord, Landlord is hereby given the right to remove said signs without being
liable to Tenant by reason thereof and to charge the cost of so doing to Tenant
as additional rent payable on the first day of the next following month, or at
Landlord’s option, on the first day of any subsequent month.

 

B.                                    (i)                                    
Not with standing anything contained in this Lease to the contrary, it is
understood and agreed that with respect to any partial floor now or hereafter
leased to Tenant pursuant to this Lease, Landlord, at Tenant’s expense, may
effect such work as is necessary to cause Tenant’s entrance door and entrance
door signage on the Demised Premises, at Landlord’s sole discretion, to conform
to the standards and specifications for entrance doors and entrance door signage
as adopted by Landlord from time to time (Landlord’s current standards are set
forth in Exhibit D attached hereto and made a part hereof). Landlord may effect
such work at any time after the execution and delivery of this Lease after due
consultation with Tenant and review by Landlord of any proposed plans submitted
by Tenant concerning the entrance door and entrance door signage (but without
any obligation on the part of Landlord to approve any changes to the Building
standard specifications for such entrance doors or signage). Tenant shall permit
Landlord and its contractors (during Business Hours) such access as is necessary
to perform such work. With respect to any full floor now or hereafter leased to
Tenant pursuant to this Lease, Tenant shall have the right, at its discretion,
to professionally paint or affix its logo and/or other graphic designs anywhere
within the Demised Premises (as long as it is not readily visible outside of the
Demised Premises; otherwise, it shall be subject to Landlord’s prior approval).

 

46

--------------------------------------------------------------------------------


 

(ii)                                  It is further understood and agreed that
any approved entrance door signage shall conform to the standards and
specifications for signage as may be adopted by Landlord from time to time. In
this regard, upon Landlord’s request, Tenant shall submit to Landlord for its
prior written approval a proposal regarding the content of any such entrance
door signage. Any changes to such approved entrance door sign shall be subject
to Landlord’s prior approval and to Landlord’s then standard signage
specifications.

 

C.                                    (i)                                     If
Tenant shall install a wireless intranet, Internet, communications network or
“Wi-Fi” network (or any variation thereof) within the Demised Premises, such
network (the “Network”) shall be for the use by and only by Tenant and its
employees subject to the terms hereof. No antenna shall exceed one meter in size
and shall, subject to the following provisions of this paragraph C, conform to
all FCC specifications.

 

(ii)                                  Tenant shall not solicit, suffer, or
permit other tenants or occupants of the Building to use the Network or any
other communications service, including, without limitation, any wired or
wireless Internet service that passes through, is transmitted through, or
emanates from the Demised Premises.

 

(iii)                               Tenant agrees that Tenant’s communications
equipment and the communications equipment of Tenant’s service providers and
contractors retained to service the Demised Premises including, without
limitation, any antennas, switches, or other equipment (collectively, “Tenant’s
Communications Equipment”) shall be of a type and, if applicable, a frequency
that will not cause radio frequency, electromagnetic, or other interference to
any other party or any equipment of any other party including, without
limitation, Landlord, other tenants, or occupants of the Building or any other
party, in violation of FCC specifications concerning radio frequency
interference (hereinafter referred to as “RFI”). In the event that Tenant’s
Communications Equipment causes or is believed to cause any such prohibited RFI,
upon receipt of notice from Landlord of such interference, Tenant will take all
steps necessary to correct and eliminate the interference. If the prohibited RFI
is not eliminated within twenty-four (24) hours (or a shorter period if Landlord
believes a shorter period to be appropriate) then, upon request from Landlord,
Tenant shall shut down Tenant’s Communications Equipment pending resolution of
the interference, with the exception of intermittent testing upon prior notice
to and with the approval of Landlord. No Network or Tenant’s Communication
Equipment may be installed in any lobby, corridor, building common area or any
other area not within the exclusive control of Tenant.

 

(iv)                              Tenant acknowledges that Landlord has granted
and/or may grant lease rights, licenses, and other rights to various other
tenants and occupants of the Building and to telecommunications service
providers.

 

D.                                    Tenant shall not exhibit, inscribe, paint
or affix any sign, canopy, advertisement, notice or other lettering on any
portion of the Building or outside of the Demised Premises without the prior
written consent of Landlord in each instance. Tenant shall submit a plan of all
signage or other lettering proposed to be exhibited, inscribed, painted or
affixed within fifteen (15) days after the Commencement Date. If Tenant fails to
submit a plan of all signage or other lettering proposed to be exhibited,
inscribed, painted or affixed prior to the substantial completion of Tenant’s
Initial Installation, Landlord shall install Building standard signage at
Tenant’s sole cost and expense. If the proposed signage is acceptable to
Landlord, Landlord shall approve such signage or other lettering by written
notice to Tenant. All signage or other lettering which has been approved by
Landlord shall thereafter be installed by Landlord at Tenant’s sole cost and
expense. In the event Landlord requires payment in advance for the installation
of any such signage or other lettering, no installation shall be commenced by
Landlord until Landlord has received payment in full. Upon installation of any
such signage or other lettering, such signage or lettering shall not be removed,
changed or otherwise modified in any way without Landlord’s prior written
approval, which approval shall not be unreasonably withheld or delayed. The
removal, change or modification of any signage or other lettering theretofore
installed shall be performed solely by Landlord at Tenant’s sole cost and
expense. Any signage, advertisement, notice or other lettering which shall be
exhibited, inscribed, painted or affixed by or on behalf of Tenant in violation
of the provisions of this paragraph D may be removed by Landlord and the cost of
any such removal shall be paid by Tenant as additional rent.

 

E.                                     Landlord shall provide Tenant with a bike
room for daily storage of bicycles used by Tenant’s employees and visitors to
commute to and from the office, at no additional charge to Tenant, if and so
long as such bike room facilities are required by law. If Landlord shall no
longer be required by law to provide such bike room (and shall thereafter cease
to provide such bike room), then Tenant’s employees and visitors may store
bicycles which are used for commuting within the Demised Premises, provided that
they comply with Landlord’s reasonable

 

47

--------------------------------------------------------------------------------


 

rules and regulations thereon, including, without limitation, that such bicycles
shall only be permitted on freight elevators (and in no event on any of the
passenger elevators).

 

26.                               NOTICES

 

A.                                    All bills, statements, notices, demands,
requests or other communications given or required to be given to Tenant under
this Lease shall be given or rendered in writing and delivered to the Demised
Premises, or sent by certified mail (return receipt requested) or by nationally
recognized overnight courier addressed to Tenant as follows (or to such other
address as either Landlord or Tenant may designate as its new address for such
purpose by notice given to the others in accordance with the provisions of this
Article:

 

To Tenant prior to the Commencement Date:

Shutter stock, Inc.

 

60 Broad Street, 30th Floor

 

New York, New York 10004

 

Attn: Chief Financial Officer,

 

 

With a copy to:

Shutter stock, Inc.

 

60 Broad Street, 30th Floor

 

New York, New York 10004

 

Attn: General Counsel

 

 

To Tenant on or after the Commencement Date:

Shutter stock, Inc.

 

350 Fifth Avenue

 

New York, New York 10118

 

Attn: Chief Financial Officer

 

 

In either case with a copy to:

Shutter stock, Inc.

 

350 Fifth Avenue

 

New York, New York 10118

 

Attn: General Counsel

 

B.                                    Notwithstanding the foregoing, all bills,
statements, notices, demands, requests and other communications from Landlord to
Tenant pursuant to Article 2 or Article 3 shall be given by hand delivery or by
regular first class United States mail, in either case addressed to Tenant as
set forth above, Attn: Accounts Payable, without copies to any other party.

 

C.                                    Landlord hereby authorizes and appoints as
Landlord’s agents the then current managing agent of the Building and any
attorney retained by Landlord at any time, jointly and severally, to act on
Landlord’s behalf to make demands on and give notices to Tenant hereunder,
including without limitation, (i) demands for payment of rent or additional
rent, performance of any obligation, or curing of any default, (i) notices of
default under or termination of the term of this Lease, and (iii) all other
notices that may be required by law or this Lease in connection with or as a
predicate to any action or proceeding whether for rent, possession of the
Demised Premises or enforcement of any other right or remedy. Tenant
acknowledges and agrees that (x) such managing agent and attorney, either
together or individually, are authorized to give such notices and (y) Tenant
shall not (and hereby waives the right to) contest such authorization or raise
any defense to any action or proceeding predicated on any allegation of lack of
such authorization or that any such notice was not given by Landlord. No notice
given by such managing agent or attorney shall be required to state or evidence
the authority for giving the same, and it shall be conclusively presumed that
any notice from any such managing agent or attorney was properly authorized.

 

D.                                    All bills, statements, notices, demands,
requests or other communications given or required to be given to Landlord under
this Lease shall (whether or not stated herein) only be deemed sufficiently
given or rendered if in writing and delivered to Landlord by certified mail
(return receipt requested) or by nationally recognized overnight courier, in
each case to Landlord addressed as follows:

 

 

Empire State Building Company L.L.C.

 

350 Fifth Avenue

 

48

--------------------------------------------------------------------------------


 

 

New York, New York 10118

 

Attn: General Manager

 

 

with copies to:

Malkin Holdings LLC

 

One Grand Central Place

 

60 East 42nd Street

 

New York, New York 10165

 

Attn: Legal

 

or at any other place that Landlord may designate by notice given in accordance
with this Article.

 

E.                                     Any such bill, statement, demand, notice,
request or other communication shall be deemed to have been rendered or given
when received, if delivered by hand, three (3) days after being sent by
registered or certified mail or one (1) full Business Day after being sent by
nationally recognized overnight courier. TENANT HEREBY EXPRESSLY WAIVES THE
BENEFITS OF ANY LAW, STATUTE OR OTHER LEGAL AUTHORITY REQUIRING A PERIOD OF TIME
(SUCH AS 5 DAYS) TO BE ADDED TO THE TIME REQUIRED HEREIN TO BE GIVEN FOR
NOTICES. This Article has been specifically negotiated between the parties
hereto.

 

27.                               WATER

 

Landlord shall provide hot and cold water to the core bathrooms on the 20th and
21st floors for ordinary lavatory uses, at no additional charge to Tenant (it
being understood and agreed, however, that Landlord shall also provide hot and
cold water to any office pantry located in the Demised Premises, for ordinary
drinking and office pantry uses, provided that Tenant shall be responsible for
any plumbing or other work required to run such water service from the core
bathrooms to such office pantry locations). If Tenant uses water for any other
purpose, then Landlord may install a water meter to measure Tenant’s water
consumption for all purposes and Tenant agrees to pay for the installation and
maintenance thereof and for water consumed as shown on said meter.

 

28.                               SPRINKLER SYSTEM

 

If there shall be a “sprinkler system” in the Demised Premises for any period
during this Lease, and if such sprinkler system is damaged by any act or
omission of Tenant or its agents, employees, licensees or visitors, Tenant shall
restore the system to good working condition at its own expense. Supplementing
Article 15 hereof and not in lieu thereof, if the New York Board of Fire
Underwriters, the New York Fire Insurance Exchange, the Insurance Services
Office, any successor to any of them, any other organization hereafter
performing any function of any of them or any governmental authority requires
the installation or any alteration to a sprinkler system by reason of Tenant’s
particular manner of occupancy or use of the Demised Premises (as distinguished
from office use generally), including any alteration necessary to obtain the
full allowance for a sprinkler system in the fire insurance rate of Landlord, or
for any other reason, Tenant shall make such installation or alteration
promptly, and at its own expense.

 

29.                               SERVICES; HEAT; AIR CONDITIONING; ETC.

 

A.                                    Supplementing Article 10 of this Lease
(and subject to the provision of Article 40E), at all times during the term of
the Lease, Landlord shall keep and maintain (or cause the same to be kept and
maintained), repaired and, if necessary, replaced, in first-class condition and
good working order, consistent with other “Class A” office buildings in the
relevant office market in which the Building is located, and (subject to
Article 14D) in a condition with complies with all applicable laws, statutes,
ordinances, rules and regulations, the following: the exterior and structural
portions and components of the Building, roof, windows, slab, all common area
(or core) restrooms and plumbing fixtures, elevators, Building life/safety
systems, the Building heating, ventilation and air conditioning systems (to the
point where same exclusively service the Demised Premises), Building mechanical,
plumbing and electrical systems, the common areas and facilities of the
Building, sidewalks and all other common areas serving the Building. In
addition, Landlord shall make all repairs or replacements becoming necessary by
reason of any structural or latent defects in the Building existing as of the
date hereof (or hereafter existing with respect to any improvements made by or
under the direction of Landlord).

 

49

--------------------------------------------------------------------------------


 

B.                                    Landlord shall cause the Demised Premises
to be kept clean in accordance with cleaning specifications set forth on
Exhibit B annexed hereto and made part hereof, provided they are kept in order
by Tenant. There shall be no additional charge to Tenant for such cleaning
services, except to the extent that the costs of providing such cleaning
services are included in Expenses hereunder. Landlord, its cleaning contractor
and their employees shall have after-hours access to the Demised Premises and
the use of Tenant’s light, power and water in the Demised Premises as may be
reasonably required for the purpose of cleaning the Demised Premises. Landlord
may remove Tenant’s extraordinary refuse from the Building and Tenant shall pay
the cost thereof. Landlord shall provide no services, except as specifically set
forth in this Lease (including Exhibit B hereto). Tenant acknowledges that it
has been advised that the cleaning contractor (currently FQM Cleaning Company)
for the Building may be a subdivision or affiliate of Landlord. Tenant agrees to
employ said contractor or such other contractor as Landlord may from time to
time designate, for any waxing, polishing and other maintenance cleaning,
rubbish removal and similar work in or to the Demised Premises and Tenant’s
furniture, fixtures and equipment which is not specified in Exhibit B, provided
that the prices charged by said contractor are comparable to the prices charged
by other contractors for the same work. Tenant agrees that under no
circumstances shall it employ any other cleaning and maintenance contractor, nor
any individual, firm or organization for such purposes other than Landlord’s
contractor without Landlord’s prior written consent, which may be withheld for
any reason. If Landlord and Tenant cannot agree on whether the prices being
charged by the contractor designated by the Landlord are comparable to those
charged by other contractors, Landlord or Tenant may submit such dispute to
binding arbitration pursuant to Article 39 hereof. While such dispute is pending
resolution, and as a condition to its initiation and the maintenance thereof,
Tenant shall pay the charges billed by Landlord or its approved cleaning
contractor, as the case may be. Landlord shall not be obligated to provide
cleaning services in excess of the specifications set forth in Exhibit B annexed
hereto and made part hereof.

 

C.                                    Landlord shall furnish heat and
air-conditioning, as appropriate, to the Demised Premises, on Business Days,
during Business Hours, subject to and in accordance with the specifications
attached hereto and made a part hereof as Exhibit H.

 

D.                                    (i)                                    
During the term of this Lease, in full satisfaction of Landlord’s obligation to
provide air-conditioning service to the Demised Premises as set forth in
paragraph C above, Tenant may use any existing base Building air-conditioning
equipment and appurtenances located in the Demised Premises, including, without
limitation, the A/C Units to be installed by Tenant as part of Tenant’s Initial
Installation (hereinafter referred to, collectively, as the “A/C Equipment”),
for normal office usage on Business Days, during Business Hours on a year-round
basis. In connection with such use of the A/C Equipment, Landlord shall provide
Tenant with up to the Required Cooling Capacity per annum of chilled water
(i.e., up to a total of 170 tons per annum of chilled water (up to 90 on the
20th Floor and up to 80 on the 21st Floor) from the Building’s chilled water
circulating system (it being understood and agreed that any of such annual
chilled water tonnage provided by Landlord which is not so used by Tenant in
connection with the operation of the A/C Equipment may not be used for the
operation of any Supplemental A/C Unit, as such term is defined in paragraph E
of this Article). Landlord shall, at Tenant’s expense, inspect, maintain, repair
and replace as necessary any such equipment and shall bill Tenant for such
inspection, maintenance, repair and replacement work performed by or on behalf
of Landlord at rates that are competitive in the market and Tenant shall pay the
same upon demand as additional rent hereunder. Tenant acknowledges that Tenant
may be billed for such services on a monthly, quarterly, or annual basis or at
such other times as Landlord elects. Notwithstanding the foregoing, Landlord
shall be responsible for the cost of replacing any major component of such A/C
Equipment, provided that such replacement is necessitated solely as result of
normal wear and tear and not as result of any act, omission (where there is a
duty to act) or negligence of Tenant, its agents, employees or contractors.

 

(ii)                                  Upon installation of same, the A/C
Equipment is and shall remain the property of Landlord. Tenant shall not abuse
the A/C Equipment and shall operate the A/C Equipment only in accordance with
the instructions that may accompany such equipment and the design and
performance specifications therefor. Tenant shall reimburse Landlord upon demand
for any damage to the A/C Equipment caused by Tenant or any employee, agent,
contractor or invitee of Tenant and for the replacement of any equipment made
necessary by Tenant’s breach of the covenant contained in the preceding sentence
in this paragraph. This obligation shall survive the expiration or earlier
termination of the term hereof. Tenant shall not install any window or
wall-through air conditioning units in the Demised Premises.

 

50

--------------------------------------------------------------------------------


 

E.                                     Notwithstanding anything contained herein
to the contrary, Tenant, at its sole cost and expense, shall be responsible for
installing any Supplemental A/C Unit (as such term is hereinafter defined) and
associated duct work and equipment which are required for Tenant’s operations in
the Demised Premises. Any such Supplemental A/C Unit shall be subject to
Landlord’s prior written approval in all respects (which approval shall not be
unreasonably withheld, conditioned or delayed), shall be a water cooled unit
only, shall operate using the Building’s chilled water circulating system
(subject to the terms hereinafter set forth), shall utilize a water cooled
direct expansion (DX) unit with a free cooling coil (economizer), and shall be
installed in accordance with Article 8 and all other applicable provisions of
this Lease regarding Alterations (including, without limitation, Article 22 with
respect to any such installation which is included in Tenant’s Initial
Installation). Tenant, at its sole cost and expense, shall be responsible for
maintaining, repairing or replacing, as necessary, any Supplemental A\C Unit
servicing the Demised Premises, and for any and all other costs and expenses
associated with the operation of such Unit. In this regard, any electricity
consumed by any such Supplemental A/C Unit shall be redistributed by Landlord on
a sub metering basis, in accordance with the provisions of Article 3 of this
Lease, and Tenant, at its expense and as part of the installation of such Unit,
shall install a sub meter and any other wiring and equipment which is necessary
to measure such electricity consumption. Any chilled water required in
connection with the operation of any such Supplemental A/C Unit shall be made
available to Tenant from the Building’s chilled water circulating system, in
quantities reasonably acceptable to Landlord and Tenant, at the initial rate of
$1,200.00 per ton per annum, which rate shall be shall be subject to annual
adjustments based on the percentage increase in the average monthly Consumer
Price Index (as published by the Bureau of Labor Statistics of the U.S.
Department of Labor, All Items, New York, New NY —Northeastern, N.J., for urban
wage earners and clerical workers, or a successor or substitute index
approximately adjusted) for each calendar year after the calendar year in which
the Commencement Date occurs over the average monthly Consumer Price Index (as
published by the Bureau of Labor Statistics of the U.S. Department of Labor, All
Items, New York, New NY —Northeastern, N.J., for urban wage earners and clerical
workers, or a successor or substitute index approximately adjusted) for the
calendar year in which the Commencement Date occurs, which sums shall be deemed
additional rent under this Lease and due within thirty (30) days after demand
therefor by Landlord. Tenant, at its sole cost and expense, shall be responsible
for any and all work required to connect such Supplemental A/C Unit to the
Building’s chilled water circulating system, which work shall also be effected
in accordance with Article 8 and all other applicable provisions of this Lease
regarding Alterations, but Landlord agrees that there shall be no “tap in” or
“hook up” fees or supervisory charges payable to Landlord in connection
therewith. The term “Supplemental A\C Unit” when used herein shall mean any air
conditioning unit that provides air-conditioning service to the Demised Premises
in excess of the air-conditioning service being provided by the A/C Equipment.
Upon the expiration or sooner termination of the term of this Lease, unless
Landlord elects otherwise in writing, Tenant shall remove any Supplemental A/C
Unit and any associated duct work and equipment and shall repair any damage
caused thereby, which restoration and repair work shall be effected in
accordance with Article 8 and all other applicable provisions of this Lease
regarding Alterations.

 

F.                                      In no event shall Landlord be required
to furnish heat, air-conditioning or ventilation during hours other than during
Business Hours on Business Days. Notwithstanding the foregoing, Landlord shall,
upon Tenant’s request, provide after-hours heat and air-conditioning services at
an initial rate of $100 per hour, provided that Tenant shall give notice to
Landlord requesting such after-hours services prior to 3:00 P.M. in the case of
after-hours service on weekdays and prior to 1:00 P.M. on Fridays in the case of
after-hours service on weekends; provided, however, that the rate for such
after-hours air-conditioning service shall be subject to annual adjustments
based on the percentage increase in the average monthly Consumer Price Index (as
published by the Bureau of Labor Statistics of the U.S. Department of Labor, All
Items, New York, New NY —Northeastern, N.J., for urban wage earners and clerical
workers, or a successor or substitute index approximately adjusted) for each
calendar year after the calendar year in which the Commencement Date occurs over
the average monthly Consumer Price Index (as published by the Bureau of Labor
Statistics of the U.S. Department of Labor, All Items, New York, New NY —
Northeastern, N.J., for urban wage earners and clerical workers, or a successor
or substitute index approximately adjusted) for the calendar year in which the
Commencement Date occurs, which sums shall be deemed additional rent under this
Lease and due within thirty (30) days after demand therefor by Landlord.

 

30.                               SECURITY DEPOSIT

 

A.                                    It is agreed that Tenant shall provide
Landlord with a security deposit of One Million Eight Hundred Twenty-Nine
Thousand Three Hundred Fifty-Seven and 50/100 ($1,829,357.50) Dollars(subject,
however, to reduction in accordance with the provisions of paragraph G of this
Article) in the form of a letter of credit which

 

51

--------------------------------------------------------------------------------


 

complies with the provisions of paragraphs B, C and D of this Article and is
substantially in the form of the letter of credit annexed hereto and made part
hereof as Exhibit E, as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease. If Tenant shall
comply fully with the terms of this Lease, the security shall be returned to
Tenant after the date fixed as the end of this Lease. In the event of a sale or
lease of the Building containing the Demised Premises, Landlord may transfer the
security to the purchaser or tenant, and Landlord shall thereupon be released
from all liability for the return of the security and Tenant shall look solely
to such purchaser or tenant for the return thereof. This provision shall apply
to every transfer or assignment of the security to a new landlord. Tenant shall
have no legal power to assign or encumber the security herein described.
Landlord shall have no fiduciary obligation with respect to the security
deposited hereunder, except as may be imposed by law.

 

B.                                    Simultaneously with the execution and
delivery of this Lease by Tenant, Tenant shall deliver to Landlord an
unconditional, irrevocable letter of credit (freely transferable by Landlord
without cost to it, the expiration date of which shall not be earlier than the
thirtieth (30th) day following the stated expiration of the term of this Lease)
in the amount of One Million Eight Hundred Twenty-Nine Thousand Three Hundred
Fifty-Seven and 50/100 ($1,829,357.50) Dollars, issued or confirmed by a banking
organization chartered by the United States of America, any of the several
States thereof or the District of Columbia and insured by the Federal Deposit
Insurance Corporation, whose long-term, unsecured and unsubordinated debt
obligations are rated in the highest category by at least two of Fitch Ratings,
Ltd, (hereinafter referred to as “Fitch”), Moody’s Investors Service, Inc.
(hereinafter referred to as “Moody’s”) and Standard & Poor’s Rating
Service(hereinafter referred to as “S&P”) (hereinafter referred to collectively
as, the “Rating Agencies”) or their respective successors (which on the date
hereof means AAA from Fitch and S&P and Aaa from Moody’s) and has a short-term
deposit rating in the highest category from at least two of the aforesaid Rating
Agencies (which on the date hereof means F1 from Fitch, P-1 from Moody’s and A-1
from S&P) (the “LOC Criteria”). Such letter of credit may be presented at a
branch located in New York County and shall be substantially in the form of the
letter of credit annexed hereto and made part hereof as Exhibit B. If at any
time during the term hereof the banking organization which issued such letter of
credit shall cease to satisfy the LOC Criteria or such banking organization
shall be declared insolvent by the Comptroller of the Currency, the Federal
Reserve Board, the Federal Deposit Insurance Corporation or any applicable State
regulatory authority or shall be placed on the Federal Deposit Insurance
Corporation’s “Watch List,” Tenant shall, within ten (10) Business Days after
notice from Landlord, replace such letter of credit with another letter of
credit issued by a banking organization that satisfies the LOC Criteria and
should Tenant fail to do so, Landlord may draw down the then extant letter of
credit (in which case Tenant shall have the right to substitute a new letter of
credit which complies with the provisions of this Article, upon which Landlord
shall return such cash to Tenant) or if such letter of credit is not honored,
require Tenant within ten (10) Business Days after notice of such dishonoring to
replace the letter of credit with cash security. Time shall be of the essence
with respect to each such ten (10) Business Day period set forth in this
Article 30B. If Tenant shall default in performing any such obligation under
this paragraph, the same shall be deemed a default hereunder neither requiring
any further notice for Landlord to terminate the term of this Lease nor
susceptible of being cured by Tenant.

 

C.                                    Tenant shall pay to Landlord, on demand
and as additional rent hereunder, all fees and charges paid by Landlord to the
bank issuing the letter of credit or any portion thereof in connection with the
transfer of same to any future owner of the Building. In the event of a default
by Tenant of any of the terms, provisions or conditions of this Lease, Landlord
shall be permitted to draw down the entire amount of the letter of credit or any
portion thereof and apply the proceeds (or a portion thereof) in accordance with
the terms and provisions hereinafter set forth. If Landlord shall,
notwithstanding any provision to the contrary, accept (i) a letter of credit the
expiration date of which is earlier than the date prescribed in paragraph B
hereof or (ii) a letter of credit that provides that it shall be automatically
renewed unless the issuer shall advise Landlord that the letter of credit will
not be renewed at least forty-five (45) days prior to the then expiring date
thereof, then if Landlord shall receive notice of the issuer’s election not to
renew the letter of credit, Landlord shall have the right to draw down the
entire amount of the letter of credit at any time after receipt of such notice.

 

D.                                    The letter of credit shall be returned to
Tenant following the expiration of the term of this Lease, provided that no
default shall have occurred. If any default occurs, Landlord may draw all or any
portion of the letter of credit but no such draw shall work to diminish or limit
the damages suffered or recoverable by Landlord, it being agreed that the letter
of credit is Landlord’s property and its return to Tenant is a reduction of the
consideration for this Lease in consideration of Tenant’s complete performance
of its obligations.

 

52

--------------------------------------------------------------------------------


 

E.                                     Any and all cash held by Landlord as a
result of a draw upon such letter of credit which has not been applied in
accordance with the terms hereof shall be held as a security deposit in
accordance with the terms of this Article, pending application by Landlord or
return to Tenant as provided herein. If Landlord is holding any such cash
security, Landlord may, in its sole discretion, hold such security in an
interest-bearing savings account, in which case Tenant shall be entitled to the
interest earned thereon annually, less the maximum administrative fee allowed by
law to which Landlord shall be entitled under law. Tenant shall execute such
documents (including, without limitation, a W-9 form) as Landlord may reasonably
require to open such account or sub-account into which the security deposit
shall be deposited.

 

F.                                      It is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
Lease, including, but not limited to, the payment of fixed annual rent and
additional rent, Landlord may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any fixed annual
rent and additional rent or any other sum as to which Tenant is in default or
for any sum which Landlord may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, covenants and conditions of
this Lease, including, but not limited to, any damages or deficiency in the
reletting of the Demised Premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Landlord. The amount of
the security deposit or any portion thereof applied to cure any default or
reimburse Landlord for any costs or damages shall not be construed as liquidated
damages or deemed to limit any damages for which Landlord has a right to recover
or otherwise to limit any right or remedy of Landlord at law or in equity.
Tenant further covenants that it shall not assign or encumber or attempt to
assign or encumber the monies (or the letter of credit) deposited or delivered
under this Article 30 and that neither Landlord nor its successors or assigns
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance. In the event Landlord applies or retains any portion or
all of the security deposited (in cash or by letter of credit), Tenant shall
forthwith restore the amount so applied or retained so that at all times the
amount deposited shall be the amount herein above then required to be maintained
as the security deposit, exclusive of accrued interest, if any.

 

G.                                    If Tenant has never defaulted under any of
the monetary or other material terms of this Lease beyond any applicable notice
and/or cure period, and Tenant is not then in default under any of the monetary
or other material terms of this Lease (or if Tenant is then so in default,
provided Tenant cures such default prior to the expiration of the applicable
notice and/or cure period), then amount of the security deposit shall be reduced
as follows: (i) on the first day of the fifth Lease Year, the amount of the
security deposit shall be reduced to One Million Two Hundred Nineteen Thousand
Five Hundred Seventy-One and 67/100 ($1,219,571.67) Dollars; and (ii) on the
first day of the seventh Lease Year, the amount of the Security Deposit shall be
further reduced to Nine Hundred Fourteen Thousand Six Hundred Seventy-Eight and
75/100 ($914,678.75) Dollars.

 

H.                                   It is hereby agreed that, notwithstanding
the foregoing provisions of this Article, Tenant may deposit with Landlord the
sum of One Million Eight Hundred Twenty-Nine Thousand Three Hundred Fifty-Seven
and 50/100 ($1,829,357.50) Dollars, in cash, upon the execution and delivery of
this Lease by Tenant, as and for the security deposit required under this Lease,
provided that Tenant delivers to Landlord, within sixty (60) days after the
execution and delivery of this Lease by Tenant, a letter of credit in such
amount and which otherwise complies with the provisions of this Article. Upon
Landlord’s timely receipt of such letter of credit which complies with the
provisions of this Article, Landlord shall promptly return to Tenant the
unapplied amount of the cash security deposit previously delivered by Tenant to
Landlord. The failure by Tenant to deliver such letter of credit to Landlord,
within such sixty (60) day period (time being of the essence), will be
considered a material and substantial default by Tenant under this Lease, for
which Landlord shall have all remedies available to it under this Lease and at
law.

 

31.                               RENT CONTROL

 

In the event the fixed annual rent or additional rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the
demised term shall become uncollectable or shall be reduced or required to be
reduced or refunded by virtue of any Federal, State, County or City law, order
or regulation, or by any direction of a public officer or body pursuant to law,
or the orders, rules, codes or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, then
Landlord, at its option, may at anytime thereafter terminate this Lease, by not
less than thirty (30) days’ written notice to Tenant, on a date set forth in
said notice, in which event this Lease and the term hereof shall terminate and
come to an end on the date fixed in

 

53

--------------------------------------------------------------------------------


 

said notice as if the said date were the date originally fixed herein for the
termination of the demised term. Landlord shall not have the right to so
terminate this Lease if Tenant within such period of thirty (30) days shall in
writing lawfully agree that the rentals herein reserved are a reasonable rental
and agree to continue to pay said rentals, and if such agreement by Tenant shall
then be legally enforceable by Landlord.

 

32.                               SHORING

 

Tenant shall permit any person authorized to make an excavation on land adjacent
to the Building containing the Demised Premises to do any work within the
Demised Premises necessary to preserve the wall of the Building from injury or
damage, and Tenant shall have no claim against Landlord for damages or abatement
of rent by reason thereof.

 

33.                               EFFECT OF CONVEYANCE; ETC.

 

If the Building shall be sold, transferred or leased, or the lease thereof
transferred or sold, Landlord shall be relieved of all future obligations and
liabilities hereunder and the purchaser, transferee or tenant of the Building
shall be deemed to have assumed and agreed to perform all such obligations and
liabilities of Landlord hereunder. In the event of such sale, transfer or lease,
Landlord shall also be relieved of all existing obligations and liabilities
hereunder, provided that the purchaser, transferee or tenant of the Building
assumes in writing such obligations and liabilities.

 

34.                               RIGHTS OF SUCCESSORS AND ASSIGNS; PARTIAL
INVALIDITY

 

This Lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto. If any provision of any Article of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of that Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

35.                               CAPTIONS

 

The captions herein are inserted only for convenience, and are in no way to be
construed as a part of this Lease or as a limitation of the scope of any
provision of this Lease.

 

36.                               LEASE SUBMISSION

 

A.                                    Landlord and Tenant agree that this Lease
is submitted to Tenant on the understanding that it shall not be considered an
offer and shall not bind Landlord in any way unless and until (i) Tenant has
duly executed and delivered duplicate originals thereof to Landlord and tendered
all sums and other documents due upon the execution hereof and (ii) Landlord has
executed and delivered a duplicate original of this Lease to Tenant.

 

B.                                    If Tenant is a corporation, partnership,
limited liability company or other form of organization or association, each
individual executing this Lease on behalf of Tenant hereby agrees that by
executing this Lease such individual represents and warrants to Landlord that
Tenant is a duly formed and validly existing entity and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.

 

37.                               ELEVATORS AND LOADING

 

A.                                    Except in the event of an emergency or as
may be necessary in connection with any alteration or change in the Building
that Landlord may be undertaking, Landlord shall provide passenger elevator
service twenty-four (24) hours a day, seven (7) days a week, and freight
elevator service on a non-exclusive basis 8:00 a.m. to 3:00 p.m. during all
Business Days (which freight elevator services shall include, without
limitation, the Exterior Hoist, if and to the extent such hoist remains in
place). Tenant acknowledges it has been advised that the freight elevators

 

54

--------------------------------------------------------------------------------


 

servicing the Building (and such Exterior Hoist, if and to the extent in remains
in place) can be used from 8:00 a.m. to 3:00 p.m. on weekdays only for less than
truck load deliveries which will not unreasonably interfere with use of the
freight elevator (or hoist, as applicable) by or on behalf of Landlord and the
other tenants of the Building. Except as may otherwise be provided in this
Lease, any use of freight elevator (or Exterior Hoist) service on other days and
times shall be on a first-come, “as available” basis and shall be scheduled in
advance with Landlord, and Tenant shall pay Landlord’s customary Building
standard charge therefor. There shall be no major loading or unloading in the
Building between 8:00 a.m. and 6:00 p.m. on weekdays. Tenant acknowledges that
it has been advised that the Exterior Hoist shall remain installed and available
for use by Tenant at the Building for a period of at least one (1) year after
the date that this Lease is executed and delivered by Landlord and Tenant.

 

B.                                    It is the intention of Landlord to
maintain in the Building, operator less automatic control elevators. However,
Landlord may, at its option, maintain in the Building either manually operated
elevators or operator less automatic control elevators or part one and part the
other, and Landlord shall have the right from time to time during said term, to
change, in whole or in part, from one to the other without notice to Tenant and
without such change in any way constituting an eviction of Tenant or affecting
the obligations of Tenant hereunder or incurring any liability to Tenant
hereunder.

 

C.                                    Tenant acknowledges that it has been
advised that there is currently an elevator modernization program in effect for
the passenger elevators in the Building. In connection with such elevator
modernization program, a copy of the projected construction schedule for the C
Elevator Bank is attached hereto and made a part hereof as Exhibit J. Tenant
further acknowledges and agrees that the completion of such work shall not be a
condition to the occurrence of the Commencement Date hereunder, and that such
construction schedule shall be subject to change from time to time due to
availability of labor and/or materials, field conditions and other factors.

 

38.                               BROKERAGE

 

A.                                    Tenant represents and warrants that it
neither consulted nor negotiated with any broker or finder with regard to the
Demised Premises other than Newmark & Company Real Estate, Inc., d/b/a New mark
Grubb Knight Frank (the “Broker”). Tenant agrees to indemnify, defend and save
Landlord harmless from and against any claims for fees or commissions from
anyone other than the Broker with whom Tenant has dealt in connection with the
Demised Premises or this Lease.

 

B.                                    Landlord represents and warrants that it
neither consulted nor negotiated with any broker or finder with regard to the
Demised Premises other than the Broker. Landlord agrees to indemnify, defend and
save Tenant harmless from and against any claims for fees or commissions from
anyone other than the Broker with whom Landlord has dealt in connection with the
Demised Premises or this Lease. Landlord agrees to pay any commission or fee
owing to the Broker, pursuant to a separate agreement. Nothing in this
Article shall be construed to be a third party beneficiary contract.

 

39.                               ARBITRATION

 

In each case specified in this Lease in which resort to arbitration shall be
required, such arbitration (unless otherwise specifically provided in other
provisions of this Lease) shall be in Manhattan in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and the
provisions of this Lease, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Except as
specifically set forth in this Lease, there shall be no right to arbitrate any
dispute arising out of this Lease and any other action or proceeding shall be
adjudicated in the state or federal courts sitting in New York County, New York.

 

40.                               INSURANCE

 

The following requirements (herein referred to, collectively, as the “Insurance
Requirements”) shall be complied with by Tenant at all times during the term
hereof:

 

A.                                    At all times during the term hereof,
Tenant shall maintain, at Tenant’s expense, the following insurance coverage:

 

55

--------------------------------------------------------------------------------


 

(i)                                     special form property insurance,
including theft and, if applicable, boiler and machinery coverage, written at
replacement cost value in an adequate amount to avoid coinsurance and a
replacement cost endorsement insuring Tenant’s trade fixtures, furnishings,
equipment and all items of personal property of Tenant and including property of
Tenant’s customers or clients, as the case may be, located in the Demised
Premises;

 

(ii)                                  commercial general liability insurance
written on a per occurrence basis with a per occurrence limit of not less than
$5,000,000 and with other limits reasonably satisfactory to Landlord;

 

(iii)                               business interruption insurance covering
risk of loss due to the occurrence of any of the hazards covered by the
insurance to be maintained by Tenant described in paragraph A(i) with coverage
in a face amount of not less than the aggregate amount, for a period of twelve
(12) months following the insured-against peril, of 100% of all fixed annual
rent and additional rent to be paid by Tenant under this Lease;

 

(iv)                              worker’s compensation insurance and employer’s
liability coverage in statutory limits, and New York State disability insurance
as required by law, covering all employees; and

 

(v)                                 such other coverage as Landlord may
reasonably require with respect to the Demised Premises, its use and occupancy
and the conduct or operation of business therein, but only to the extent such
other coverage is then typically being required by other landlord’s in Class A
office buildings in Manhattan.

 

Landlord may, from time to time, but not more frequently than once every five
(5) years, adjust the minimum limits set forth above, provided such limits shall
not exceed the limits then typically being required by other landlords of
Class A office buildings in Manhattan.

 

B.                                    All insurance policies to be maintained as
set forth above (i) shall be issued by companies of recognized responsibility,
licensed and admitted to do business in the State of New York, reasonably
acceptable to Landlord, and maintaining a rating of A-/XII or better in Best’s
Insurance Reports-Property-Casualty (or an equivalent rating in any successor
index adopted by Best’s or its successor), (ii) shall provide that they may not
be canceled or modified unless the named insured is given at least thirty (30)
days prior written notice of such cancellation or modification, (iii) shall
name, as additional insureds, Landlord, the managing agent of the Building and
any other person or entity whose name and address shall have been furnished to
Tenant and (iv) shall be primary and non-contributory in all respects. All
policies providing fire and extended coverage property insurance coverage
pursuant to paragraph A(i) shall name Landlord as loss payee with respect to
improvements and alterations, and shall name Tenant as loss payee with respect
to Tenant’s property.

 

C.                                    Prior to the Commencement Date, Tenant
shall deliver to Landlord certificates of insurance for the insurance coverage
required by paragraph A and, if required by Landlord, copies of the declaration
page of each policy and of the endorsements to such policies designating such
persons or parties as additional insureds, providing for deductibles reasonably
satisfactory to Landlord. Tenant shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord certificates of renewal at least thirty (30) days before the
expiration of any existing policy. If Tenant fails to procure or maintain any
insurance required by this Lease and to pay all premiums and charges therefor,
Landlord may (but shall not be obligated to) procure and pay the same, and
Tenant shall reimburse Landlord, within ten (10) days after demand, for all such
sums paid by Landlord. Any such payment shall not cure or waive any default by
Tenant in the performance of its obligations hereunder, nor shall the foregoing
right of Landlord to make such payment in any way limit, reduce, diminish or
impair the rights of Landlord under the terms of this Lease or at law or in
equity arising as a result of any such default. Under no circumstances shall
Landlord be obligated to advise Tenant of Tenant’s failure to procure or
maintain any insurance required hereunder.

 

D.                                    Tenant shall not carry separate or
additional insurance, concurrent in form or contributing in the event of any
loss or damage with any insurance required to be obtained by Tenant under this
Lease unless the parties required by paragraph B above to be named as additional
insureds or loss payees there under are so named. Tenant may carry any insurance
coverage required of it hereunder pursuant to blanket policies of insurance so
long as the coverage afforded Landlord and the other additional insureds or loss
payees there under, as the case may be, shall not be less than the coverage that
would be provided by direct policies.

 

56

--------------------------------------------------------------------------------


 

E.                                     (i)                                    
Landlord agrees that it will include in its fire insurance policies appropriate
clauses pursuant to which the insurance companies (a) waive all right of
subrogation against Tenant with respect to losses payable under such policies
and/or (b) agree that such policies shall not be invalidated should the insured
waive in writing prior to a loss any or all right of recovery against any party
for losses covered by such policies.

 

(ii)                                  Tenant agrees that it will include in its
fire insurance policy or policies on its furniture, furnishings, fixtures and
other property removable by Tenant under the provisions of its lease of space in
the building appropriate clauses pursuant to which the insurance company or
companies (a) waive the right of subrogation against Landlord and/or any tenant
of space in the building with respect to losses payable under such policy or
policies and/or (b) agree that such policy or policies shall not be invalidated
should the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies.

 

(iii)                               Landlord hereby waives any and all right of
recovery which it might otherwise have against Tenant, its servants, agents and
employees, for loss or damage occurring to the building and the fixtures,
appurtenances and equipment therein, to the extent the same is covered by
Landlord’s insurance, notwithstanding that such loss or damage may result from
the negligence or fault of Tenant, its servants, agents or employees. Tenant
hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees, and against every other tenant in
the building who shall have executed a similar waiver as set forth in this
subparagraph E(iii) for loss or damage to, Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions hereof to
the extent that same is covered by Tenant’s insurance, notwithstanding that such
loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees, or such other tenant and the servants, agents or
employees thereof.

 

(iv)                              Landlord and Tenant hereby agree to advise the
other promptly if the clauses to be included in their respective insurance
policies pursuant to subparagraphs E(i) and E(ii) above cannot be obtained.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses.

 

F.                                      Each party shall first seek recovery
under its own insurance policy before proceeding against the other for any
insured event. Each party shall be responsible for and bear any financial losses
as a result of its reliance on its own deductible or retained risk not paid by
any such insurance.

 

41.                             TWENTY-FIRST FLOOR SETBACK

 

If and so long as Tenant is not in default under this Lease beyond any grace
period, and subject to compliance with all applicable laws including Landmarks
approval, Landlord hereby grants to Tenant an exclusive license to access and
use the two setbacks on the 21st floor of the Building (each, individually, a
“Twenty-First Floor Setback”, and collectively, the “Twenty-First Floor
Setbacks”) for Tenant’s use (but in no event for public assembly), provided such
use shall at no time adversely affect the use or occupancy of any other tenant
or occupant of the Building. Prior to performing any work on the Twenty-First
Floor Setbacks, Tenant shall obtain and deliver to Landlord a report from a
reputable structural engineer indicating that such work shall have no adverse
impact (other than to a de minimis extent) on the Building or its systems. Any
work by Tenant on the Twenty-First Floor Setbacks shall be performed in
accordance with the provisions of Article 8 and all other applicable provisions
of this Lease regarding Alterations (including, without limitation, Article 22
if such work is performed as part of Tenant’s Initial Installation). Landlord
agrees that, subject to the foregoing conditions, Tenant may install an
additional doorway on the south side of the Twenty-First Floor Setback on the
westerly side of the Building (except that Tenants shall have no obligation to
remove or restore such additional doorway at the expiration or sooner
termination of the term hereof). It is acknowledged and agreed that certain
portions of the Twenty-First Floor Setbacks are covered with green moss (the
“Green Portions”), and that in no event may Tenant (or any employee, guest,
invitee or contractor of Tenant) walk upon or effect any Alteration on or to the
Green Portions. The Twenty-First Floor Setbacks shall not be deemed to be part
of the Demised Premises, and any use of the Twenty-First Floor Setbacks shall be
subject to all applicable, laws, rules and regulations, including, without
limitation, any reasonable rules and regulations of Landlord thereon. Landlord
agrees that it will not grant any other tenant of the Building (or any other
party) the right to use the Twenty-First Floor Setbacks, but Landlord shall, and
hereby reserves the right to, maintain (and repair or replace, as necessary) any
existing duct work, vents or other equipment thereon and the Green Portions, and
to enter upon the Twenty-First Floor Setbacks for the purposes of performing
maintenance and

 

57

--------------------------------------------------------------------------------


 

for making repairs and/or replacements to the Building and its systems and such
Green Portions, and for obtaining access to the exterior of the Building.
However, Tenant shall be solely responsible for maintaining the non-structural
aspects of the Twenty-First Floor Setbacks, and any installation thereon (other
than such existing duct work, vents and other equipment of Landlord or other
tenants and such Green Portions), in good condition and repair, and for making
any necessary replacements thereto. Landlord and Tenant agree that Tenant’s
license to use the Twenty-First Floor Setbacks shall be subject to the
provisions of Article 20 and Article 40E of this Lease. Tenant agrees that the
commercial general liability insurance which Tenant is required and obtain and
maintain under Article 40 of this Lease shall cover any use of the Twenty-First
Floor Setbacks by Tenant. Tenant acknowledges and agrees that Landlord makes no
representations as to the condition or the present or future legally permissible
uses of the Twenty-First Floor Setbacks or whether the Twenty-First Floor
Setbacks are in compliance with any applicable laws, rules, regulations or
codes, and that Landlord shall have no obligation to perform any work to the
Twenty-First Floor Setbacks to make them suitable and ready for Tenant’s
occupancy and use hereunder, except that Landlord, at its expense and in
compliance with applicable law, shall (i) replace the entry door to the each of
the Twenty-First Floor Setbacks and (ii) install a railing around the exterior
walls of each of the Twenty-First Floor Setbacks, which work shall be effected
in a prompt and expeditious manner by Landlord after the full execution and
delivery of this Lease, upon the issuance of any required approvals (including,
without limitation, the New York City Landmarks Preservation Commission), using
Building standard materials, and with Tenant’s full cooperation. The provisions
of this Article are intended to be personal to the named Tenant hereunder (i.e.,
Shutterstock, Inc.) and may only be exercised by said entity if and so long as
it is the tenant under this Lease and is in occupancy of the entire Demised
Premises under this Lease.

 

42.                               LATE CHARGES

 

If Tenant shall fail to pay all or any part of any installment of fixed annual
rent, additional rent or any other charge due hereunder for more than ten
(10) days after the same shall have become due and payable, Tenant shall pay to
Landlord, upon demand, as liquidated damages, three ($.03) cents for each dollar
of the amount that shall not have been paid to Landlord within such ten
(10) days after becoming due and payable. Tenant acknowledges that the payment
of rent after the date when first due shall result in loss and injury to
Landlord the exact amount of which is not susceptible of reasonable calculation
and that the aforesaid amount(s) of late charge represents a reasonable estimate
of such losses and injury under the circumstances, especially after taking into
account the grace period hereby afforded Tenant before such late charge is to be
imposed. The sums payable pursuant to this Article 43 shall be without prejudice
to any of Landlord’s rights and remedies hereunder at law and equity for
non-payment or late payment of rent or other sums and in addition to any such
rights and remedies, including the right to institute and prosecute a proceeding
under Article 7 of the Real Property Actions and Proceedings Law. No failure by
Landlord to insist upon the strict performance by Tenant of Tenant’s obligation
to pay liquidated damages as provided in this Article shall constitute a waiver
by Landlord of its right to enforce the provisions of this Article in any
instance thereafter occurring. If Landlord receives only a portion of the amount
due for any month, Landlord may, at its option, elect to apply such payment
first to rent and then to late charges notwithstanding any contrary direction
from Tenant. The provisions of this Article shall not be construed in any way to
extend the grace periods or notice periods provided for elsewhere in this Lease.

 

43.                               ENVIRONMENTAL COMPLIANCE

 

A.                                    (i)                                    
Subject to the provisions of Article 14 of this Lease, Tenant shall comply with
all federal, state and local environmental protection and regulatory laws
applicable to Tenant’s particular manner of use of the Demised Premises and any
Alterations performed by or on behalf of Tenant.

 

(ii)                                   Tenant shall not use, generate,
manufacture, store or dispose of any hazardous substance on, under or about the
Demised Premises or the Building nor transport any hazardous substance thereto.
Tenant shall immediately advise the Landlord, in writing of any and all
enforcement, clean-up, remediation, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any applicable laws
relating to any hazardous substances; and all claims made or threatened by any
person (including a governmental authority) against the Demised Premises, Tenant
or Landlord relating to any damage, injury, costs, remedial action or cost
recovery compensation arising out of or due to the existence of any hazardous
substance in or about the Demised Premises or the Building.

 

58

--------------------------------------------------------------------------------


 

(iii)                               Tenant shall participate in Landlord’s
recycling program for the Building as from time to time implemented with respect
to all recyclable waste generated or stored in the Demised Premises.

 

B.                                    Each party shall defend, indemnify and
hold the other party harmless from and against all actions, causes of action,
claims, lawsuits, administrative proceedings, hearings, judgments, awards,
fines, penalties, costs (including legal, engineers’, experts’, investigatory
and consulting fees), damages, remediation activities and clean-up costs, liens,
and all other liabilities incurred by such other party whenever incurred,
arising out of any act or failure to act of the indemnifying party resulting in
(i) the existence or presence (or alleged existence or presence) on or about the
Building of any hazardous substance or the release of any hazardous substance
into the environment; (ii) any personal injury or property damage resulting from
any hazardous substance in or about the Building; (iii) the violation of any
federal, state or municipal environmental protection or regulatory law; or
(iv) the commencement or prosecution by any governmental authority or private
person or entity of any judicial or administrative procedure arising out of any
claims under any federal, state or municipal environmental protection or
regulatory law or common law cause of action in which such other party is named
a party or in which it may intervene. The obligations of Landlord and Tenant
under this paragraph B shall survive the expiration or earlier termination of
the term hereof.

 

C.                                    “Hazardous Substance” means any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as amended by the
Superfund Amendments and Reauthorization Act of 1986; hazardous waste as defined
in the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 et
seq., as any of the foregoing may be amended or superseded; oil; petroleum
product, derivative, compound or mixture; mineral, including asbestos; chemical;
gas; medical waste; polychlorinated biphenyls (pcb’s); methane; radon;
radioactive material; volatile hydrocarbons; or other material, whether
naturally occurring, man-made or the by-product of any process, which is toxic,
harmful or hazardous or acutely hazardous to the environment or public health or
safety; or any other substance the existence of which on or at any property
would be the basis for a claim for damages, clean-up costs or remediation costs,
fine, penalty or lien under any federal, state or municipal environmental
protection or regulatory law or applicable common law.

 

D.                                    Tenant shall use commercially reasonable
efforts to cooperate with any effort by Landlord to obtain LEED, Green Globes,
Energy Star (or similar) certification for the Building.

 

E.                                     (i)                                    
Following notice to tenants commencing with the first comparison year following
the year in which a capital improvement for energy conservation is placed in
service, and continuing for the duration of the Payback Period (as hereinafter
defined in subparagraph (ii)(c) of this paragraph), Landlord may charge Tenant
monthly, in equal installments, as additional rent The Percentage (as defined in
Article 2C of this Lease) of the aggregate Projected Annual Savings (as such
term is hereinafter defined in subparagraph (ii)(d) of this paragraph) from such
capital improvement for energy conservation. The Projected Annual Savings shall
be conclusive and not subject to review.

 

(ii)                                  For the purposes of this paragraph, the
following definitions shall apply:

 

(a)                               “Capital improvement for energy conservation”
means any alteration, addition, change, repair or replacement (whether
structural or nonstructural) made by Landlord in or to the Building or the
common areas or equipment or systems thereof, which under generally accepted
accounting principles, consistently applied, is properly classified as a capital
expenditure and the purpose of which is to, reduce the Building’s consumption of
electricity, oil, natural gas, steam, water or other utilities. The aggregate
costs of any capital improvement for energy conservation shall include, without
limitation, architectural, engineering and expediting fees, legal, consulting,
inspection and commissioning fees actually incurred in connection therewith, and
shall be deemed to include actual or imputed financing costs in connection
therewith. The costs of any such capital improvement for energy conservation
shall be deemed reduced by the amount of any NYSERDA or similar government or
other incentives for energy efficiency improvements actually received by
Landlord to defray the costs of such capital improvement for energy
conservation, and shall further be reduced by any energy efficiency tax credits
or similar energy-efficiency-based tax incentives actually accruing to Landlord
as a result of such capital improvement for energy conservation.

 

59

--------------------------------------------------------------------------------


 

(b)                                   “Independent Engineer” means an
independent professional engineer (whether or not previously employed or
retained by Landlord or any affiliate thereof and irrespective of however long
such relationship may have lasted), licensed by the State of New York or an
energy management specialist, in each case with at least six (6) years’
experience in performing energy audits on commercial property similar to the
Building. Such employment or retention by or affiliation to Landlord or
Landlord’s affiliates shall not be grounds to dispute any such Projected Annual
Savings.

 

(c)                                    “Payback Period” means the length of time
(expressed in months) obtained by dividing (x) the aggregate costs of any such
capital improvement for energy conservation, by (y) the Projected Annual
Savings. By way of example: if the aggregate costs of such capital improvement
for energy conservation are $2,000,000 and the Projected Annual Savings are
$500,000, then the simple payback period for such Capital Improvement is
forty-eight (48) months.

 

(d)                                     “Projected Annual Savings” means
Landlord’s good faith estimate of the anticipated average annual savings
(whether or not actually realized) in the Building’ s annual utility costs,
(subject to reasonable assumptions and qualifications of the Building’s
consumption of electricity, oil, natural gas, steam, water or other utilities),
determined using commonly applied engineering methods by the Independent
Engineer selected by Landlord that will be generated by a capital improvement
for energy conservation.

 

(iii)                               For the avoidance of doubt, any cost to be
recovered pursuant to this Article 43 shall not be duplicated in Article 2C or
Article 14, and if any cost could be recoverable under Article 2C, Article 14 or
this Article 43, such cost shall be recovered pursuant to this Article.

 

44.                               LEASE FULLY NEGOTIATED

 

In construing this Lease, it shall be deemed to be a document fully negotiated
and drafted jointly by counsel to Landlord and counsel to Tenant and the
authorship of any term or provision hereof shall not be deemed germane to its
meaning. The existence or non-existence in any prior draft hereof of any term or
provision whether included herein or not shall not be relevant to the
establishment of the intent of the parties hereto or the meaning of any term or
provision hereof and may not be used as evidence to establish any such intent or
meaning.

 

45.                               SMOKING RESTRICTIONS

 

There shall be no smoking within the Demised Premises or any other portion of
the Building.

 

46.                               ANTI-TERRORISM REQUIREMENTS

 

Tenant represents and warrants that (i) neither Tenant nor any person, group or
entity who owns any direct or indirect beneficial interest in Tenant or any of
them, is listed on the list maintained by the United States Department of the
Treasury, Office of Foreign Assets Control (commonly known as the OFAC List) or
otherwise qualifies as a terrorist, Specially Designated National and Blocked
Person or a person with whom business by a United States citizen or resident is
prohibited (each referred to herein as a “Prohibited Person”); (ii) neither
Tenant nor any person, group or entity who owns any direct or indirect
beneficial interest in Tenant or any of them is in violation of any anti-money
laundering or anti-terrorism statute, including, without limitation, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly known as
the USA PATRIOT Act), and the related regulations issued thereunder, including
temporary regulations, and Executive Orders (including, without limitation,
Executive Order 13224) issued in connection therewith, all as amended from time
to time; and (iii) neither Tenant nor any person, group or entity who owns any
direct or indirect interest in Tenant is acting on behalf of a Prohibited
Person. Tenant shall indemnify and hold Landlord harmless from and against all
claims, damages, losses, risks, liabilities and costs (including fines,
penalties and legal costs) arising from any misrepresentation in this paragraph
or Landlord’s reliance thereon. Tenant’s obligations under this Article shall
survive the expiration or sooner termination of the term of this Lease.

 

60

--------------------------------------------------------------------------------


 

47.                               CONDOMINIUM PROVISIONS

 

A.                                    Landlord reserves (and Tenant acknowledges
that Landlord has) the right to convert (or join or acquiesce in the conversion
of) the Building or Building Project to condominium form of ownership
(hereinafter referred to as a “Conversion”) of which the Demised Premises may,
in the sponsor and Landlord’s sole discretion, constitute all or a portion of a
condominium unit (hereinafter referred to as the “Unit”). If the Building is
converted to condominium form of ownership, then this Lease shall not be
affected thereby, nor shall Tenant’s rights under this Lease be impaired or its
obligations increased (other than to a de minimis extent) by virtue thereof, and
this Lease shall continue in full force and effect, except as follows:

 

(i)                                     Except as otherwise specifically set
forth herein, references to the Building or Building Project shall be deemed to
be references to the Unit;

 

(ii)                                  Rents based upon increases in Expenses
and/or real estate taxes shall be payable upon the following terms:

 

(a)                                 The Percentage applicable to real estate
taxes and/or Expenses, as the case may be, shall be recomputed as a decimal
fraction carried to four places beyond the decimal point by dividing the
rentable square feet of the Demised Premises by the rentable square feet of the
Unit (as each such area is determined by Landlord in its reasonable judgment);

 

(b)                                 Expenses shall include all expenses
heretofore defined and all charges, assessments and special assessments payable
by the owner of or attributable to the Unit pursuant to the condominium’s
declaration of condominium, its bylaws or resolution of the board of managers or
condominium association having jurisdiction of the Unit;

 

(c)                                  Expenses and base year taxes shall be
recomputed by Landlord using its reasonable judgment to allocate to the Unit the
actual Expenses and real estate taxes as would have been allocated to the Unit
for the Base Year and base tax year had the condominium then been in existence
and such amounts as Landlord shall have determined shall be deemed [the Expenses
and] the base year taxes for the Base Year and base tax year, respectively; and

 

(d)                                 If any such conversion shall be effective on
a date that is not the first day of a relevant comparative year, additional rent
for increases in Expenses and real estate taxes, as the case may be, shall be
calculated for the periods before and following the effective date of such
conversion according to the appropriate methodology for such period and
accordingly prorated for each such period.

 

B.                                    Regardless of whether or not Tenant may
have a sufficient interest in the Building Project pursuant to law to require
its consent to the declaration of condominium, its bylaws, floor plans or any
other document required to effect a Conversion (hereinafter collectively
referred to as “Condominium Documents”) and all applications and filings
involved in the Conversion, Tenant does hereby specifically waive such rights,
and if such rights cannot be waived, does hereby consent to such matters in
advance and to the Conversion itself to create a condominium form of ownership
for the Building (herein referred to as a “Condominium”).

 

C.                                    In the event of a Conversion in which the
Demised Premises are converted into one or more separately saleable units,
Tenant does hereby agree in advance to attorn to any purchaser of any
unit(s) which shall consist of the Demised Premises and recognizes such
purchaser as landlord under the terms and provisions of this Lease and no
further consent of Tenant shall be required as long as (i) the purchaser of any
such unit(s) agrees in writing to honor the rights and obligations of Tenant
hereunder, and (ii) either the Board (as such term is hereinafter defined) or
the owner of the unit which includes the Demised Premises is obligated to
perform all of the obligations of Landlord under this Lease.

 

D.                                    This Lease shall be subordinate to all
Condominium Documents. Upon such Conversion, if the Condominium Documents
provide for the performance of any obligations that would have been Landlord’s

 

61

--------------------------------------------------------------------------------


 

obligations under this Lease, Landlord will cause the board of managers of the
Condominium or the owner of the Unit of which the Demised Premises are a part to
perform such obligations, but in no event shall any rights or remedies of Tenant
hereunder be diminished, conditioned or negated or its obligations increased by
such operation of the Condominium Documents. It is expressly understood and
agreed that the Demised Premises are intended to be a part of the Condominium,
and to be subject to the Condominium Documents. Tenant agrees that the aforesaid
subordination shall be self-operative without the need for any further action
but Tenant shall execute and deliver such documents as Landlord may require to
confirm or further effect such subordination. If the Condominium shall be
formed, Tenant shall not perform any act, or fail to perform any act, if such
performance or failure to perform would be a violation of, or cause Landlord to
be in default under, any of the Condominium Documents. During the term of this
Lease, Tenant agrees to be bound by all of the terms contained in the
Condominium Documents that pertain to an occupant of the Condominium Unit of
which the Demised Premises form a part or of the common elements of such
Condominium, except if and to the extent that compliance with such terms and
obligations shall be Landlord’s obligation pursuant to one or more express
provisions of this Lease and in no event shall Tenant be responsible for common
charges or maintenance payments under the Condominium Documents, except as
hereinabove provided. Tenant agrees to observe all of the rules and regulations
of the Condominium and the board of managers of the Condominium and/or the Unit
of which the Demised Premises form a part (each, a “Board”). Tenant expressly
agrees that the applicable Board shall have the power to enforce against Tenant
(and each and every immediate and remote assignee or subtenant of Tenant) the
terms of the Condominium Documents, if the actions of Tenant (or such assignee
or subtenant) shall be in breach of the Condominium Documents, to the extent
that the same would entitle the applicable Board to enforce the terms of the
Condominium Documents against Landlord.

 

E.                                     Notwithstanding anything to the contrary
contained elsewhere in this Lease, any provision of this Lease that requires
Landlord to provide services or perform any other act shall be deemed to require
Landlord to use commercially reasonable efforts to cause the Board to do the
same, but Landlord shall not be liable to Tenant for any failure in performance
resulting from the failure in performance by the Board, Landlord’s obligations
hereunder are accordingly conditional where such obligations require such
parallel performance by the Board, provided that Landlord shall, at Tenant’s
cost and expense, expeditiously and diligently use commercially reasonable
efforts to enforce such rights as Landlord may have against the Board under the
Condominium Documents for the benefit of Tenant, upon Tenant’s written request
therefor, including, without limitation, forwarding to the Board any notices or
requests for consent as Tenant may reasonably request, and commencing an action,
proceeding or suit against the Board by Tenant, in Landlord’s name, if required,
or otherwise, in the event of a default by the Board in fulfilling its
obligations under the Condominium Documents or this Lease with respect to or
affecting the Demised Premises. Landlord agrees that the Condominium declaration
recorded for the Building shall obligate the Board to perform Landlord’s
maintenance, repair and replacements obligations hereunder that relate to
“common elements” or shall give the Landlord access and the privilege to perform
the same.

 

48.                               ADDITIONAL DEFINITIONS

 

“Business Days” shall mean all days, except Saturdays, Sundays and all days
celebrated as holidays under union contracts applicable to the Building.
“Business Hours” shall mean 8:00 A.M. to 6:00 P.M. on Business Days. The words
“herein,” “hereof,” “hereto,” “hereunder” and similar words shall be interpreted
as being references to this Lease as a whole and not merely the clause,
paragraph or Article in which such word appears. The term “Demised Premises” is
used interchangeably with the term “Demised Premises”. The words “shall” and
“will” are interchangeable, each imposing a mandatory obligation upon the party
to whom such verb applies. The words “include” and “including” shall be
interpreted to mean “including, without limitation.” The word “control” and the
variations thereof used in this Lease shall have the meanings ascribed to them
under the Securities Act of 1933, as amended, and the regulations promulgated
under it. Wherever appropriate in this Lease, personal pronouns shall be deemed
to include the other genders and the singular or plural of any defined term or
other word shall, as the context may require, be deemed to include, as the case
may be, either the singular or the plural. All Article and paragraph and
subsection references set forth herein shall, unless the context otherwise
specifically requires, be deemed references to the Articles, paragraphs and
subsections of this Lease. The rentable square foot area of the Demised Premises
shall be calculated in accordance with the Recommended Method of Floor
Measurement for Office Buildings of the Real Estate Board of New York, Inc. in
effect as of the date hereof. Wherever herein Tenant is required to comply with
laws, orders and regulations of any governmental authority having or asserting
jurisdiction over the Demised Premises, such laws, orders and regulations shall
include, without limitation, each Law referenced

 

62

--------------------------------------------------------------------------------


 

in Article 14 and any other Law referenced in Article 43, as each may be amended
and any successor statutes of like or similar import. References to Landlord as
having no liability to Tenant or being without liability to Tenant shall mean
that, except as otherwise provided in this Lease, Tenant is not entitled to
terminate this Lease, or to claim actual or constructive eviction, partial or
total, or to receive any abatement or diminution of rent, or to be relieved in
any manner of any of its other obligations hereunder, or to be compensated for
loss or injury suffered or to enforce any other kind of liability whatsoever
against Landlord under or with respect to this Lease or with respect to tenant’s
use or occupancy of the Demised Premises. Whenever in this Lease the word
“default” is used with respect to any obligation to be performed by Tenant or
whenever any right of Tenant shall be conditioned upon Tenant not then being in
default, a default not continuing or a default not having occurred, it is agreed
that the term “default” shall mean simply the failure to perform an obligation
on or before first date such obligation was to have been performed. Such a
default shall be deemed to have occurred for all purposes whether or not such
obligation is subsequently performed (including performance within any so-called
cure or grace period), such cure is accepted by Landlord or any notice of such
default had been given. The term “termination of this Lease” or any variant
thereof shall mean the “termination of the term of this Lease.”

 

49.                               USE OF BUILDING NAME AND IMAGE

 

Tenant acknowledges and agrees that Landlord owns the name and image of the
Empire State Building and the good will symbolized by such name and image.
Tenant, therefore, shall not use or suffer the use by any affiliate, employee or
agent of the name or image of the Empire State Building in any advertisement or
other publication, irrespective of the medium or in any trademark, service mark
or trade name, without the prior written consent of Landlord in each instance.
Breach of the terms of this paragraph shall be deemed to be a material default
under this Lease. Notwithstanding any other rights or remedies that may exist in
law, Landlord shall be entitled to enforce the provisions of this paragraph by
injunctive or other form of equitable relief. Tenant’s obligations and
Landlord’s rights under this paragraph shall survive the expiration or sooner
termination of the term hereof. Landlord hereby consents to Tenant’s use of only
the name Empire State Building on Tenant’s business stationery solely to
identify its address, for only so long as Tenant is a tenant in the building and
not in default of any material obligation on its part to be performed hereunder,
beyond any applicable notice and/or cure period.

 

50.                               APPLICABLE LAW

 

This Lease shall be deemed to have been made in New York County, New York, and
shall be construed in accordance with the laws of New York. ALL ACTIONS OR
PROCEEDINGS RELATING, DIRECTLY OR INDIRECTLY, TO THIS LEASE SHALL BE LITIGATED
ONLY IN COURTS LOCATED WITHIN THE COUNTY OF NEW YORK. LANDLORD AND TENANT, ANY
GUARANTOR OF THE PERFORMANCE OF TENANT’S OBLIGATIONS HEREUNDER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY SUBJECT THEMSELVES TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITH SUCH COUNTY. TENANT HEREBY WAIVES THE
RIGHT TO RAISE ANY DEFENSE BASED UPON INCONVENIENT FORUM OR MAKE ANY PLEA OR
MOTION SEEKING TO REMOVE ANY CASE TO ANOTHER VENUE.

 

51.                               COUNTERPARTS

 

This Lease may be executed in two or more counterparts and all counterparts so
executed shall for all purposes constitute one agreement binding on all of the
parties hereto, notwithstanding that all parties shall not have executed the
same counterparts. Facsimile, digital and photocopy signatures on this Lease
shall have the same force and effect as originals.

 

52.                               CONFIDENTIALITY

 

A.                                 Except as may be required in connection with
the performance of its obligations, the enforcement of its rights or the
exercise of any of its right or options hereunder (including, by way of example
only and without limitation, engagement of brokers, or in connection with any
effort to sublet or assign, or performing Alterations), the defense of any
claims brought against it by any other party and/or the compliance with any
regulatory obligation imposed upon Tenant, which activities may entail providing
Confidential Information to third parties, or to lenders, attorneys,
accountants, architects, engineers or other professionals or consultants engaged
by Tenant, Tenant

 

63

--------------------------------------------------------------------------------


 

acknowledges and agrees that: (i) the terms and conditions of this Lease;
(ii) any confidential information disclosed to Tenant in connection with this
Lease; and (iii) any discussions held between the parties prior to the execution
of this Lease (collectively, the “Confidential Information”), are to remain
confidential for Landlord’s benefit, and may not be disclosed by Tenant to
anyone, by any manner or means, directly or indirectly, without Landlord’s prior
written consent in each instance. The consent by Landlord to any particular
disclosure shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure. Any such Confidential Information
provided by Tenant to third parties, as a fore described, shall be done so on a
confidential, “need to know” basis only.

 

B.                                    If Tenant discloses, or attempts to
disclose, any Confidential Information in contravention of this Agreement, then
in addition to other available remedies, Landlord shall have the right to seek
injunctive relief enjoining any such action, it being acknowledged by Tenant
that legal remedies are inadequate.

 

C.                                    The provisions if this Article shall
survive the expiration or sooner termination of this Lease.

 

53.                               EMERGENCY GENERATOR

 

Landlord agrees that, subject to the provisions of this Article any the
requirements of any applicable laws, rules or regulations, Tenant may install,
operate and maintain a diesel powered emergency generator in and for the Demised
Premises (the “Emergency Generator”). The specific type and model of Emergency
Generator to be installed by Tenant, its location within the Demised Premises,
and the manner in which it is installed, shall be subject to Landlord’s prior
approval, which shall not be unreasonably withheld, conditioned or delayed. The
Emergency Generator shall be installed in a soundproof enclosure, in compliance
with the provisions of Article 8 and all other applicable provisions of this
Lease regarding Alterations. Prior to installing the Emergency Generator, Tenant
shall obtain and deliver to Landlord (a) a report from a reputable structural
engineer indicating that such installation shall have no adverse impact (other
than to a de minimis extent) on the Building or its systems, and (b) a report
from a reputable acoustical engineer indicating that such installation shall
have no adverse impact (other than to a de minimis extent) on any other tenant
or occupant of the Building. Licensee shall (i) maintain the Emergency Generator
in a safe condition, in accordance with all governmental regulations pertaining
thereto and insurance requirements, and (ii) operate the Emergency Generator in
accordance with all technical specifications relating thereto so that the same
shall operate within accepted margins of performance criteria. Any fuel stored
for the Emergency Generator shall be stored by Tenant in accordance with all
environmental regulations and other codes, ordinances and statutes pertaining
thereto and shall be subject to approval of Licensor with respect to location
and means and method of storage, which approval shall not be unreasonably
withheld or delayed. Tenant shall be responsible for the cost of any electricity
or other utilities required by Tenant in connection with the operation of the
Emergency Generator, which electricity shall be redistributed to Tenant on a
submetering basis in accordance with the provisions of Article 3 of this Lease.
Tenant shall maintain and operate the Emergency Generator (including any testing
of same) in compliance with all applicable laws, rules and regulations, and in a
manner that does not interfere with any other tenant or occupant of the
Building. Any testing of the Emergency Generator shall be done only after
Business Hours at times that are reasonably approved in advance by Landlord.
Upon the expiration or sooner termination of the term of this Lease, unless
Landlord elects otherwise in writing, Tenant shall remove the Emergency
Generator and any associated equipment and shall repair any damage caused
thereby, which restoration and repair work shall be effected in accordance with
Article 8 and all other applicable provisions of this Lease regarding
Alterations.

 

54.                               TWENTIETH FLOOR MUST TAKE PREMISES

 

A.                                    (i)                                    
Reference is hereby made to certain space on the 20th floor of the Building,
designated as Suite 20F, which is approximately as shown on the space diagram
attached hereto and made a part hereof as Exhibit G (“Twentieth Floor Must Take
Premises”). Tenant acknowledges that it has been advised that the Twentieth
Floor Must Take Premises are currently vacant, but that Landlord requires
possession of such space in connection with certain infrastructure work being
performed by Landlord in the Building. It is hereby agreed that, upon ninety
(90) days’ prior notice to Tenant given at any time on or before the last day of
the second Lease Year, the Twentieth Floor Must Take Premises shall be deemed to
be, and hereby are, added to the Demised Premises under this Lease, for a term
commencing on the Twentieth Floor Must Take Commencement Date (as such term is
hereinafter defined) and ending on the Expiration Date, unless such term shall
sooner terminate as in this Lease provided. However, if Landlord shall not give
Tenant such notice on or before the last day of the second Lease Year, then the

 

64

--------------------------------------------------------------------------------


 

Twentieth Floor Must Take Premises shall still be deemed added to the Demised
Premises under this Lease for a term commencing on the Twentieth Floor Must Take
Commencement Date and ending on the Expiration Date (unless such term shall
sooner terminate as provided in this Lease), except that in such event, for
purposes of determining the Twentieth Floor Must Take Commencement Date under
subparagraph (ii) below, Landlord shall be deemed to have given such ninety (90)
day notice to Tenant as of the last day of the second Lease Year. It is further
acknowledged and agreed that, for all purposes under this Lease, the rentable
square foot area of the Twentieth Floor Must Take Premises shall be deemed to be
2,217 rentable square feet.

 

(ii)                                           The term “Twentieth Floor Must
Take Commencement Date” when used herein shall mean the later to occur of
(a) the date that Landlord makes possession of the Twentieth Floor Must Take
Premises available to Tenant with the Twentieth Floor Must Take Building Work
(as such term is hereinafter provided) substantially completed, or (b) the last
day of the ninety (90) day notice period described in subparagraph (i) above.

 

(iii)                               The Twentieth Floor Must Take Premises
Building Work shall be deemed to have been substantially completed despite the
fact that minor insubstantial details of construction and mechanical adjustments
(i.e., “punch list items”) remain to be completed, provided the Twentieth Floor
Must Take Premises are accessible, reasonably usable by Tenant for the purpose
of effecting Tenant’s Twentieth Floor Must Take Initial Installation (as such
term is defined in subparagraph B(v) of this Article), and in a condition that
is suitable for the issuance of any governmental permit or approval that is
required in connection with such work . Landlord shall nevertheless seek to
complete such punch list items with reasonable diligence, but in any event
within a period of thirty (30) days after such the Twentieth Floor Must Take
Commencement Date.

 

(iv)                              Landlord shall, in accordance with the
foregoing, fix the Twentieth Floor Must Take Commencement Date and notify Tenant
of the date so fixed. When the Twentieth Floor Must Take Commencement Date has
so been determined, the parties hereto shall, within thirty (30) days
thereafter, at Landlord’s request, execute a written agreement confirming such
date as the Twentieth Floor Must Take Commencement Date. Any failure of the
parties to execute such written agreement shall not affect the validity of the
Twentieth Floor Must Take Commencement Date as fixed and determined by Landlord,
as aforesaid.

 

(v)                                 Tenant by entering into occupancy of the
Twentieth Floor Must Take Premises shall be conclusively deemed to have agreed
that Landlord up to the time of such occupancy had performed all of its
obligations hereunder and that the Twentieth Floor Must Take Premises were in
satisfactory condition as of the date of such occupancy, unless within twenty
(20) days after such date Tenant shall give written notice (hereinafter called
the “Twentieth Floor Must Take Punch List Notice”) to Landlord specifying the
respects in which the same were not in satisfactory condition, in which event
the Twentieth Floor Must Take Premises shall be conclusively deemed to be in
satisfactory condition except for the items set forth in the Twentieth Floor
Must Take Punch List Notice and any latent defects which are not readily
discoverable upon a reasonable inspection of the Twentieth Floor Must Take
Premises, which latent defects shall be promptly corrected by Landlord, at its
sole cost and expense, provided Tenant notifies Landlord within sixty (60) days
after Tenant discovers same. The giving of the Twentieth Floor Must Take Punch
List Notice shall have no effect whatsoever upon the Twentieth Floor Must Take
Commencement Date.

 

B.                                    The Twentieth Floor Must Take Premises
shall be leased to Tenant pursuant to all of the same terms, covenants and
conditions of the Lease as are applicable to the Demised Premises, except as
follows:

 

(i)                                     Commencing on the date which is twelve
(12) months after the Twentieth Floor Must Take Commencement Date, Tenant shall
pay Landlord fixed annual rent for the Twentieth Floor Must Take Premises at the
following rates: $104,199.00 per annum ($8,683.25 per month) from the Twentieth
Floor Must Take Rent Commencement Date through the last day of the Sixth Lease
Year; and $115,284.00 per annum ($9,607.00 per month) from the first day of the
seventh Lease Year through the Expiration Date. The rent credits set forth in
Article 2B shall not be applicable to the Twentieth Floor Must Take Premises.

 

(ii)                                  Tenant shall pay Landlord operating
expense escalation additional rent for the Twentieth Floor Must Take Premises,
in accordance with Article 2C of this Lease, except that “The Percentage” shall
be .0884 percent (.0884%).

 

65

--------------------------------------------------------------------------------


 

(iii)                               Tenant shall pay Landlord real estate tax
escalation additional rent for the Twentieth Floor Must Take Premises, in
accordance with Article 26 of this Lease, except that “The Percentage” shall be
.0806 percent (.0806%).

 

(iv)                              Landlord shall redistribute and furnish
electricity to Tenant for the Twentieth Floor Must Take Premises, on a
submetering basis, in accordance with the applicable provisions of Article 3 of
this Lease, except that Landlord shall have no obligation to perform any of the
work described in subparagraph B(iii) of said Article 3 in the Twentieth Floor
Must Take Premises (it being understood and agreed that Landlord shall not be
obligated to install a separate submeter for such space, and that Tenant shall
effect all work necessary to connect Tenant’s local electrical distribution in
such space to the electrical panels on the 20th floor). The Required Electrical
Capacity shall be applicable to the Twentieth Floor Must Take Premises.

 

(v)                                 Tenant expressly acknowledges that it has
inspected the Twentieth Floor Must Take Premises and agrees to accept the
Twentieth Floor Must Take Premises broom clean but otherwise in their “as is”
condition as of the date hereof, subject to reasonable wear and tear, damage by
fire or other casualty, Landlord’s obligation to perform the Twentieth Floor
Must Take Building Work pursuant to the terms hereof and to correction of any
latent defects as described above. Tenant acknowledges that Landlord (a) has
made no representation respecting the physical condition of the Twentieth Floor
Must Take Premises and (b) shall have no obligation to do any work in and to the
Twentieth Floor Must Take Premises in order to make them suitable and ready for
occupancy and use by Tenant, except as otherwise specifically provided in this
Article. Landlord, at its expense, shall effect the following work (the
“Twentieth Floor Must Take Building Work”) in and to the Twentieth Floor Must
Take Premises: all items of the Building Work which are set forth in Article 22C
hereof, except items (iii), (iv), (x) and (xi), which items Landlord shall
perform in the Twentieth Floor Must Take Premises in accordance with the
applicable provisions of said Article 22. Additionally, Landlord agrees that, by
or before the Twentieth Floor Must Take Commencement Date, it shall remove all
asbestos and other Hazardous Substances (as such term is defined in Article 43
of this Lease) from the Twentieth Floor Must Take Premises, except for such
trace amounts as are within acceptable limits under any applicable laws,
rules or regulations. Tenant, at its expense (except as hereinafter provided)
shall effect all other work which is necessary to make the Twentieth Floor Must
Take Premises suitable and ready for Tenant’s occupancy and use (“Tenant’s
Twentieth Floor Must Take Initial Installation”). Tenant shall perform Tenant’s
Twentieth Floor Must Take Initial Installation in accordance with the provisions
of paragraphs C, E, F and G of Article 22 of this Lease, except that the amount
of Landlord’s Contribution with respect to such work (for purposes of
subparagraph C (iii) of said Article 22) shall be $133,020.00, of which
$19,953.00 may be applied to architectural and engineering fees and other soft
costs. The provisions of Article 22D shall not be applicable to the Twentieth
Floor Must Take Premises (except that Tenant shall be responsible for effecting
any and all work necessary to distribute air-conditioning service throughout the
Twentieth Floor Must Take Premises from the A/C Units). Landlord hereby reserves
a right of access through the 20th Floor Portion for purposes of obtaining
access to the Twentieth Floor Must Take Premises and the electric switchboard
room located on the northeast side of the 20th floor of the Building, and
performing work in such space (as well as in the 20th Floor Portion, as
necessary). Landlord shall use commercially reasonable efforts to exercise such
right of access in a manner that minimizes any interference with Tenant’s use
and occupancy of the 20th Floor Portion; it being understood and agreed,
however, that Landlord may exercises such right of access on Business Days
during Business Hours. Landlord shall use due care with respect to Tenant’s
property and personnel when exercising such right of access. Landlord shall also
use commercially reasonable efforts to give Tenant oral notice of the exercise
of such access right and to have a representative of Landlord present when work
is being performed.

 

(vi)                              On or before the Twentieth Floor Must Take
Commencement Date, Tenant shall deposit the sum of $52,099.50 with Landlord,
which shall be held as additional security under the provisions of Article 30 of
this Lease. Such additional security shall be in the form of an increase in the
amount of the letter of credit then being held by Landlord as the security
deposit under this Lease, which increase may be effected by modifying such
letter of credit (reflecting an increase by such additional sum) or by
delivering a new letter of credit (for the full amount of the security deposit,
including such additional sum). Such additional security shall be subject to
reduction pursuant to the provisions of Article 30G of this Lease (provided all
conditions to each such reduction have been satisfied), except that effective as
of the first day of the fifth Lease Year, such $52,099.50 shall be reduced to
$34,733.00, and effective as of the first day of the seventh Lease Year, such
$34,733.00 shall be further reduced to $26,049.75.

 

66

--------------------------------------------------------------------------------


 

C.                                    Upon notice to Tenant given at any time
prior to the Twentieth Floor Must Take Commencement Date, Landlord shall have
the right to reduce the square foot area of the Twentieth Floor Must Take
Premises if Landlord, in its reasonable discretion, determines that it is
necessary to increase the size of the electric switchboard room described above.
In the event that Landlord exercises such option, it shall provide Tenant with a
space diagram showing the Twentieth Floor Must Take Premises as so reduced by
Landlord, and the rent and other terms affecting the Twentieth Floor Must Take
Premises, as set forth above, shall be appropriately and proportionately reduced
(and upon the request of either party hereto, Landlord and Tenant shall execute
an agreement confirming the foregoing).

 

55.                               RENEWAL OPTION

 

A.                                    Tenant shall have the option to extend and
renew the term of this Lease with respect to the then existing Demised Premises
thereunder, in their then “as is” condition, for one (1) additional period of
five (5) years, commencing on the first day of the twelfth Lease Year and ending
on the last day of the sixteenth Lease Year (the “Renewal Term”), upon the same
terms and conditions as contained in this Lease (unless changed or modified by
mutual agreement) except that (i) the fixed annual rental rate (subject to
operating expense and real estate tax escalation additional rents pursuant to
paragraphs C and D of Article 2 hereof, respectively) for the Renewal Term shall
be a sum equal to one hundred percent (100%) of the fair and reasonable annual
market rental rate for the Demised Premises as of the first day of the Renewal
Term, taking into account the rentals at which leases are being concluded for
comparable space in the Building and in comparable buildings in the same rental
area as the Building; (ii) for the Renewal Term: under paragraph C of Article 2,
the term “Base Year” shall mean the Expenses for the Building project for the
calendar year during which the commencement date of the Renewal Term
occurs(except if such commencement date occurs on or after October 1, in which
case the “Base Year shall mean the calendar year immediately following the
calendar year in which the commencement date of the Renewal Term occurs); and
the first “comparative year” under said paragraph C of Article 2 shall be the
calendar year immediately following such Base Year; (iii) for the Renewal Term:
under paragraph D of Article 2, the term “base tax year” shall mean the real
estate taxes assessed against the Building project for the New York City real
estate tax year during which the commencement date of the Renewal Term
occurs(except if such commencement date occurs on or after April 1, in which
case the “base tax year” shall mean the New York City real estate tax year
immediately following the New York City real estate tax year in which the
commencement date of the Renewal Term occurs); and the first “comparative year”
under said paragraph C of Article 2 shall be the July 1 — June 30 New York City
real estate tax year immediately following such base tax year; and (iv) this
Lease, as extended for the Renewal Term, shall contain no renewal option. The
exercise of such option shall only be effective upon, and in strict compliance
with, the following terms and conditions:

 

(i)                                     Written notice of the exercise of such
option shall be given by Tenant to Landlord not later than twelve (12) months
prior to the Expiration Date of the initial term of this Lease (the “Initial
Term”). Time shall be of the essence in connection with any exercise of such
option by Tenant hereunder.

 

(ii)                                  (a)                                 The
fair and reasonable annual market rental rate for the Demised Premises effective
as of the commencement of the Renewal Term shall take into account, also, the
five (5) year term of the renewal, and it shall be determined, as aforesaid,
during the last twelve (12) months of the Initial Term. Landlord and Tenant
shall seek to agree as to the amount of such fair and reasonable annual market
rental rate for the Demised Premises. If they shall not agree as to such rate by
the start of the last eleven (11) months of the Initial Term, then and in such
event said fair and reasonable annual market rental rate shall be determined by
appraisal as hereinafter in this Article provided.

 

(b)                                 If at the commencement date of the Extended
Term, the amount of the fixed annual rental rate payable during said term in
accordance with the foregoing paragraphs of this Article shall not have been
determined, then, pending such determination, Tenant shall pay fixed annual rent
at a rate equal to 105% of (x) the fixed annual rental rate payable hereunder as
of the last month of the Initial Term, plus (y) the sum of the operating expense
and real estate tax escalation additional rent payable under paragraphs B and C
of Article 2 hereof, respectively, for the last twelve (12) months of the
Initial Term (the “Temporary Rate”). After the determination by appraisal of the
fair and reasonable annual market rental rate for the Demised Premises, if the
fixed annual rental rate payable pursuant to this Article is greater than the
Temporary Rate, Tenant shall promptly pay to

 

67

--------------------------------------------------------------------------------


 

Landlord the difference between the rent theretofore paid at the Temporary Rate
and the greater rental rate determined after the appraisal; and the greater
fixed annual rental rate so determined after the appraisal shall be payable
during the Renewal Term; however, if the fixed annual rental rate payable
pursuant to this Article is less than the Temporary Rate, Landlord shall
promptly pay to Tenant the difference between the rent theretofore paid at the
Temporary Rate and the lesser rental rate determined after the appraisal; and
the lesser fixed annual rental rate so determined after the appraisal shall be
payable during the Extended Term.

 

(iii)                               Upon determination of the fixed annual rent
for the Renewal Term, Landlord and Tenant shall execute, acknowledge and deliver
to each other an agreement specifying the amount of the fixed annual rental rate
for the Renewal Term (but any failure to execute such an agreement shall not
affect Tenant’s obligation to pay and Landlord’s right to receive such fixed
annual rent).

 

(iv)                              Tenant shall not be in default beyond any
grace period under any of the terms, covenants and conditions of this Lease
(a) at the time Tenant gives written notice to Landlord of its election to
extend the term of this Lease; or (b) at the commencement date of the Extended
Term.

 

(v)                                 If Landlord and Tenant shall be unable to
agree as to the fair and reasonable annual market rental rate by the date
hereinabove set forth, then and in such event said fair and reasonable annual
market rental rent for the Demised Premises shall be determined as follows:

 

(a)                                 Either party shall give a notice to the
other, stating the name and address of an impartial person to act as appraiser
hereunder, and within thirty (30) days after the receipt of such notice, the
other party shall give notice to the sender of the first-mentioned notice,
likewise, stating the name and address of an impartial person to act as
appraiser hereunder.

 

(b)                                 The appraisers so specified in such notices
shall be licensed real estate brokers doing business in Manhattan, each having
not less than fifteen (15) years active experience as real estate brokers
specializing in the leasing of office space in said Borough.

 

(c)                                  In making their determinations, the
appraisers shall consider and follow the directions set forth in this Article.

 

(d)                                 Before proceeding to determine the fair and
reasonable annual market rental rate for the demised premises (the “rate”), as a
fore described, the appraisers so appointed shall subscribe and swear to an oath
fairly and impartially to determine such rate. If, within thirty (30) days
following the appointment of the latter of said appraisers, said two appraisers
shall be unable to agree upon the said rate, the said appraisers shall appoint,
by an instrument in writing, as third appraiser, an impartial person, similarly
qualified, who upon taking a similar oath, shall proceed with the two appraisers
first appointed to determine the said rate. The written decision of any two of
the appraisers so appointed, fixing such rate, shall be binding and conclusive
on the parties.

 

(e)                                  If, within forty-five (45) days following
the appointment of the third appraiser, any two of the appraisers have not by
written decision fixed such rate, then the third appraiser shall find as correct
the rate that was determined by either the appraiser specified by Landlord or
the appraiser specified by Tenant and render a written decision fixing such rate
as the fair and reasonable annual market rental rate for the Demised Premises,
which written decision shall be binding and conclusive on the parties.

 

(f)                                   If, after notice of the appointment of an
appraiser, the other party shall fail, within the above specified period of
thirty (30) days, to appoint an appraiser, such appointment of a similarly
qualified appraiser may be made, upon application without notice by the person
who shall have been appointed an appraiser, by the then President of the Real
Estate Board of New York, Inc., or such successor body hereafter constituted
exercising similar functions (or if there be no Real Estate Board or its
successor, or if its President will not so act, then such appointment shall be
made by a Justice of the Supreme Court, New York County, then presiding in
Special Term, Part II thereof, or the equivalent of said Part II). If the two
appraisers aforesaid shall be unable to agree, within thirty (30) days following
the appointment of the latter of said appraisers, upon such rate and shall fail
to appoint in writing a third appraiser within fifteen (15) days thereafter, the
necessary appraiser shall be appointed by said President (or by said Justice).
If any appraiser appointed as aforesaid by either of the parties, by

 

68

--------------------------------------------------------------------------------


 

said President, by said Justice, or by the two appraisers so appointed, shall
die, be disqualified or incapacitated or shall fail or refuse to act, before
such rate shall have been determined, the necessary appraiser shall be promptly
appointed by the person or persons who appointed the appraiser who shall have
died, become disqualified or incapacitated, or who shall have failed or refused
to act, as aforesaid.

 

(g)                                  Landlord and Tenant shall each pay the fees
of the person acting as appraiser hereunder for Landlord and Tenant,
respectively, and Landlord and Tenant shall each pay one-half (1/2) of the fees
of any third appraiser appointed pursuant to the above provisions.

 

B.                                    The provisions of this Article are
intended to be personal to the named Tenant hereunder (i.e., Shutter
stock, Inc.), and to any Affiliate of such named Tenant or a Successor Entity,
and may only be exercised by said named Tenant, Affiliate or Successor Entity,
as the case may be, if and so long as it is the tenant under this Lease and is
in occupancy of the entire Demised Premises.

 

56.                               OBSERVATORY PASS

 

If and so long as Tenant is not in default under this Lease beyond any
applicable notice and/or cure period, Landlord shall provide Tenant with one
(1) Executive Pass (which may be used by the bearer and up to five (5) guests)
to the Empire State Building Observatory (“Observatory”) on the 86th floor of
the Building, each calendar year during the term hereof, at no additional charge
to Tenant.

 

57.                               TWENTY-SECOND FLOOR; RIGHT OF FIRST OFFER;
ETC.

 

A.                                    Reference is hereby made to the entire
twenty-second floor of the Building, which is currently vacant and is not
subject to any lease or other occupancy agreement (the “Twenty-Second Floor”).
If, at any time during the term of this Lease after the initial leasing of the
Twenty-Second Floor by another tenant or tenants, the Twenty-Second Floor
becomes vacant and available for leasing by Landlord (i.e., not then subject to
the option of another tenant granted prior to the date of this Lease; and
subject to the right or privilege of any then existing tenant, subtenant or
other occupant to renew and extend its occupancy of such space, whether pursuant
to an express provision set forth in its lease or otherwise), then Landlord
shall notify Tenant of such fact, which notice (“Landlord’s Twenty-Second Floor
Availability Notice”) shall include (i) a description of the layout,
configuration and rentable square foot area of such space, (ii) Landlord’s
determination of the fair and reasonable annual market rental rate for the
Twenty-Second Floor (the “Fair Offer Rental”), which shall constitute the
maximum amount thereof that Landlord may claim as the Fair Offer Rental for such
Twenty-Second Floor in any arbitration thereof, and (iii) the term that Landlord
is willing to lease such space (which shall be no less than ten (10) years), the
anticipated term commencement date, the rent commencement date, and the
condition in which Landlord is willing to lease such space, including, without
limitation, any base building work which Landlord is willing to perform and/or
work allowance or contribution which Landlord is willing to make towards the
cost of Tenant’s initial installation in such space. If and so long as Tenant is
not in default under this Lease beyond any grace period, Tenant shall have the
one-time option, exercisable by notice to Landlord (the “Acceptance Notice”)
given within fifteen (15) Business Days after the date Landlord’s Twenty-Second
Floor Availability Notice is given (time being of the essence), to add to the
then existing Demised Premises all but not part of the Twenty-Second Floor.
Tenant shall notify Landlord in the Acceptance Notice whether Tenant accepts or
disputes Landlord’s Maximum Offer Determination, and if Tenant disputes
Landlord’s Maximum Offer Determination, the Acceptance Notice shall set forth
Tenant’s good faith determination of the Fair Offer Rental for the Twenty-Second
Floor, which shall constitute the minimum that Tenant can claim as the Fair
Offer Rental for the Twenty-Second Floor in any arbitration thereof (“Tenant’s
Minimum Offer Determination”). If Tenant fails to object to Landlord’s Maximum
Offer Determination in the Acceptance Notice and to set forth therein Tenant’s
Minimum Offer Determination, then Tenant shall be deemed to have accepted
Landlord’s Maximum Offer Determination as the Fair Offer Rental for the
Twenty-Second Floor and Landlord and Tenant shall promptly enter into an
amendment of this lease confirming (a) the inclusion of the Twenty-Second Floor
in the Demised Premises, (b) the term of the leasing of the Twenty-Second Floor
(including, without limitation, the commencement date, the rent commencement
date and the expiration date), which shall be no less than ten (10) years,
(c) the fixed annual rents and additional rents payable for the Twenty-Second
Floor, (d) the condition in which such space is being leased, including without
limitation, the base building work which Landlord will perform (if any), and the
work allowance or contribution which Landlord will make towards the cost of
Tenant’s initial installation in such space (if any), all as set forth in
Landlord’s Twenty-Second Floor

 

69

--------------------------------------------------------------------------------


 

Availability Notice, and (e) that the Twenty-Second Floor shall otherwise be
leased to Tenant pursuant to all of the terms, covenants and conditions of this
Lease, including, without limitation, the provisions of Article 2 regarding real
estate tax escalation additional rent and operating expense escalation
additional rent (except that (x) the base tax year for the Twenty-Second Floor
shall be the New York City real estate tax year during which the commencement
date of the term of the leasing of the Twenty-Second Floor occurs (except that
if such commencement date occurs on or after April 1, then the base tax year for
the Twenty-Second Floor shall be the New York City real estate tax year
immediately following the New York City real estate tax year during which the
commencement date of term of the leasing of the Twenty-Second Floor occurs),
(y) the Base Year for the Twenty-Second Floor shall be the calendar year during
which the commencement date of the term of the leasing of the Twenty-Second
Floor occurs(except that if such commencement date occurs on or after October 1,
then the Base Year for the Twenty-Second Floor shall be the calendar year
immediately following the calendar year during which the commencement date of
term of the leasing of the Twenty-Second Floor occurs), and (y) “The Percentage”
for the Twenty-Second Floor shall be determined in the same manner “The
Percentage” was determined for the original Demised Premises hereunder, i.e., by
a fraction, the numerator of which is the rentable square foot area of the ROFO
Space, and the denominator of which is 2,509,022 with respect to operating
expense escalation and 2,749,931 with respect to real estate tax escalation),
and the provisions of Article 3 regarding electricity. In all other respects,
the terms and conditions contained in this lease shall remain unmodified. Any
such amendment of this Lease shall be in a form reasonably acceptable to
Landlord and Tenant. Any failure of the parties to execute any such amendment
shall not affect Tenant’s or Landlord’s obligation to lease such space on the
terms elected. In the event that Tenant (1) gives Landlord an Acceptance Notice
within such ten (10) Business Day period, (2) objects to Landlord’s Maximum
Offer Determination in the Acceptance Notice and (3) sets forth therein Tenant’s
Minimum Offer Determination, then the Fair Offer Rental for such ROFO Space
shall be determined by appraisal pursuant to the provisions of Article 55A(v) of
this Lease, except that the appraisers shall determine the Fair Offer Rental for
such Twenty Second Floor and not for the demised premises (and upon such
determination of the Fair Offer Rental by appraisal for such Twenty-Second
Floor, the parties shall promptly enter into an amendment of this Lease, as
afore-described, except that the Fair Offer Rental shall be as determined in
such appraisal). In the event of any such appraisal, Tenant shall pay Landlord
fixed annual rent based on Landlord’s Maximum Offer Determination for the
period, if any, from the commencement date of the term of the leasing of the
Twenty-Second Floor, until such appraisal has been completed, whereupon Landlord
shall promptly refund to Tenant the amount, if any, by which Landlord’s Maximum
Offer Determination exceeds the Fair Offer Rental determined by such appraisal.
In the event that Tenant fails to give Landlord an Acceptance Notice within such
fifteen (15) Business Day period, Tenant shall be deemed to have waived its
right under this Article with respect to the leasing of the Twenty-Second Floor
pursuant to this Article (and Landlord shall be free to lease such space to
whomever Landlord wishes and on whatever terms Landlord desires.

 

B.                                    The foregoing provisions are intended to
reflect the intention of the parties that this Tenant shall have no other rights
with respect to Landlord’s renting of the above described space or any other
space in the Building, except to the extent specifically set forth herein.

 

C.                                    The provisions of this Article are
intended to be personal to the named Tenant hereunder (i.e.,
Shutterstock, Inc.), and to any Affiliate of such named Tenant or a Successor
Entity, and may only be exercised by said named Tenant, Affiliate or Successor
Entity, as the case may be, if and so long as it is the tenant under this Lease
and is in occupancy of the entire Demised Premises.

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

LANDLORD:

 

EMPIRE STATE BUILDING COMPANY L.L.C.

 

By: Newmark& Company Real Estate, Inc., d/b/a Newmark

 

Grubb Knight Frank, as Agent

 

 

 

 

 

By:

/s/ William G. Cohen

 

 

William G. Cohen, Executive Vice President

 

 

 

 

 

TENANT:

 

SHUTTERSTOCK, INC.

 

 

 

 

 

By:

[ILLEGIBLE]

 

Print Name:

[ILLEGIBLE]

 

Print Title:

VP/General Counsel

 

71

--------------------------------------------------------------------------------


 

EXHIBIT A

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Diagram of Demised Premises

 

--------------------------------------------------------------------------------


 

[g87131kg19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g87131kg19i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Cleaning Schedule

 

1. General

 

All flooring swept nightly.

All carpeted areas and rugs carpet-swept nightly and vacuum cleaned weekly.

Wastepaper baskets and ashtrays emptied nightly (excluding kitchen and
kitchenette areas and all so-called

“wet” garbage) and damp dusted when necessary.

All baseboards, chair rails and trim dusted nightly.

All water fountains washed clean nightly.

Slopsink rooms cleaned nightly.

 

2. High Dusting - Office Area

 

Perform high dusting, to the extent within arm’s reach, approximately once a
month, including the following:

 

Dust all pictures, frames, charts, graphs and panel wall hangings not reached in
nightly cleaning.

Dust all vertical surfaces such as walls, partitions, ventilating louvres and
other surfaces not reached in nightly cleaning.

Dust all lighting fixtures (exterior only).

 

3. Periodic Cleaning - Office Area

 

Damp wipe all interior metal as necessary.

Dust all door louvres and other ventilating louvres within reach weekly.

 

4. Periodic Cleaning - Lavatories (other than Tenant’s private and executive
lavatories)

 

Machine-scrub flooring when necessary.

Wash all partitions, tile walls and enamel surfaces monthly with proper
disinfectant when necessary.

Dust exterior of lighting fixtures monthly.

 

5. Windows

 

Clean outside windows, when necessary, approximately 2 times a year, weather and
scaffold conditions permitting.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Subordination, Non-Disturbance and Attornment Agreement with

Empire State Building Associates L.L.C.

 

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated          , 2011,
between EMPIRE STATE BUILDING ASSOCIATES L.L.C. (“Master Lessee”), a New York
limited liability company with an office c/o Malkin Holdings LLC, 60 East 42nd
Street, New York, New York 10165; and SHUTTERSTOCK, INC. (“Subtenant”), a
Delaware corporation with an office at 60 Broad Street, 30th Floor, New York,
New York 10004.

 

WITNESSETH:

 

Master Lessee is the lessee by mesne assignments under that certain Indenture of
Ground Lease more particularly described in Exhibit 1 annexed hereto and made
part hereof (the “Master Lease”) pursuant to which it leases the land described
on Schedule A annexed hereto and made part hereof (the “Land”) and the building
(the “Building”) known as The Empire State Building, 350 Fifth Avenue, New York,
New from Empire State Land Associates L.L.C. In turn, Master Lessee sublets the
Land and Building to Empire State Building Company L.L.C. (“Sublandlord”)
pursuant to that certain Agreement of Sublease more particularly described in
Exhibit 2 annexed hereto and made part hereof (the “Operating Sublease”).

 

Sublandlord and Subtenant entered into a Sublease, dated as of March , 2013,
with (the “Sublease”) pursuant to which Subtenant subleases certain space in the
Building consisting of the a portion of the 20th floor and the entire rentable
area of the 21st floor of the Building (the “Subleased Premises”).

 

Subtenant desires to be assured of the continued use and occupancy of the
Subleased Premises under the terms of the Sublease if the term of the Operating
Sublease is terminated or expires prior to the last day of the term of the
Sublease.

 

Master Lessee agrees to such continued use and occupancy by Subtenant, provided
that Subtenant agrees to recognize and attorn to Master Lessee.

 

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
it is agreed:

 

1.                                      The Sublease and all of the rights under
the Sublease are and shall remain subject and subordinate to the Master Lease
and to all of the terms thereof and the Master Lessee’s rights thereunder.

 

2.                                      If the term of the Operating Sublease is
terminated or expires prior to the expiration of the term of the Sublease, then
(a) the Sublease shall not be terminated, (b) Master Lessee shall not name or
join Subtenant in summary or other proceedings to obtain possession of the
Subleased Premises or to terminate the Sublease and (c) Master Lessee shall not
disturb the use and occupancy of Subtenant under the Sublease so long as, with
respect to each of clauses (a), (b) and (c), Subtenant is not in default of any
term, covenant or condition of the Sublease to be performed or satisfied by
Subtenant.

 

3.                                      If the term of the Operating Sublease is
terminated or expires prior to the expiration of the term of the Sublease,
Subtenant shall attorn to Master Lessee as the sublandlord under the Sublease.
All rights and obligations under the Sublease shall continue as though such
termination or expiration of the term of the Operating Sublease had not
occurred. The provisions of the foregoing two sentences are intended to be
effected automatically and be self-operative without the need for further
documentation to effect. Notwithstanding the foregoing, to confirm the foregoing
terms, Subtenant agrees to execute and deliver to Master Lessee such further
documents that Master Lessee may reasonably request, including, without
limitation, a new lease upon the executory terms and conditions of the Sublease.
Subtenant waives the provisions of any statute or rule of law now or hereafter
in effect that may give or purport to give Subtenant any right or election to
terminate or otherwise adversely affect the Sublease and the obligations of
Subtenant thereunder by reason of any such termination or expiration of the term
of the Lease.

 

1

--------------------------------------------------------------------------------


 

4.                                      Notwithstanding anything in this
Agreement set forth to the contrary, Master Lessee shall not in any event (a) be
liable for any previous act, omission, default, misrepresentation or breach of
any warranty of Sublandlord, except that Master Lessee shall cure any existing
continuing defaults in performing repairs required by the Sublease, (b) be
subject to any offsets, credits, claims, counterclaims or defenses that
Subtenant may be entitled to assert against Sublandlord, except for offsets and
abatements, if any, expressly provided for under the Sublease, (c) be bound by
any amendment to or modification of the Sublease made without the prior written
consent of Master Lessee, (d) be bound by any payment by Subtenant of any rent
in advance beyond one month’s rent paid in accordance with the terms of the
Sublease, except as expressly provided in the Sublease, (e) be obligated to cure
any default of Sublandlord that occurred prior to the time that Master Lessee
succeeded to the interest of Sublandlord under the Sublease, except to the
extent such default continues past the date of such succession and would then be
the obligation of the then current Landlord to cure, (f) intentionally omitted,
or (g) be responsible for or with respect to the retention, application and/or
return to Subtenant of any security deposit paid to Sublandlord, whether or not
still held by Sublandlord, unless and until Master Lessee has actually received
the full amount of such security deposit. It is expressly understood and agreed
that the liability of Master Lessee under the Sublease shall be limited to
Sublandlord’s covenants therein set forth as shall be applicable and required to
be performed after Subtenant’s attornment to Master Lessee and Master Lessee
shall not be liable in damages for any default by Sublandlord with respect to
any on-going obligation that is to be performed both before and after Master
Lessee shall have succeeded to Sublandlord’s position under the Sublease.

 

5.                                      If any default (which includes any act
or failure to act) shall occur that shall permit Subtenant to terminate the term
of the Sublease or cancel such Sublease (whether immediately or after the lapse
of time) (a “Termination Right”), Subtenant shall promptly give Master Lessee
notice of such event and a reasonable opportunity to remedy such event (but not
less than (a) fifteen (15) days after such notice in the case of a monetary
default and (b) thirty (30) days in all other circumstances). If Master Lessee
shall have cured any monetary default within the aforesaid time period or have
commenced to effect such a cure within the relevant time period in all other
cases, then Tenant shall not effect such a termination and the Sublease shall
continue in effect pursuant to its terms. Tenant shall not effect such a
termination, the Sublease shall continue in effect pursuant to its terms and
Master Lessee shall be entitled to additional time to cure such default (not to
exceed ninety (90) days) if (x) Master Lessee shall require more than thirty
(30) business days following such notice to remedy the default (other than a
monetary default) giving rise to the Termination Right, (y) Master Lessee shall
have given notice of its intention to remedy the event within the applicable
time period and (z) thereafter promptly takes and diligently pursues
commercially reasonable steps to effect such remedy.

 

6.                                      In all events, the liability of Master
Lessee to Subtenant whether under this Agreement or the Sublease and Subtenant’s
right to be made whole for any damage, injury or loss it may sustain shall be
limited and restricted to Master Lessee’s estate in the Subleased Premises and
any proceeds thereof and shall in no event exceed such interest or proceeds. In
no event shall Subtenant name or seek to name any member, agent, employee or
affiliate of Master Lessee in any action, proceeding, arbitration or other form
of litigation, whether to collect any deficiency or otherwise, in connection
with any claim arising out of or in connection with the Sublease or this
Agreement (whether before or after the expiration or earlier termination of the
term of the Lease).

 

7.                                      Any notice required or desired to be
given in connection with this Agreement shall be in writing and shall be given
to the parties hereto at the addresses set forth below by (a) personal delivery
to the person to whom notices are designated to be given hereunder or (b) by
facsimile transmittal, provided that such transmittal is electronically
confirmed to have been successfully sent and an original, executed copy of such
notice is delivered personally within one (1) business day to the designated
recipient of such notice. Notices shall be deemed effective upon receipt by the
designated person but the failure of any such person to accept any notice or the
failure to deliver any such notice because any designated recipient is not
available to receive the same shall not be deemed to invalidate the
effectiveness of such notice. Notices shall be addressed as follows:

 

To Master Lessee:

Empire State Building Associates L.L.C.

c/o Malkin Holdings LLC

60 East 42nd Street

New York, New York10165

Attention: Senior Asset Manager

 

2

--------------------------------------------------------------------------------


 

Facsimile Number: (212) 850-2796

 

To Subtenant:

Shutterstock, Inc.

 

60 Broad Street, 30th Floor

 

New York, New York 10004

Attention:

 

Facsimile Number:

 

 

Each party hereto may designate a different person and address for the receipt
of notices by notice given in the aforesaid manner.

 

8.                                      A “business day” is deemed to be any
day, except Saturday, Sunday and any day that a majority of the commercial banks
chartered by the State of New York having branches in the Borough of Manhattan
are closed for the purpose of accepting deposits (other than by automatic teller
machine or similar devices or by electronic transfer of funds).

 

9.                                      The provisions of this Agreement are
binding upon and shall inure to the benefit of the successors and assigns of the
parties hereto.

 

10.                               If there is any conflict or ambiguity between
any term of this Agreement and any term of the Sublease, the term of this
Agreement shall control.

 

11.                               This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of New York
without giving effect to any choice or conflicts of law doctrine or policy. Any
legal proceeding respecting any cause of action or claim arising hereunder shall
be brought in the courts of the State of New York sitting in the County of New
York.

 

12.                               Master Lessee and Subtenant waive trial by
jury in any action or proceeding or counterclaim arising out of this Agreement
brought or made by either of them.

 

13.                               This Agreement may not be amended or
terminated orally.

 

14.                               This Agreement constitutes the sole agreement
between the parties with respect to the subject matter hereof and supersedes any
prior agreement (written or oral) between them with respect to such subject
matter.

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

 

EMPIRE STATE BUILDING ASSOCIATES L.L.C.

 

 

 

 

 

By:

 

 

 

Peter L. Malkin, Member

 

 

 

SHUTTERSTOCK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
34th Street with the westerly side of 5th Avenue;

 

THENCE southerly along the westerly side of 5th Avenue 197 feet 6 inches to the
northerly side of 33rd Street;

 

THENCE westerly along the northerly side of 33rd Street 500 feet;

 

THENCE northerly and parallel with the westerly side of 5th Avenue 98 feet 9
inches to the middle line of the block;

 

THENCE easterly and parallel with the northerly side of 33rd Street, 75 feet;

 

THENCE again northerly and parallel with the westerly side of 5th Avenue and
part of the distance through a party wall 98 feet 9 inches to the southerly side
of 34th Street;

 

THENCE easterly along the southerly side of 34th Street 425 feet to the corner
aforesaid, the point or place of BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Master Lease

 

Indenture of Ground Lease dated 12-21-51 by and between The Prudential Insurance
Company of America, as landlord and Alglan Realty Corporation, Rostev Realty
Corporation and Bentob Realty Corporation as tenants, and recorded 12-21-51 in
Liber 4759 Page 534, as assigned and/or modified pursuant to:

 

Modification of Indenture of Lease between The Prudential Insurance Company of
America and Empire State Building Associates, dated 12-27-61, and recorded
12-27-61 in Liber 5173 Page 49;

 

Second Modification of Indenture of Lease between The Prudential Insurance
Company of America and Empire State Building Associates, dated 2-15-65, and
recorded 2-15-65 in Liber 5314 Page 479;

 

Agreement and Declaration by and between The Prudential Insurance Company of
America and Empire State Building Associates, dated 12-6-65, and recorded
12-10-65 in Liber 5353 Page 260.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Operating Sublease

 

Terms, Covenants, Conditions, Provisions, and Agreements of the Agreement of
Sublease dated 12/27/61 and recorded on 12/27/61 in Liber 5173 Page 155 made by
Empire State Building Associates, as sub-landlord, to Lawrence A. Wien, Harry B.
Helmsley, Martin Weiner Realty Corporation and Parempco Inc., Joint Venturers,
associated under the name of Empire State Building Company, as sub-tenant., and
with respect thereto:

 

Terms, Covenants, Conditions and Provisions of First Modification of Sublease
between Empire State Building Associates, as sublandlord, and Lawrence A. Wien,
Harry B. Helmsley, Wico Trading Corporation and Martin Weiner Realty
Corporation, Joint Venturers associated under the name of Empire State Building
Company, subtenants, (with consent from The Prudential Insurance Company of
America) dated 2/15/65 and recorded on 2/15/65 in Liber 5315 Page 1.

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK   

)

 

 

:

ss.

COUNTY OF NEW YORK

)

 

 

On the         day of               , 2013, before me, the undersigned,
personally appeared Peter L. Malkin personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) on behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

STATE OF                           )

 

 

:

 

ss.

COUNTY OF                      )

 

 

 

On the         day of               , 2013, before me, the undersigned,
personally appeared                     personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the
person(s) on behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Non-Disturbance Agreement with

Empire State Land Associates L.L.C.

 

--------------------------------------------------------------------------------


 

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated                  , 2011, between
EMPIRE STATE LAND ASSOCIATES L.L.C. (“Owner”), a limited liability company
organized and existing under the laws of the State of New York, having its
principal place of business c/o Malkin Holdings LLC, 60 East 42nd Street, New
York, New York 10165; and SHUTTERSTOCK, INC. (“Subtenant”), a Delaware
corporation with an office at 60 Broad Street, 30th Floor, New York, New York
10004.

 

WITNESSETH:

 

Owner owns the fee title to the land described on Schedule A annexed hereto and
made part hereof (the “Land”) and the building (the “Building”) known as The
Empire State Building, 350 Fifth Avenue, New York, New York. Owner leases the
Land and Building to Empire State Building Associates L.L.C. (the “Master
Lessee”) pursuant to the Ground Lease described on Exhibit 1 annexed hereto and
made part hereof (the “Master Lease”). In turn, Master Lessee sublets the Land
and Building to Empire State Building Company L.L.C. (“Sublandlord”) pursuant to
that certain Agreement of Sublease more particularly described in Exhibit 2
annexed hereto and made part hereof (the “Operating Sublease”).

 

Sublandlord and Subtenant entered into a Sublease, dated as of March     , 2013,
with (the “Sublease”) pursuant to which Subtenant subleases certain space in the
Building designated as a portion of the 20th floor and the entire rentable area
of the 21st floor of the Building (the “Subleased Premises”).

 

Subtenant desires to be assured of the continued use and occupancy of the
Subleased Premises under the terms of the Sublease if the terms of the Master
Lease and the Operating Sublease are terminated or expire prior to the last day
of the term of the Sublease.

 

Owner agrees to such continued use and occupancy by Subtenant, provided that
Subtenant agrees to recognize and attorn to Owner.

 

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
it is agreed:

 

1.                                      If the terms of the Master Lease and
Operating Sublease are terminated or expire prior to the expiration of the term
of the Sublease, then (a) the Sublease shall not be terminated, (b) Owner shall
not name or join Subtenant in summary or other proceedings to obtain possession
of the Subleased Premises or to terminate the Sublease and (c) Owner shall not
disturb the use and occupancy of Subtenant under the Sublease so long as, with
respect to each of clauses (a), (b) and (c), Subtenant is not in default, beyond
any applicable notice and/or cure period, of any term, covenant or condition of
the Sublease to be performed or satisfied by Subtenant.

 

2.                                      If the terms of the Master Lease and
Operating Sublease are terminated or expire prior to the expiration of the term
of the Sublease, Subtenant shall attorn to Owner as the sublandlord under the
Sublease. All rights and obligations under the Sublease shall continue as though
such termination or expiration of the terms of each of the Master Lease and
Operating Sublease had not occurred. The provisions of the foregoing two
sentences are intended to be effected automatically and be self-operative
without the need for further documentation to effect. Notwithstanding the
foregoing, to confirm the foregoing terms, Subtenant agrees to execute and
deliver to Owner such further documents that Owner may reasonably request,
including, without limitation, a new lease upon the executory terms and
conditions of the Sublease. Subtenant waives the provisions of any statute or
rule of law now or hereafter in effect that may give or purport to give
Subtenant any right or election to terminate or otherwise adversely affect the
Sublease and the obligations of Subtenant thereunder by reason of any such
termination or expiration of the term of the Master Lease or of the Operating
Sublease.

 

3.                                      Notwithstanding anything in this
Agreement set forth to the contrary, Owner shall not in any event (a) be liable
for any previous act, omission, default, misrepresentation or breach of any
warranty of Sublandlord, except that Owner shall cure any existing continuing
defaults in the performance of repairs required by the Sublease, (b) be subject
to any offsets, credits, claims, counterclaims or defenses that Subtenant may be
entitled

 

--------------------------------------------------------------------------------


 

to assert against Sublandlord, except for offsets and abatements in rent, if
any, expressly provided for under the Sublease, (c) be bound by any amendment to
or modification of the Sublease made without the prior written consent of Owner,
(d) be bound by any payment by Subtenant of any rent in advance beyond one
month’s rent paid in accordance with the terms of the Sublease, except as
expressly provided in the Sublease, (e) be obligated to cure any default of
Sublandlord that occurred prior to the time that Owner succeeded to the interest
of Sublandlord under the Sublease, except to the extent such default continues
past the date of such succession and would then be the obligation of the then
current Landlord to cure, (f) intentionally omitted, or (g) be responsible for
or with respect to the retention, application and/or return to Subtenant of any
security deposit paid to Sublandlord, whether or not still held by Sublandlord,
unless and until Owner has actually received the full amount of such security
deposit. It is agreed, however, that after the date of Subtenant’s attornment to
Owner and Owner’s succession to the interest of Sublandlord under the Sublease
(the “Succession Date”), nothing herein shall be deemed to relieve Owner from
performing, in accordance with the terms of the Sublease, the obligations of the
Sublandlord under the Sublease if the same have not been performed as of the
Succession Date and any other obligation that may accrue thereafter. If any
obligation of Sublandlord shall not have been performed prior to the Succession
Date and Owner is required to perform the same after the Succession Date
pursuant to the terms of the Sublease, if Owner shall default in its obligation
to perform the same, Subtenant’s remedies for such non-performance shall be as
prescribed in the Sublease or as may exist at law. Notwithstanding anything
herein set forth to the contrary, Owner shall not be liable for monetary damages
or be subject to any set off or deduction from rent by reason of its failure to
perform any obligation to have been performed prior to the Succession Date.

 

4.                                      If any default (which includes any act
or failure to act) shall occur that shall permit Subtenant to terminate the term
of the Sublease or cancel such Sublease (whether immediately or after the lapse
of time) (a “Termination Right”), Subtenant shall promptly give Owner notice of
such event and a reasonable opportunity to remedy such event (but not less than
(a) fifteen (15) days after such notice in the case of a monetary default and
(b) thirty (30) days in all other circumstances). If Owner shall have cured any
monetary default within the aforesaid time period or have commenced to effect
such a cure within the relevant time period in all other cases (and continue to
act diligently to prosecute such cure to completion), then Tenant shall not
effect such a termination and the Sublease shall continue in effect pursuant to
its terms. Owner shall be entitled to additional time to cure such default (not
to exceed ninety (90) days) if (x) Owner shall require more than thirty (30)
business days following such notice to remedy the default (other than a monetary
default) giving rise to the Termination Right, (y) Owner shall have given notice
of its intention to remedy the event within the applicable time period and
(z) Owner promptly takes and diligently pursues commercially reasonable steps to
effect such remedy.

 

5.                                      In all events, the liability of Owner to
Subtenant whether under this Agreement or the Sublease and Subtenant’s right to
be made whole for any damage, injury or loss it may sustain shall be limited and
restricted to Owner’s estate in the Subleased Premises and any proceeds thereof
and shall in no event exceed such interest or proceeds. In no event shall
Subtenant name or seek to name any member, agent, employee or affiliate of Owner
in any action, proceeding, arbitration or other form of litigation, whether to
collect any deficiency or otherwise, in connection with any claim arising out of
or in connection with the Sublease or this Agreement (whether before or after
the expiration or earlier termination of the term of the Lease).

 

6.                                      Any notice required or desired to be
given in connection with this Agreement shall be in writing and shall be given
to the parties hereto at the addresses set forth below by (a) personal delivery
to the person to whom notices are designated to be given hereunder or (b) by
facsimile transmittal, provided that such transmittal is electronically
confirmed to have been successfully sent and an original, executed copy of such
notice is delivered personally within one (1) business day to the designated
recipient of such notice. Notices shall be deemed effective upon receipt by the
designated person but the failure of any such person to accept any notice or the
failure to deliver any such notice because any designated recipient is not
available to receive the same shall not be deemed to invalidate the
effectiveness of such notice. Notices shall be addressed as follows:

 

To Owner:

Empire State Land Associates L.L.C.

c/o Malkin Holdings LLC

60 East 42nd Street

New York, New York10165

Attention: Senior Asset Manager

 

2

--------------------------------------------------------------------------------


 

 

Facsimile Number: (212) 850-2796

 

To Subtenant:

Shutterstock, Inc.

 

60 Broad Street, 30th Floor

 

New York, New York 10004

Attention:

 

Facsimile No.:

 

 

Each party hereto may designate a different person and address for the receipt
of notices by notice given in the aforesaid manner.

 

7.                                      A “business day” is deemed to be any
day, except Saturday, Sunday and any day that a majority of the commercial banks
chartered by the State of New York having branches in the Borough of Manhattan
are closed for the purpose of accepting deposits (other than by automatic teller
machine or similar devices or by electronic transfer of funds).

 

8.                                      The provisions of this Agreement are
binding upon and shall inure to the benefit of the successors and assigns of the
parties hereto.

 

9.                                      If there is any conflict or ambiguity
between any term of this Agreement and any term of the Sublease, the term of
this Agreement shall control.

 

10.                               This Agreement shall be governed by and
construed in accordance with the substantive laws of the State of New York
without giving effect to any choice or conflicts of law doctrine or policy. Any
legal proceeding respecting any cause of action or claim arising hereunder shall
be brought in the courts of the State of New York sitting in the County of New
York.

 

11.                               Owner and Subtenant waive trial by jury in any
action or proceeding or counterclaim arising out of this Agreement brought or
made by either of them.

 

12.                               This Agreement may not be amended or
terminated orally.

 

13. This Agreement constitutes the sole agreement between the parties with
respect to the subject matter hereof and supersedes any prior agreement (written
or oral) between them with respect to such subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

 

EMPIRE STATE LAND ASSOCIATES L.L.C.

 

By: Empire State Building Associates L.L.C., Member

 

 

 

By:

 

 

 

Peter L. Malkin, Member

 

 

 

SHUTTERSTOCK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

 

BEGINNING at the corner formed by the intersection of the southerly side of
34th Street with the westerly side of 5th Avenue;

 

THENCE southerly along the westerly side of 5th Avenue 197 feet 6 inches to the
northerly side of 33rd Street;

 

THENCE westerly along the northerly side of 33rd Street 500 feet;

 

THENCE northerly and parallel with the westerly side of 5th Avenue 98 feet 9
inches to the middle line of the block;

 

THENCE easterly and parallel with the northerly side of 33rd Street, 75 feet;

 

THENCE again northerly and parallel with the westerly side of 5th Avenue and
part of the distance through a party wall 98 feet 9 inches to the southerly side
of 34th Street;

 

THENCE easterly along the southerly side of 34th Street 425 feet to the corner
aforesaid, the point or place of BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Master Lease

 

Indenture of Ground Lease dated 12-21-51 by and between The Prudential Insurance
Company of America, as landlord and Alglan Realty Corporation, Rostev Realty
Corporation and Bentob Realty Corporation as tenants, and recorded 12-21-51 in
Liber 4759 Page 534, as assigned and/or modified pursuant to:

 

Modification of Indenture of Lease between The Prudential Insurance Company of
America and Empire State Building Associates, dated 12-27-61, and recorded
12-27-61 in Liber 5173 Page 49;

 

Second Modification of Indenture of Lease between The Prudential Insurance
Company of America and Empire State Building Associates, dated 2-15-65, and
recorded 2-15-65 in Liber 5314 Page 479;

 

Agreement and Declaration by and between The Prudential Insurance Company of
America and Empire State Building Associates, dated 12-6-65, and recorded
12-10-65 in Liber 5353 Page 260.

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Operating Sublease

 

Terms, Covenants, Conditions, Provisions, and Agreements of the Agreement of
Sublease dated 12/27/61 and recorded on 12/27/61 in Liber 5173 Page 155 made by
Empire State Building Associates, as sub-landlord, to Lawrence A. Wien, Harry B.
Helmsley, Martin Weiner Realty Corporation and Parempco Inc., Joint Venturers,
associated under the name of Empire State Building Company, as sub-tenant., and
with respect thereto:

 

Terms, Covenants, Conditions and Provisions of First Modification of Sublease
between Empire State Building Associates, as sublandlord, and Lawrence A. Wien,
Harry B. Helmsley, Wico Trading Corporation and Martin Weiner Realty
Corporation, Joint Venturers associated under the name of Empire State Building
Company, subtenants, (with consent from The Prudential Insurance Company of
America) dated 2/15/65 and recorded on 2/15/65 in Liber 5315 Page 1.

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK     

)

 

 

:

ss.

COUNTY OF NEW YORK

)

 

 

On the          day of             , 2013, before me, the undersigned,
personally appeared Peter L. Malkin personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) on behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

 

STATE OF CALIFORNIA)

 

:

ss.

COUNTY OF SANTA CLARA)

 

 

On the         day of              , 2013 before me, the undersigned, personally
appeared personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person on behalf of
which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

to lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Entrance Door and Signage Specifications

 

--------------------------------------------------------------------------------


[g87131kg25i001.gif]

DOOR TYPES VARIES V.I.F. PROVIDE NEW 1-1/2 HR. FIRE RATED SOLID CORE WOOD DOOR
IN AN EXISTING HOLLOW METAL FLUSH FRAME. PROVIDE ESB STANDARD REVEAL ON CORRIDOR
FACE OF EACH DOOR. PROVIDE MAIL SLOT IF REQUIRED BY HARDWARE TYPE. 8” HIGH KICK
PLATE TO FIT TO DOOR WIDTH. FULL HT. VERIFY INFIELD TO EXISTING FRAME MATCH
EXISTING A SINGLE FLUSH DOOR SCALE: 3/8” = 1’-0” (EXISTING FRAME) MATCH PREVIOUS
INACTIVE LEAF SIZE MATCH PREVIOUS ACTIVE LEAF SIZE SEE THE CONSTRUCTION PLAN FOR
LOCATION OF ACTIVE AND IN-ACTIVE LEAF PROVIDE NEW 1-1/2 HR. FIRE RATED ONE AND A
HALF PAIR OF SOLID CORE WOOD DOORS IN AN EXISTING HOLLOW METAL FLUSH FRAME.
PROVIDE BUILDING STANDARD ASTRAGAL SECURED TO INACTIVE LEAF TO MATCH WOOD TYPE
AND FINISH ON DOOR. PROVIDE ESB STANDARD REVEAL ON CORRIDOR FACE OF EACH DOOR.
PROVIDE MAIL SLOT IF REQUIRED BY HARDWARE TYPE. FULL HT. VERIFY INFIELD TO
EXISTING FRAME MATCH EXISTING 8” HIGH KICK PLATES TO FIT TO DOOR WIDTH. B ONE
AND HALF FLUSH PAIR OF DOORS SCALE: 3/8” = 1’-0” (EXISTING FRAME) VERIFY IN
FIELD EQ. EQ. SEE THE CONSTRUCTION PLAN FOR LOCATION OF ACTIVE AND IN-ACTIVE
LEAF. PROVIDE NEW 1-1/2 HR. FIRE RATED EQUAL PAIR OF SOLID CORE WOOD DOORS IN AN
EXISTING HOLLOW METAL FLUSH FRAME. PROVIDE BUILDING STANDARD ASTRAGAL SECURED TO
INACTIVE LEAF TO MATCH WOOD TYPE AND FINISH ON DOOR. PROVIDE ESB STANDARD REVEAL
ON CORRIDOR FACE OF EACH DOOR. MATCH EXISTING BUILDING STANDARD INSTALLATION
HEIGHT. PROVIDE MAIL SLOT IF REQUIRED BY HARDWARE TYPE. 8” HIGH KICK PLATES TO
FIT TO DOOR WIDTH. FULL HT.VERIFY INFIELD TO EXISTING FRAME C Flush double doors
Scale: 3/8” = 1’-0” D Single Flush Door Scale: 3/8” = 1’-0” PROVIDE NEW 1-1/2
HR. FIRE RATED SOLID CORE WOOD DOOR IN A NEW 1-1/2 HR. FIRE RATED HOLLOW METAL
FRAME. PROVIDE ESB STANDARD REVEAL ON CORRIDOR FACE OF EACH DOOR. PROVIDE MAIL
SLOT IF REQUIRED BY HARDWARE TYPE. 8” HIGH KICK PLATES TO FIT TO DOOR WIDTH.
7’-0” MATCH EXISTING 3’-2” E one and a half flush pair of doors Scale: 3/8” =
1’-0” SEE THE CONSTRUCTION PLAN FOR LOCATION OF ACTIVE AND IN-ACTIVE LEAF.
PROVIDE NEW ONE AND A HALF PAIR OF 1-1/2 HOUR FIRE RATED INACTIVE 2’-6” WIDE AND
ACTIVE 3’-0” WIDE X 7’-0” HIGH X 1-3/4” THK. SOLID CORE WOOD DOORS IN A NEW
1-1/2 HOUR FIRE RATED FLUSH HOLLOW METAL FRAME. PROVIDE BUILDING STANDARD
ASTRAGAL SECURED TO INACTIVE LEAF TO MATCH WOOD TYPE AND FINISH ON DOOR. PROVIDE
ESB STANDARD REVEAL ON CORRIDOR FACE OF EACH DOOR. PROVIDE MAIL SLOT IF REQUIRED
BY HARDWARE TYPE. 8” HIGH KICK PLATES TO FIT TO DOOR WIDTH. MATCH PREVIOUS
INACTIVE LEAF SIZE MATCH PREVIOUS INACTIVE LEAF SIZE 7’-0” MATCH EXISTING 3’-2”
F Flush Double Doors Scale: 3/8” = 1’-0” SEE THE CONSTRUCTION PLAN FOR LOCATION
OF ACTIVE AND IN-ACTIVE LEAF. PROVIDE NEW 1-1/2 HOUR FIRE RATED EQUAL PAIR X
7’-0” HIGH X 1-3/4” THK. SOLID CORE WOOD DOORS IN A NEW 6’-0” WIDE 1-1/2 HOUR
FIRE RATED FLUSH HOLLOW METAL FLUSH FRAME. PROVIDE BUILDING STANDARD ASTRAGAL
SECURED TO INACTIVE LEAF TO MATCH WOOD TYPE AND FINISH ON DOOR. PROVIDE ESB
STANDARD REVEAL ON CORRIDOR FACE OF EACH DOOR. PROVIDE MAIL SLOTT IF REQUIRED BY
HARDWARE TYPE. MATCH EXISTING BUILDING STANDARD INSTALLATION HEIGHT. 8” HIGH
KICK PLATES TO FIT TO DOOR WIDTH. G-ONE AND A HALF FLUSH PAIR OF DOORS- SCALE:
3/8” = 1’ -0”  PROVIDE NEW ONE AND A HALF PAIR OF 1-1/2 HOUR FIRE RATED INACTIVE
2”-6” WIDE AND ACTIVE 3”-0” WIDE X 7”-0” HIGH X 1-3/4 THK. SOLID CORE WOOD DOORS
IN A NEW 1-1/2 HOUR FIRE RATED FLUSH HOLLOW METAL FRAME. PROVIDE BUILDING
STANDARD ASTRAGAL SECURED TO INACTIVE LEAF TO MATCH WOOD TYPE AND FINISH ON
DOOR. PROVIDE ESB STANDARD REVEAL ON CORRIDOR FACE OF EACH DOOR. PROVIDE MAIL
SLOT IF REUIRED BY HARDWARE TYPE. MATCH EXISTING BUILDING STANDARD INSTALLATION
HEIGHT. 8” HIGH KICK PLATES TO FIT TO DOOR WIDTH. Empire state building door
symbols and notes DOOR NUMBER EXISTING DOOR, FRAME & HARDWARE TO REMAIN, UNLESS
OTHERWISE NOTED ON CONSTRUCTION NOTE #4 FOR REQUIRED WORK RELATED TO NEW
“SIEDLE” SYSTEM. DOOR NUMBER PROVIDE NEW HARDWARE TYPE. EXISTING DOOR & FRAME TO
REMAIN. DOOR NUMBER NEW HARDWARE TYPE NEW DOOR TYPE DOOR SHOWN AT A 45° DEGREE
ANGLE SHALL REPRESENT AN IN-ACTIVE DOOR LEAF. DOOR SHOWN AT A 90° DEGREE OPEN
ANGLE SHALL REPRESENT AN ACTIVE DOOR LEAF. NOTES: 1. SPECIFIED LOCKSETS ARE TO
BE TIED INTO BUILDING’S MASTER KEY, AND BUILDING IS TO BE FURNISH WITH A MINIMUM
OF (2) KEYS PER LOCK SET LABELED BY DOOR AND ROOM TYPE. 2. CONTRACTOR TO PROVIDE
ALL WOODWORK, FRAMING AND BLOCKING AS REQUIRED FOR PROPER DOOR & HARDWARE
FUNCTION. 3. HOLLOW METAL DOORS AND FRAMES IN PUBLIC CORRIDORS ARE TO BE PAINTED
“P3” ON THE FINISH LEGEND. 4. NEW WOOD DOORS SHALL BE 90 MIN./B LABEL FIRE RATED
PRE-FINISHED CHERRY VENEER WOOD DOORS TO MATCH EMPIRE STATE BUILDING CONTROL
SAMPLE - 90 MINUTE MINERAL CORE WITH TOP RAIL BLOCKING FOR CLOSER HARDWARE WITH
CONTINUOUS REVEAL ON EXTERIOR PUBLIC CORRIDOR SIDE OF DOOR. DOORS INDICATED
SHALL BE PRE-CUT TO RECEIVE SPECIFIED HARDWARE & MAIL SLOT. 5. NEW WOOD DOORS TO
RECEIVE A 3/8” UNDERCUT ABOVE FLOOR SADDLES. 6. SEE TYPICAL DOOR FRAME DETAIL
“J1”, THIS SHEET FOR NEW HOLLOW METAL FRAME TYPE, SADDLE INSTALLATION AND
ADDITIONAL WORK REQUIRED. ALSO SEE ADDITIONAL FINISH WORK REQUIRED ON THE TENANT
SPACE SIDE ON THE FINISH LEGEND, SHEET “ML-1”. 2. DRAWINGS ISSUED FOR PRICING,
CONSTRUCTION & FILING. 11/21/08 CISCO 1. DRAWINGS ISSUED FOR BID AND PERMIT.
1/14/09 CISCO NO. Revision Date By ALL DRAWINGS AND WRITTEN MATERIAL APPEARING
HEREIN CONSTITUTE ORIGINAL AND UNPUBLISHED WORK OF THE ARCHITECT AND MAY NOT BE
DUPLICATED, USED OR DISCLOSED WITHOUT WRITTEN CONSENT OF THE ARCHITECT. Project
PUBLIC CORRIDOR RENOVATION EMPIRE STATE BUILDING 350 FIFTH AVENUE, NEW YORK, NY
Drawing Title DOOR & HARDWARE SCHEDULE Project No. Scale TPG Architecture, LLP
1008229-00 AS NOTED 360 Park Avenue South Drawn By Date New York, NY 10010 CISCO
8/4/08 212 768 0800 Fax 212 768 1597 www.tpgarchitecture.com Seal Floors VARY
Drawing No. A-601

 

 


[g87131kg27i001.gif]

DOOR HARWDARE TYPES: TENANT DOORS 1. LOCKSET: NEW OFFICE ENTRY LOCKSET ON ACTIVE
LEAF BY “CORBIN RUSSWIN” ML2051, WITH “ARMSTRONG” LEVER HANDLE, FINISH BHMA 626
SATIN CHROMIUM. ENTRY SYSTEM: EXTERIOR SURFACE MOUNTED ENTRY COMMUNICATION
SYSTEM (ADJACENT TO DOOR) BY “SIEDLE” VARIO WITH INTEGRATED DOOR BELL. SEE
CONSTRUCTION NOTE #4 ON THE MASTER LEGEND AND SYMBOL “SDL” ON THE CONSTRUCTION
PLAN. CLOSER: “LCN” 4040 SERIES SURFACE MOUNTED DOOR CLOSER ON PUSH SIDE OF
ACTIVE DOOR. FLUSH BOLTS: TOP & BOTTOM FULLY CONCEALED FLUSH BOLTS ON INACTIVE
LEAF BY “IVES” FB457UL, FINISH US26D. BUTT HINGES: (6) BUTT HINGES BY “STANLEY”
FBB179, 4–1/2” X 4–1/2”, FINISH US26D. DOME STOP: FLOOR MOUNTED DOME STOP BY
“IVES” MODEL#FS17, FINISH US26D (PER LEAF). SILENCERS: (3) “IVES” SILENCERS,
M0DEL#SR64. SADDLE: MILL FINISHED ALUMINUM SADDLE BY “PEMKO” MODEL #171A. KICK
PLATE: 8” HIGH KICK PLATE PER DOOR BY “DON–JO”, KP–SERIES, TO FIT ACCORDINLY TO
DOOR LEAF SIZES, V.I.F. IN 626 SATIN CHROMIUM FINISH. MAIL SLOT: “IVES” MAGAZINE
SIZE LETTER BOX PLATE (MAIL SLOT) ON INACTIVE LEAF MODEL #620 SPRING LOADED
FRONT PLATE/OPEN BACK WITH #601 SLEEVE, FINISH US26D. 2. LOCKSET: NEW OFFICE
ENTRY LOCKSET ON ACTIVE LEAF BY “CORBIN RUSSWIN” ML2051, WITH “ARMSTRONG” LEVER
HANDLE, FINISH BHMA 626 SATIN CHROMIUM. DOOR STRIKE: NEW ELECTRIC STRIKE BY “VON
DUPRIN” 5100 TO BE TIED INTO NEW CARD READER ON “SIEDLE” ENTRY SYSTEM AT
EXTERIOR PUBLIC CORRIDOR SIDE. ENTRY SYSTEM: EXTERIOR SURFACE MOUNTED ENTRY
COMMUNICATION SYSTEM (ADJACENT TO DOOR) BY “SIEDLE” VARIO WITH INTEGRATED DOOR
BELL. SEE CONSTRUCTION NOTE #4 ON THE MASTER LEGEND AND SYMBOL “SDL” ON THE
CONSTRUCTION PLAN. CLOSER: “LCN” 4040 SERIES SURFACE MOUNTED DOOR CLOSER ON PUSH
SIDE OF DOOR. BUTT HINGES: (3) BUTT HINGES BY “STANLEY” FBB179, 4–1/2” X 4–1/2”,
FINISH US26D. DOME STOP: FLOOR MOUNTED DOME STOP BY “IVES” MODEL#FS17, FINISH
US26D. SILENCERS: (3) “IVES” SILENCERS, MODEL#SR64. SADDLE: MILL FINISHED
ALUMINUM SADDLE BY “PEMKO” MODEL #171A. KICK PLATE: (1) 8” HIGH KICK PLATE PER
DOOR BY “DON–JO”, KP–SERIES, TO FIT ACCORDINLY TO DOOR LEAF SIZE, V.I.F. IN 626
SATIN CHROMIUM FINISH. MAIL SLOT: “IVES” MAGAZINE SIZE LETTER BOX PLATE (MAIL
SLOT) ON INACTIVE LEAF MODEL #620 SPRING LOADED FRONT PLATE/OPEN BACK WITH #601
SLEEVE, FINISH US26D. 3. LOCKSET: NEW OFFICE ENTRY LOCKSET BY “CORBIN RUSSWIN”
ML2051, WITH “ARMSTRONG” LEVER HANDLE, FINISH BHMA 626 SATIN CHROMIUM. ENTRY
SYSTEM: EXTERIOR SURFACE MOUNTED ENTRY COMMUNICATION SYSTEM (ADJACENT TO DOOR)
BY “SIEDLE” VARIO WITH INTEGRATED DOOR BELL. SEE CONSTRUCTION NOTE #4 ON THE
MASTER LEGEND AND SYMBOL “SDL” ON THE CONSTRUCTION PLAN. CLOSER: SURFACE MOUNTED
DOOR CLOSER ON INTERIOR TENANT SIDE BY “LCN” 4040 SERIES. BUTT HINGES: (3) BUTT
HINGES BY “STANLEY” FBB179, 4–1/2” X 4–1/2”, FINISH US26D. DOME STOP: FLOOR
MOUNTED DOME STOP BY “IVES” MODEL#FS17, FINISH US26D. SILENCERS: (3) “IVES”
SILENCERS, MODEL#SR64. SADDLE: MILL FINISHED ALUMINUM SADDLE BY “PEMKO” MODEL
#171A. KICK PLATE: (1) 8” HIGH KICK PLATE BY “DON–JO”, KP–SERIES, TO FIT
ACCORDINLY TO DOOR LEAF SIZE, V.I.F. IN 626 SATIN CHROMIUM FINISH. MAIL SLOT:
“IVES” MAGAZINE SIZE LETTER BOX PLATE (MAIL SLOT) MODEL #620 SPRING LOADED FRONT
PLATE/OPEN BACK WITH #601 SLEEVE, FINISH US26D. 4. LOCKSET: NEW OFFICE ENTRY
LOCKSET ON ACTIVE LEAF BY “CORBIN RUSSWIN” ML2051, WITH “ARMSTRONG” LEVER
HANDLE, FINISH BHMA 626 SATIN CHROMIUM. DOOR STRIKE: NEW ELECTRIC STRIKE BY “VON
DUPRIN” 5100 TO BE TIED INTO NEW CARD READER ON “SIEDLE” ENTRY SYSTEM AT
EXTERIOR PUBLIC CORRIDOR SIDE. ENTRY SYSTEM: EXTERIOR SURFACE MOUNTED ENTRY
COMMUNICATION SYSTEM (ADJACENT TO DOOR) BY “SIEDLE” VARIO WITH INTEGRATED DOOR
BELL. SEE CONSTRUCTION NOTE #4 ON THE MASTER LEGEND AND SYMBOL “SDL” ON THE
CONSTRUCTION PLAN. CLOSER: “LCN” 4040 SERIES SURFACE MOUNTED DOOR CLOSER ON PUSH
SIDE OF ACTIVE DOOR. FLUSH BOLTS: TOP & BOTTOM FULLY CONCEALED FLUSH BOLTS ON
INACTIVE LEAF BY “IVES” FB457UL, FINISH US26D. BUTT HINGES: (5) BUTT HINGES BY
“STANLEY” FBB179, 4–1/2” X 4–1/2”, FINISH US26D. ELECTRIFIED HINGE: PROVIDE
ELECTRIFIED HINGE ON IN–ACTIVE LEAF, FINISH US26D TO MATCH STANLEY HINGE SIZE.
DOME STOP: FLOOR MOUNTED DOME STOP BY “IVES” MODEL#FS17, FINISH US26D (PER
LEAF). SILENCERS: (3) “IVES” SILENCERS, MODEL#SR64. SADDLE: MILL FINISHED
ALUMINUM SADDLE BY “PEMKO” MODEL #171A. KICK PLATE: 8” HIGH KICK PLATE PER DOOR
BY “DON–JO”, KP–SERIES, TO FIT ACCORDINLY TO DOOR LEAF SIZES, V.I.F. IN 626
SATIN CHROMIUM FINISH. MAIL SLOT: “IVES” MAGAZINE SIZE LETTER BOX PLATE (MAIL
SLOT) ON INACTIVE LEAF MODEL #620 SPRING LOADED FRONT PLATE/OPEN BACK WITH #601
SLEEVE, FINISH US26D. CORE DOORS 20. LOCKSET: NEW OFFICE ENTRY LOCKSET BY
“CORBIN RUSSWIN” ML2051, WITH “ARMSTRONG” LEVER HANDLE AND STRIKE PLATE, FINISH
BHMA 626 SATIN CHROMIUM. CLOSER: “LCN” 4040 SERIES SURFACE MOUNTED DOOR CLOSER
ON PUSH SIDE OF DOOR. BUTT HINGES: (3) NON–REMOVABLE BUTT HINGES BY “STANLEY”
FBB179, 4–1/2” X 4–1/2”, FINISH US26D. DOME STOP: FLOOR MOUNTED DOME STOP BY
“IVES” MODEL#FS17, FINISH US26D. SILENCERS: (3) “IVES” SILENCERS, MODEL#SR64.
SADDLE: MILL FINISHED ALUMINUM SADDLE BY “PEMKO” MODEL #171A. 21. LOCKSET: NEW
OFFICE ENTRY LOCKSET BY “CORBIN RUSSWIN” ML2042, WITH “ARMSTRONG” LEVER HANDLE
AND STRIKE PLATE, FINISH BHMA 626 SATIN CHROMIUM. CLOSER: “LCN” 4040 SERIES
SURFACE MOUNTED DOOR CLOSER ON PUSH SIDE OF DOOR. BUTT HINGES: (3) BUTT HINGES
BY “STANLEY” FBB179, 4–1/2” X 4–1/2”, FINISH US26D. DOME STOP: FLOOR MOUNTED
DOME STOP BY “IVES” MODEL#FS17, FINISH US26D. SILENCERS: (3) “IVES” SILENCERS,
MODEL#SR64. SADDLE: MILL FINISHED ALUMINUM SADDLE BY “PEMKO” MODEL #171A. 22.
LOCKSET FOR MEN’S & WOMENS RESTROOMS: TO BE DETERMINED 23. LOCKSET: NEW
STOREROOM LOCKSET BY “CORBIN RUSSWIN” ML2057, WITH “ARMSTRONG” LEVER HANDLE AND
STRIKE PLATE, FINISH BHMA 626 SATIN CHROMIUM. BUTT HINGES: (3) NON–REMOVABLE
BUTT HINGES BY “STANLEY” FBB179, 4–1/2” X 4–1/2”, FINISH US26D. DOME STOP: FLOOR
MOUNTED DOME STOP BY “IVES” MODEL#FS17, FINISH US26D. SILENCERS: (3) “IVES”
SILENCERS, MODEL#SR64.

 

 


[g87131kg29i001.gif]

M2 EDS WITH DOOR BELL ONLY SCALE :N.T.S. (eds) ENTRY DOOR STATION BLANK MODULE
FOR VIDEO CAMERA BLANK MODULE FOR INTERCOM SPEAKER PUSH BUTTON (DOOR BELL) BLANK
MODULE FOR PROXIMITY CARD READER M3 EDS WITH INTERCOM, DOOR BELL SCALE :N.T.S.
(eds) ENTRY DOOR STATION BLANK MODULE FOR VIDEO CAMERA SPEAKER INTERCOM PUSH
BUTTON (DOOR BELL) BLANK MODULE FOR PROXIMITY CARD READER M4 EDS WITH INTERCOM,
DOOR BELL & NUMREIC KEYPAD SCALE :N.T.S. (eds) ENTRY DOOR STATION BLANK MODULE
FOR VIDEO CAMERA SPEAKER INTERCOM PUSH BUTTON (DOOR BELL) NUMERIC KEYPAD M5 EDS
WITH INTERCOM, DOOR BELL & PROXIMITY CARD READER SCALE :N.T.S. (eds) ENTRY DOOR
STATION BLANK MODULE FOR VIDEO CAMERA SPEAKER INTERCOM PUSH BUTTON (DOOR BELL)
PROXIMITY CARD READER M6 EDS WITH DOOR BELL & PROXIMITY CARD READER SCALE
:N.T.S. (eds) ENTRY DOOR STATION BLANK MODULE FOR VIDEO CAMERA BLANK MODULE FOR
INTERCOM SPEAKER PUSH BUTTON (DOOR BELL) PROXIMITY CARD READER M7 EDS WITH DOOR
BELL & KEYPAD SCALE :N.T.S. (eds) ENTRY DOOR STATION BLANK MODULE FOR VIDEO
CAMERA BLANK MODULE FOR INTERCOM SPEAKER PUSH BUTTON (DOOR BELL) NUMERIC KEYPAD
AKF technologies Project EMPIRE STATE BUILDING COORIDOR RENOVATIONS Title
SECURITY DETAILS Project No. Y080199-002 Date 01.20.2009 Dwn By SH Sketch No.
SKS-1 Scale 1/8”=1’-0” Ckh By PS Revd:

 


[g87131kg29i002.gif]

1 SIGN TYPE V1 & W1, TYPICAL ELEVATION 1/2” = 1’-0” 2 12 two twelve harakawa,
inc. 902 broadway floor 20 new york, ny 10010 212 254 6670 tel EMPIRE STAtE
BUILDING MASTER PLAN New york, new york CLIENT Ted Finnerty DATE: 03/19/09
SCALE: As noted PHASE: Final Tenant Signage Guidelines DRAWING TITLE: DOOR ID
DRAWING: 1 [LOGO]

 


[g87131kg29i003.gif]

331 XYZ Corporation 1/8” thick cut aluminum, no. 4 horizontal brush finish
mounted to back panel 1/16” deep routed rule, infilled on all three sides to
match MP18084 Text screened to match MP18084 1/4” photo polymer panel painted to
match MP19962 mounted to 1/16” acrylic shim inset by 1/4” 331 XYZ Corporation 1
SIGN TYPE W1 - DOOR ID, DOOR MOUNTED HALF FULL 2 12 TWO TWELVE HARAKAWA, INC.
902 BROADWAY FLOOR 20 NEW YORK, NY 10010 212 254 6670 TEL EMPIRE STATE BUILDING
MASTER PLAN New York, New York CLIENT TED Finnerty DATE: 03/19/09 SCALE: as
noted PHASE: Final Tenant Signage Guidelines DRAWING TITLE: DOOR ID DRAWING: 2

 

 


[g87131kg29i004.gif]

331 XYZ Corporation Raised numeral tipped to match MP18084 Rule line cut 1/16”
deep infilled on all three sides to match MP18084 Raised braille to match
background Text screened to match MP18084 1/4” photopolymer painted to match
MP19962 mounted to 1/16” acrylic shim inset by 1/4” 331 XYZ Corporation 1 SIGN
TYPE V1 - DOOR ID, WALL MOUNTED FULL SCALE 2 12 TWO TWELVE HARAKAWA, INC. 902
BROADWAY FLOOR 20 NEW YORK, NY 10010 212 254 6670 TEL EMPIRE STATE BUILDING
MASTER PLAN New York, New York CLIENT Ted Finnerty DATE: 03/19/09 SCALE: As
noted PHASE: Final Tenant Signage Guidelines DRAWING TITLE: DOOR ID ELEVATION
DRAWING: 3

 

 


 

EXHIBIT E

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Letter of Credit

 

--------------------------------------------------------------------------------


 

Letter of Credit

 

[Letterhead of the Bank]

 

                     , 200  

 

Empire State Building Company L.L.C.

350 Fifth Avenue, Third Floor

New York, New York 10118

 

Irrevocable Letter of Credit No.

 

Gentlemen:

 

We hereby issue our Irrevocable Letter of Credit No. (“Letter of Credit”) in
your favor, for the account of [name of Tenant] for the amount of [amount of
security deposit], available from time to time on or after the date hereof and
not later than the close of business on [insert a date which is not less than
one year after the Commencement Date] or such later date through which this
credit may be automatically extended and renewed as set forth below. Drawings
under this Letter of Credit shall be by one or more sight drafts, in the form of
Exhibit 1 hereto, presented at our office, bearing this Letter of Credit number
and accompanied by the original of this Letter of Credit.

 

Partial drawings under this Letter of Credit are permitted. We shall,
immediately after each presentation of this Letter of Credit, return the same to
you, marking this Letter of Credit to show the amount paid by us and the date of
such payment.

 

This Letter of Credit may be transferred or assigned one or more times without
our consent and without cost to you upon presentation to us of (i) a duly
completed transfer instruction in the form of Exhibit 2 to this Letter of Credit
and (ii) the original of this Letter of Credit. No other documents or
presentations shall be required by us in connection with any such transfer or
assignment of this Letter of Credit.

 

WE HEREBY AGREE WITH EACH DRAWER, ENDORSER AND BONA FIDE HOLDER OF ANY DRAFT
DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT THAT SUCH
DRAFT SHALL BE DULY HONORED ON DUE PRESENTATION TO US.

 

It is a condition of this Letter of Credit that it shall automatically be
extended and renewed for additional periods of one year from the then current
expiration date hereof. However, this Letter of Credit shall not be
automatically extended and renewed if, at least forty-five (45) days prior to
any such expiration date, we notify you in writing at your address set forth
above (or in any transfer instruction, if applicable), by certified mail, return
receipt requested, that we elect not to so extend and renew this Letter of
Credit. In the event we shall have so notified you of our election not to so
extend and renew this Letter of Credit, then the entire face or principal amount
of this Letter of Credit (as the same may have been reduced as set forth above)
may be drawn upon at any time during the ten (10) days immediately preceding the
then current expiration date of this Letter of Credit upon the presentation by
you of only a sight draft bearing this Letter of Credit number and the original
of this Letter of Credit. This Letter of Credit, if automatically extended and
renewed, shall continue as set forth herein, except that the expiration date
hereof shall be the first anniversary of the then current expiration date of
this Letter of Credit.

 

Subject to the last paragraph of this Letter of Credit, this Letter of Credit
sets forth the full terms of our undertaking, and such undertaking shall not in
any way be modified, amended or amplified by reference to any document,
instrument or agreement referred to in this Letter of Credit or in which this
Letter of Credit is referred to or to which this Letter of Credit relates; and
any such reference shall not be deemed to incorporate herein the terms of any
such referenced document, instrument or agreement.

 

--------------------------------------------------------------------------------


 

THIS LETTER OF CREDIT SHALL EXPIRE AT THE CLOSE OF BUSINESS ON [insert a date
which is not less than one year and one month after the commencement date after
the term of the lease] or such later date through which this Letter of Credit
may be automatically extended and renewed as set forth above.

 

All drafts, documents, instructions and communications pertinent to this Letter
of Credit must be presented to our office located at , New York, New York,
Attention: Letter of Credit Department, or at any other office in New York, New
York which may be designated by our written notice delivered to you.

 

This Letter of Credit is issued subject to the Uniform Customs and Practice for
Documentary Credits (1994 revision), International Chamber of Commerce
Publication No. 500, and any amendments thereof. This Letter of Credit shall be
deemed to be a contract made under the laws of the State of New York and shall,
as to matters not governed by said Uniform Customs and Practice for Documentary
Credits, be governed by and construed in accordance with the laws of said State.

 

 

Yours very truly,

 

 

 

[Name of Issuing Bank]

 

 

 

 

 

By:

 

Authorized Signature

 

2

--------------------------------------------------------------------------------


 

Exhibit 1 to Letter of Credit No.            

 

DRAFT

 

Letter of Credit No.:

 

Date of Letter Credit:

 

Date of this Draft:

 

         , 200  

 

To the Order of

Pay ($) Dollars at sight for value received under Letter of Credit No.

To:          [Insert name and address of Issuing Bank]

 

This Draft is payable only at: [Insert name and address of Issuing Bank]

 

Empire State Building Company L.L.C.

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2 To Letter of Credit No.          

 

        , 200  

 

INSTRUCTION TO TRANSFER IN FULL

 

New York, New York

Attention: Letter of Credit Division

 

Re:          Your Irrevocable Letter of Credit No.

 

Gentlemen:

 

The undersigned beneficially irrevocably transfers all rights of the undersigned
beneficiary to draw under the above Letter of Credit to:

 

           (Name of Transferee)

 

           (Address of Transferee)

 

By this transfer all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee.

 

The above Letter of Credit is returned herewith, and in accordance therewith we
ask you to issue a new irrevocable Letter of Credit in favor of the above-named
transferee in the amount of $ and with other provisions consistent with the
above Letter of Credit.

 

 

Very truly yours,

 

 

 

 

 

[Bank]

 

 

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Building Standard Environmental Design

and Construction Guidelines

 

--------------------------------------------------------------------------------


 

Energy Efficiency:

 

Reduce lighting power density from ASHRAE/IESNA 90.1-2007 standards by at least
10% and up to or exceeding 35%. This may be achieve through efficient lighting
design, use of low wattage fixtures and reflective surfaces as well as LED task
lights and day-lighting optimization strategies. This measure is to be
implemented if the simple payback period is demonstrated to be five years or
less based on projected savings and estimated cost subject to the Landlord’s
team’s review.

 

Implement lighting controls, including daylight dimming controls for 50% of
lighting load and occupancy sensors for 75% of connected lighting load. This
measure is to be implemented if the simple payback period is demonstrated to be
five years or less based on projected savings and estimated cost subject to the
Landlord’s team’s review.

 

Optimize energy performance of HVAC systems through equipment efficiency and
zoning controls, VAV distribution systems, static pressure reset and right
sizing equipment based on efficient lighting and plug loads.

 

Specify CFC-free refrigerants. If possible, also specify HCFC-free refrigerants.

 

Implement Demand Controlled Ventilation through the use of CO2 sensors
throughout the space and in the return air stream to the Air Handling Unit
serving the space and tie in to controls.

 

Tie in radiators to VAV box controls and BMS.

 

Install local instantaneous hot water heaters. This measure is to be implemented
if the simple payback period is demonstrated to be five years or less based on
projected savings and estimated cost subject to the Landlord’s team’s review.

 

Target lighting and plug load of 2.0-2.5 Watts per square foot or less of
connected load.

 

Reduce plug loads by specifying equipment and appliances (including, without
limitation, computers, monitors, printers, refrigerators, dishwashers, water
coolers, copiers, and A/V and IT equipment) that meet or exceed Energy Star
requirements.

 

Implement plug load management strategies including occupancy sensors,
outlet-based controls, and/or software programs. This measure is to be
implemented if the simple payback period is demonstrated to be five years or
less based on projected savings and estimated cost subject to the Landlord’s
team’s reasonable review and does not negatively impact Tenant’s business.

 

Perform commissioning of energy systems within the space (including, without
limitation, lighting, HVAC and electrical) to ensure design optimizes
performance and systems are constructed and function per efficient design.

 

Utilize the Landlord’s Tenant Energy Management System, which is provided to
tenants at no cost, and provides continuous real time usage data, benchmarking
data and real time feedback in the form of actionable recommendations which will
incentivize and encourage tenants to reduce their energy usage.

 

Water Efficiency:

 

Specify ultra low flow or high efficiency plumbing fixtures, including, without
limitation, lavatory sinks, water closets, urinals, showers and pantry sinks.

 

Materials and Resources:

 

Maintain and reuse existing non-structural interior components wherever
possible.

 

--------------------------------------------------------------------------------


 

Divert construction waste from landfills through aggressive recycling and
donation programs. Include target recycling and diversion percentages in waste
hauler contracts.

 

Reuse materials whenever possible, including construction materials.

 

Specify recycled content materials whenever possible, which may include, without
limitation, gypsum board, acoustical tiles, carpet and carpet backing.

 

Specify regionally produced and extracted materials (within a 500 mile radius)
whenever possible.

 

Specify rapidly renewable resources whenever possible, including, without
limitation, bamboo, wool, linoleum and cork.

 

Specify and use wood products certified by the Forest Stewardship Council (FSC).

 

Indoor Environmental Quality:

 

Monitor delivery of outside air to ensure indoor air quality and outdoor airflow
compliance with ASHRAE 62.1-2007 and ASHRAE 55 requirements.

 

Implement Construction Indoor Air Quality Management Plans during performance of
work and prior to occupancy to minimize the presence and spread of air
pollutants.

 

Specify and install low-emitting (low or no Volatile Organic Compounds)
adhesives, sealants, paints, coatings, flooring systems, composite wood and
agrifiber products, systems furniture and seating. Specify and install composite
wood and agrifiber products and associated adhesives to contain no added
urea-formaldehyde (NAUF).

 

Design and building to offer occupants control of lighting (task lights at
workstations) and temperature (under-floor air diffusers).

 

Design and build to optimize daylight and views for occupants, which may be
achieved through a design that includes interior rather than perimeter offices,
or perimeter offices with glass fronts if perimeter offices are a design
requirement.

 

Furniture partitions should be 42” or lower in height. Additional privacy may be
achieved through clear partition glass installed above the furniture panels.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Diagram of Twentieth Floor Must Take Premises

 

--------------------------------------------------------------------------------


 

[g87131kg33i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Heat and Air-Conditioning Specifications

 

If (i) the A/C Units to be installed by Tenant pursuant to Article 22D of this
Lease provide the Required Cooling Capacity to the Demised Premises (i.e., up to
a total of 170 tons, with up to 90 tons to the 20th Floor Portion, and up to 80
tons to the 21st Floor Portion), (ii) occupancy levels in the Demised Premises
will not exceed one (1) person per one hundred (100) square feet of rentable
area (and such occupants are evenly distributed throughout the Demised
Premises), (iii) the electrical load in the Demised Premises shall not exceed
six (6) watts per usable square foot on a demand load basis and (iv) Tenant
shall at all times comply with applicable and relevant Building regulations
affecting the operation of the A/C Units, then the A/C Units and the Building
heating system shall be capable of maintaining the following conditions: (a) a
minimum average indoor dry bulb temperature of not less than 68 degrees
Fahrenheit, whenever the outdoor dry-bulb temperature, during Business Hours, is
lower than 65 degrees and not lower than 0 degrees Fahrenheit; and (b) a minimum
average indoor dry-bulb temperature of no higher than 75 degrees Fahrenheit,
whenever the outdoor dry-bulb temperature, during Business Hours, is higher than
65 degrees and not higher than 95 degrees Fahrenheit, and the outdoor wet-bulb
temperature does not exceed 75 degrees Fahrenheit.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Critical Path Schedule for Building Work

 

--------------------------------------------------------------------------------


[g87131kg35i001.gif]

Draft Shutterstock Schedule - 20th Flr April May June July August ID i Task Name
Duration Start 3/10 3/17 3/24 3/31 4/7 4/14 4/21 4/28 5/5 5/12 5/19 5/26 6/2 6/9
6/16 6/23 6/30 7/7 7/14 7/21 7/28 8/4 8/11 1 Approvals & Design 36 days Thu
3/21/13 5 13 14 Filling, Bidding, Purchasing & Approvals 28 days Tue 5/7/13 17
22 23 General Construction 41 days Fri 6/14/13 24 Shop Dwgs, Coordination &
Approvals 10 days Fri 6/14/13 25 Long Lead Items 20 days Fri 6/21/13 26 General
Construction 30 days Fri 6/28/13 8/9 27 Substantial Completion 1 day Fri 8/9/13
Project: Draft Shutterstock Schedule Date: Thu 3/21/13 Task Split Progress
Milestone Summary Project Summary External Tasks External Milestone Deadline
Page 1

 


[g87131kg35i002.gif]

Draft Shutterstock Schedule - 21st Flr April May June July ID i Task Name
Duration Start 3/10 3/17 3/24 3/31 4/7 4/14 4/21 4/28 5/5 5/12 5/19 5/26 6/2 6/9
6/16 6/23 6/30 1 Approvals & Design 28 days Thu 3/21/13 5 13 14 Filling,
Bidding, Purchasing & Approvals 24 days Mon 4/29/13 17 22 23 General
Construction 20 days Fri 5/31/13 24 Shop Dwgs, Coordination & Approvals 5 days
Fri 5/31/13 25 Long Lead Items 10 days Fri 6/7/13 26 General Construction 5 days
Fri 6/21/13 6/27 27 Substantial Completion 1 day Thu 6/27/13 Project: Draft
Shutterstock Schedule Date: Thu 3/21/13 Task Split Progress Milestone Summary
ProjectSummary External Tasks External Milestone Deadline Page1

 

 


[g87131kg35i003.gif]

Draft Shutterstock Schedule - 21st Flr Restroom April May June July August
September ID i Task Name Duration Start 3/10 3/17 3/24 3/31 4/7 4/14 4/21 4/28
5/5 5/12 5/19 5/26 6/2 6/9 6/16 6/23 6/30 7/7 7/14 7/21 7/28 8/4 8/11 8/18 8/25
9/1 9/8 9/15 1 Approvals & Design 40 days Thu 3/21/13 5 13 14 Filing, Bidding,
Purchasing & Approvals 43 days Mon 5/13/13 17 22 24 25 Construction 61 days Thu
6/20/13 26 Demo & Abatement 17 days Thu 6/20/13 31 32 General Construction 61
days Thu 6/20/13 33 Shop Dwgs, Coordination & Approvals 15 days Thu 6/20/13 34
35 General Construction 45 days Thu 7/11/13 9/12 36 Substantial Completion 1 day
Thu 9/12/13 Project: Draft Shutterstock Schedule Date: Thu 3/21/13 Task Split
Progress Milestone Summary ProjectSummary External Tasks External Milestone
Deadline Page1

 

 


 

EXHIBIT J

 

to Lease

 

between

 

Empire State Building Company L.L.C., Landlord

 

and

 

Shutterstock, Inc., Tenant

 

Elevator Modernization Schedule for C Bank Elevators

 

--------------------------------------------------------------------------------


[g87131kg39i001.gif]

Coordinated Elevator Work Schedule -03-12-13.mpp 2011 2012 2013 2014 2015 2016
2017 20 ID i Task Name % Complete Duration Start Finish Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3
Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q 1 Empire
State Building Project Schedule 62% 1564.5 days 3/10/11 6/15/17 62% 115 Elevator
Modernization 55% 1506.5 days 6/1/11 6/15/17 55% 203 Construction 30% 1401.5
days 6/8/11 1/26/17 30% 285 C-Bank 42% 437 days 6/6/12 3/13/14 42% 292 C Bank:
C7-C8 (Phase 1) 82% 15.8 wks 8/27/12 4/11/13 82% 295 Punchlist 0% 1 wk 4/26/13
5/2/13 0% 296 C Bank: C5-C6 (Phase 2) 42% 15.8 wks 1/24/13 5/29/13 42% 297
Punchlist 0% 1 wk 5/30/13 6/5/13 0% 298 C Bank: C3-C4 (Phase 3) 0% 15.8 wks
7/8/13 10/28/13 0% 299 Punchlist 0% 1 wk 10/29/13 11/4/13 0% 300 C Bank: C1-C2
(Phase 4) 0% 15.8 wks 11/5/13 3/6/14 0% 301 Punchlist 0% 1 wk 3/7/14 3/13/14 0%
Critical Critical Split Critical Progress Task Split Task Progress Manual Task
Start-only Finish-only Duration-only Baseline Baseline Split Baseline Milestone
Milestone Summary Progress Summary Manual Summary Project Summary External Tasks
External Milestone Inactive Task Inactive Milestone Inactive Summary Deadline
page 1

 

 


 

SCHEDULE A

 

RULES AND REGULATIONS

REFERRED

TO IN THIS LEASE

 

1.              No animals, birds, bicycles or vehicles shall be brought into or
kept in the Demised Premises. The Demised Premises shall not be used for
manufacturing or commercial repairing or for sale or display or merchandise or
as a lodging place, or for any immoral or illegal purpose, nor shall the Demised
Premises be used for a public stenographer or typist; barber or beauty shop;
telephone, secretarial or messenger service; employment, travel or tourist
agency; school or classroom; commercial document reproduction; or for any use
other than specifically provided for in the tenant’s lease. Tenant shall not
cause or permit in the Demised Premises any disturbing noises which may
interfere with occupants of this or neighboring buildings, any cooking or
objectionable odors, or any nuisance of any kind, or any inflammable or
explosive fluid, chemical or substance. Canvassing, soliciting and peddling in
the Building are prohibited, and each tenant shall cooperate so as to prevent
the same.

 

2.              The toilet rooms and other water apparatus shall not be used for
any purposes other than those, for which they were constructed, and no
sweepings, rags, ink, chemicals or other unsuitable substances shall be thrown
therein. Tenant shall not throw anything out of doors, windows or skylights or
into hallways, stairways or elevators, nor place food or objects on outside
windowsills. Tenant shall not obstruct or cover the halls, stairways and
elevators, or use them for any purpose other than ingress and egress to or from
tenant’s Demised Premises, nor shall skylights, windows, doors and transoms that
reflect or admit light into the Building be covered or obstructed n any way.

 

3.              Tenant shall not place a load upon any floor of the Demised
Premises in excess of the load per square foot, which such floor was designed to
carry and which is allowed by law. Landlord reserves the right to prescribe the
weight and position of all safes in the Demised Premises. Business machines and
mechanical equipment shall be placed and maintained by tenant, at tenant’s
expense, only with Landlord’s consent and in settings approved by Landlord to
control weight, vibration, noise and annoyance. Smoking or carrying lighted
cigars, pipes or cigarettes in the elevators of the Building is prohibited. If
the Demised Premises are on the ground floor of the Building the tenant thereof
at its expense shall keep the sidewalks and curb in front of the Demised
Premises clean and free from ice, snow, dirt and rubbish.

 

4.              Tenant shall not move any heavy or bulky materials into or out
of the Building without Landlord’s prior written consent, and then only during
such hours and in such manner as landlord shall approve. If any material or
equipment requires special handling, tenant shall employ only persons holding a
Master Rigger’s License to do such work, and all such work shall comply with all
legal requirements. Landlord reserves the right to inspect all freight to be
brought into the Building, and to exclude any freight which violates any rule,
regulation or other provision of this Lease.

 

5.              No sign, advertisement, notice or thing shall be inscribed,
painted or affixed on any part of the Building, without the prior written
consent of Landlord. Landlord may remove anything installed in violation of this
provision, and Tenant shall pay the cost of such removal. Interior signs on
doors and directories shall be inscribed or affixed by Landlord at Tenant’s
expense. Landlord shall control the color, size, style and location of all
signs, advertisement and notices. No advertising of any kind by Tenant shall
refer to the Building, unless first approved in writing by Landlord.

 

6.              Except in connection with Tenant’s Initial Installation and any
subsequent permitted or approved Alterations, no article shall be fastened to,
or holes drilled or nails or screws driven into, the ceilings, walls, doors or
other improvements within the Demised Premises, nor shall any part of the
Demised Premises be painted, papered or otherwise covered, or in any way marked
or broken, without the prior written consent of Landlord.

 

7.              No existing locks shall be changed, nor shall any additional
locks or bolts of any kind be placed upon any door or window by Tenant, without
the prior written consent of Landlord. At the termination of this Lease, Tenant
shall deliver to Landlord all keys for any portion of the Demised Premises or
building. Before leaving the Demised Premises at any time, Tenant shall close
all windows and close and lock all doors.

 

8.              No Tenant shall purchase or obtain for use in the Demised
Premises any spring water, ice, towels, food, bootblacking, barbering, or other
such services furnished by any company or person not approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Any
necessary exterminating work in the Demised Premises shall be done at Tenant’s
expense, at such times, in such manner and by such company as

 

--------------------------------------------------------------------------------


 

Landlord shall require. Landlord reserves the right to exclude from the
Building, from 6:00 p.m. to 8:00 a.m., and at all hours on Saturday, Sunday and
legal holidays, all persons who do not present appropriate access cards, unless
said person’s affiliation with or visitor’s status shall be confirmed by Tenant.
If and so long as Tenant is not in default under this Lease beyond any
applicable notice and/or cure period, upon request by Tenant, Landlord will make
access cards available to Tenant’s employees, and such subtenants and licensees
as are permitted under this Lease, in accordance with the then standard building
application process (it being understood and agreed that, simultaneously with
Tenant’s request for such access cards, Tenant shall provide Landlord with all
documents required in connection with Landlord’s then standard application
process, including, without limitation, documents demonstrating the relationship
of any such persons to Tenant). In no event shall Tenant request an access card
for any person who is not an employee of Tenant, or a subtenant or licensee
permitted under this Lease. Tenant acknowledges and agrees that it shall be
responsible for return of all access cards at the expiration or sooner
termination of the term of this Lease. All persons issued an access card must
comply with Landlord’s then current building ID Badge Policy. Landlord shall
issue access cards initially without charge. Replacement access cards will be
provided at the then standard charge in the Building for such service, which
charge shall be deemed additional rent under this Lease and due upon demand.

 

9.              Whenever Tenant shall submit to Landlord any plan, agreement or
other document for Landlord’s consent or approval, Tenant agrees to pay Landlord
as additional rent, on demand, and administrative fee equal to the sum of the
reasonable fees of any architect, engineer or attorney employed by Landlord to
review said plan, agreement or document.

 

10.       The use in the Demised Premises of auxiliary heating devices, such as
portable electric heaters, heat lamps or other devices whose principal function
at the time of operation is to produce space heating, is prohibited.

 

11.       Landlord may require that all doors opening on to corridors be kept
closed.

 

In case of any conflict or inconsistency between any provisions of this Lease
and any of the rules and regulations as originally or as hereafter adopted, the
provisions of this Lease shall control.

 

2

--------------------------------------------------------------------------------